Exhibit 10.1

EXECUTION VERSION

Published CUSIP Numbers:

Deal: 71404HAG0

Revolver: 71404HAH8

CREDIT AGREEMENT

Dated as of September 17, 2019

among

PERKINELMER, INC.,

PERKINELMER HEALTH SCIENCES, INC.,

PERKINELMER LIFE SCIENCES INTERNATIONAL HOLDINGS,

PERKINELMER GLOBAL HOLDINGS S.À R.L,

PERKINELMER HEALTH SCIENCES B.V.

and

CERTAIN OTHER SUBSIDIARIES OF PERKINELMER, INC.,

as Borrowers,

BANK OF AMERICA, N.A.,

as the Administrative Agent, the Swing Line Lender and an L/C Issuer,

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents,

MIZUHO BANK, LTD.,

TD BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

The Other Lenders Party Hereto

and

The Other L/C Issuers Party Hereto

BOFA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article I. DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Other Interpretive Provisions

     34  

Section 1.03

 

Accounting Terms

     35  

Section 1.04

 

Exchange Rates; Currency Equivalents

     36  

Section 1.05

 

Additional Alternative Currencies

     37  

Section 1.06

 

Change of Currency

     37  

Section 1.07

 

Times of Day

     38  

Section 1.08

 

Letter of Credit Amounts

     38  

Section 1.09

 

Luxembourg Terms

     38  

Section 1.10

 

Netherlands Terms

     39  

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

     39  

Section 2.01

 

Committed Loans

     39  

Section 2.02

 

Committed Borrowings; Conversions and Continuations of Committed Loans

     39  

Section 2.03

 

Letters of Credit

     41  

Section 2.04

 

Swing Line Loans

     51  

Section 2.05

 

Prepayments

     54  

Section 2.06

 

Termination or Reduction of Aggregate Commitments

     55  

Section 2.07

 

Repayment of Loans

     55  

Section 2.08

 

Interest

     56  

Section 2.09

 

Fees

     56  

Section 2.10

 

Computation of Interest and Fees

     57  

Section 2.11

 

Evidence of Debt

     57  

Section 2.12

 

Payments Generally; Administrative Agent’s Clawback

     58  

Section 2.13

 

Sharing of Payments by Lenders

     60  

Section 2.14

 

Designated Borrowers

     60  

Section 2.15

 

Expansion Option

     61  

Section 2.16

 

Extension of Maturity Date

     62  

Section 2.17

 

Cash Collateral

     64  

Section 2.18

 

Defaulting Lenders

     65  

Section 2.19

 

Designated Lenders

     67  

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

     68  

Section 3.01

 

Taxes

     68  

Section 3.02

 

Illegality

     76  

Section 3.03

 

Inability to Determine Rates

     76  

Section 3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     78  

Section 3.05

 

Compensation for Losses

     80  

Section 3.06

 

Mitigation Obligations; Replacement of Lenders

     81  

Section 3.07

 

Survival

     81  

Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     81  

Section 4.01

 

Conditions of Effectiveness

     81  

Section 4.02

 

Conditions to all Credit Extensions

     83  

Section 4.03

 

Designation of a Designated Borrower

     84  

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page  

Article V. REPRESENTATIONS AND WARRANTIES

     85  

Section 5.01

 

Existence, Qualification and Power; Compliance with Laws

     85  

Section 5.02

 

Authorization; No Contravention

     85  

Section 5.03

 

Governmental Authorization; Other Consents

     86  

Section 5.04

 

Binding Effect

     86  

Section 5.05

 

Financial Statements; No Material Adverse Effect

     86  

Section 5.06

 

Litigation

     86  

Section 5.07

 

No Default

     87  

Section 5.08

 

Ownership of Property

     87  

Section 5.09

 

Environmental Compliance

     87  

Section 5.10

 

Insurance

     87  

Section 5.11

 

Taxes

     88  

Section 5.12

 

ERISA Compliance

     88  

Section 5.13

 

Subsidiaries

     89  

Section 5.14

 

Margin Regulations; Investment Company Act

     89  

Section 5.15

 

Disclosure

     89  

Section 5.16

 

Compliance with Laws

     89  

Section 5.17

 

Intellectual Property; Licenses, Etc

     90  

Section 5.18

 

Representations as to Foreign Obligors

     90  

Section 5.19

 

Anti-Corruption Laws and Sanctions

     91  

Section 5.20

 

EEA Financial Institution

     91  

Section 5.21

 

Domiciliation; Centre of Main Interests

     91  

Section 5.22

 

Works Council

     91  

Article VI. AFFIRMATIVE COVENANTS

     92  

Section 6.01

 

Financial Statements

     92  

Section 6.02

 

Certificates; Other Information

     92  

Section 6.03

 

Notices

     94  

Section 6.04

 

Payment of Obligations

     94  

Section 6.05

 

Preservation of Existence, Etc

     95  

Section 6.06

 

Maintenance of Properties

     95  

Section 6.07

 

Maintenance of Insurance

     95  

Section 6.08

 

Compliance with Laws

     95  

Section 6.09

 

Books and Records

     95  

Section 6.10

 

Inspection Rights

     96  

Section 6.11

 

Use of Proceeds

     96  

Section 6.12

 

Approvals and Authorizations

     96  

Article VII. NEGATIVE COVENANTS

     97  

Section 7.01

 

Liens

     97  

Section 7.02

 

Investments

     98  

Section 7.03

 

Indebtedness

     100  

Section 7.04

 

Fundamental Changes

     102  

Section 7.05

 

Dispositions

     102  

Section 7.06

 

Restricted Payments

     103  

Section 7.07

 

Change in Nature of Business

     104  

Section 7.08

 

Transactions with Affiliates

     104  

Section 7.09

 

Burdensome Agreements

     104  

Section 7.10

 

Use of Proceeds

     104  

Section 7.11

 

Financial Covenants

     104  

Section 7.12

 

Amendments of Organization Documents

     105  

Section 7.13

 

Accounting Changes

     105  

Section 7.14

 

Speculative Transactions

     105  

 

ii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page  

Article VIII. EVENTS OF DEFAULT AND REMEDIES

     106  

Section 8.01

 

Events of Default

     106  

Section 8.02

 

Remedies Upon Event of Default

     109  

Section 8.03

 

Application of Funds

     109  

Article IX. ADMINISTRATIVE AGENT

     110  

Section 9.01

 

Appointment and Authority

     110  

Section 9.02

 

Rights as a Lender

     110  

Section 9.03

 

Exculpatory Provisions

     110  

Section 9.04

 

Reliance by Administrative Agent

     111  

Section 9.05

 

Delegation of Duties

     112  

Section 9.06

 

Resignation of Administrative Agent

     112  

Section 9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     113  

Section 9.08

 

No Other Duties, Etc

     114  

Section 9.09

 

Administrative Agent May File Proofs of Claim

     114  

Section 9.10

 

Certain ERISA Matters

     114  

Article X. CONTINUING GUARANTY

     116  

Section 10.01

 

Guaranty

     116  

Section 10.02

 

Rights of Lenders

     116  

Section 10.03

 

Certain Waivers

     116  

Section 10.04

 

Obligations Independent

     117  

Section 10.05

 

Subrogation

     117  

Section 10.06

 

Termination; Reinstatement

     117  

Section 10.07

 

Subordination

     117  

Section 10.08

 

Stay of Acceleration

     118  

Section 10.09

 

Condition of Other Borrowers

     118  

Section 10.10

 

Appointment of Company

     118  

Article XI. MISCELLANEOUS

     118  

Section 11.01

 

Amendments, Etc

     118  

Section 11.02

 

Notices; Effectiveness; Electronic Communication

     120  

Section 11.03

 

No Waiver; Cumulative Remedies; Enforcement

     122  

Section 11.04

 

Expenses; Indemnity; Damage Waiver

     123  

Section 11.05

 

Payments Set Aside

     125  

Section 11.06

 

Successors and Assigns

     126  

Section 11.07

 

Treatment of Certain Information; Confidentiality

     132  

Section 11.08

 

Right of Setoff

     133  

Section 11.09

 

Interest Rate Limitation

     133  

Section 11.10

 

Counterparts; Integration; Effectiveness

     133  

Section 11.11

 

Survival of Representations and Warranties

     134  

Section 11.12

 

Severability

     134  

Section 11.13

 

Replacement of Lenders

     134  

Section 11.14

 

Governing Law; Jurisdiction; Etc

     135  

Section 11.15

 

Waiver of Jury Trial

     136  

Section 11.16

 

Electronic Execution

     136  

Section 11.17

 

USA PATRIOT Act Notice

     137  

Section 11.18

 

Judgment Currency

     137  

 

iii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page  

Section 11.19

 

No Advisory or Fiduciary Responsibility

     137  

Section 11.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     138  

Section 11.21

 

Acknowledgement Regarding Any Supported QFCs

     138  

Section 11.22

 

Notice of Prepayment and Termination of Existing Credit Agreement

     139  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

1.01

 

Existing Letters of Credit

2.01

 

Commitments and Applicable Percentages

2.03

 

L/C Commitments

5.01

 

Existence, Qualification and Power

5.05

 

Material Indebtedness

5.13

 

Subsidiaries

7.01

 

Existing Liens

7.03

 

Existing Indebtedness

11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

Form of

A

 

Assignment and Assumption

B

 

Augmenting Lender Supplement

C

 

Committed Loan Notice

D

 

Compliance Certificate

E-1

 

Designated Borrower Agreement

E-2

 

Designated Borrower Termination

F

 

Increasing Lender Supplement

G

 

Letter of Credit Report

H

 

Note

I

 

Notice of Additional L/C Issuer

J

 

Notice of Loan Prepayment

K

 

Swing Line Loan Notice

L-1-4

 

U.S. Tax Compliance Certificates

M

 

Closing Documents



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time, and including all
schedules, exhibits and annexes hereto, this “Agreement”) is entered into as of
September 17, 2019 among PERKINELMER, INC., a Massachusetts corporation (the
“Company”), PERKINELMER HEALTH SCIENCES, INC., a Delaware corporation (“Health
Sciences”), PERKINELMER LIFE SCIENCES INTERNATIONAL HOLDINGS, a company
incorporated and registered under the laws of England and Wales with registered
number 04418157 (the “UK Borrower”), PERKINELMER GLOBAL HOLDINGS S.À R.L., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of Luxembourg, having its registered office at 9,
allée Scheffer, L-2520 Luxembourg-city, Luxembourg, registered with the
Luxembourg Trade and Companies Register (registre de commerce et des sociétés,
Luxembourg) under number B217121 (the “Luxembourg Borrower”), PERKINELMER HEALTH
SCIENCES B.V., a private company with limited liability incorporated under the
laws of the Netherlands (besloten vennootschap met beperkte aansprakelijkheid)
having its official seat (statutaire zetel) in Groningen, and its office at
Groningen, Rigaweg 22 (9723TH), registered with the Dutch Trade Register of the
Chamber of Commerce under number 02027119 (the “Dutch Borrower”), certain other
Subsidiaries of the Company from time to time party hereto pursuant to
Section 2.14 (each, a “Designated Borrower” and collectively, the “Designated
Borrowers”; the Designated Borrowers, together with the Company, Health
Sciences, the UK Borrower, the Luxembourg Borrower and the Dutch Borrower, each
a “Borrower” and collectively, the “Borrowers”), the Lenders, BANK OF AMERICA,
N.A., as the Administrative Agent, the Swing Line Lender and an L/C Issuer, and
the other L/C Issuers party hereto.

WHEREAS, the Borrowers have requested that the Lenders, the Swing Line Lender
and the L/C Issuers make loans and other financial accommodations to the Company
and its Subsidiaries as set forth herein; and

WHEREAS, the Lenders, the Swing Line Lender and the L/C Issuers have agreed to
make such loans and other financial accommodations to the Company and its
Subsidiaries, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Additional Commitment Lender” has the meaning specified in Section 2.16(d).

“Adjustment” has the meaning specified in Section 3.03(b).

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

 

1



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments in effect on the Closing Date equal ONE BILLION DOLLARS
($1,000,000,000).

“Aggregate Material Subsidiaries” means, as of any date of determination,
Immaterial Subsidiaries that, in the aggregate for all such Immaterial
Subsidiaries, had (a) total assets, determined in accordance with GAAP (but
excluding Investments in consolidated Subsidiaries), as of the last day of the
fiscal quarter most recently ended prior to the date of such determination,
exceeding $100,000,000, or (b) gross revenues, determined in accordance with
GAAP, for the period of four consecutive fiscal quarters most recently ended
prior to the date of such determination, exceeding $100,000,000. For purposes of
the calculations to be made pursuant to the preceding sentence, (i) any
Immaterial Subsidiary having negative gross revenues for any relevant period
shall be deemed to have gross revenues of $0 for such period, and (ii) any
Immaterial Subsidiary having negative total assets on any date shall be deemed
to have total assets of $0 on such date.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Agreement Currency” has the meaning specified in Section 11.18.

“Alternative Currency” means each of Euros, Yen, and Sterling, together with
each other currency (other than Dollars) that is approved in accordance with
Section 1.05.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Loans” means Committed Loans denominated in any
Alternative Currency.

“Anti-Corruption Laws” means, at any time, all laws, rules, and regulations of
any jurisdiction applicable to the Company or its Subsidiaries at such time
concerning or relating to bribery or corruption.

“Applicable Currency” means (a) in the case of the Alternative Currency Loans,
the alternative Currency in which such Alternative Currency Loans are
denominated, and (b) in the case of all other Loans, Dollars.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.18(a).

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, from time to time, the following percentages per
annum, based upon the Debt Ratings from S&P, Moody’s and Fitch as set forth
below:

 

Category   

Debt Ratings

(Moody’s / S&P / Fitch)

   Facility
Fee     Eurocurrency
Rate Loans     Base Rate
Loans  

1

   A3 / A- / A- or higher      0.08 %      0.795 %      0.000 % 

2

   Baa1 / BBB+ / BBB+      0.09 %      0.910 %      0.000 % 

3

   Baa2 / BBB / BBB      0.11 %      1.015 %      0.015 % 

4

   Baa3 / BBB- / BBB-      0.15 %      1.100 %      0.110 % 

5

   Ba1 / BB+ / BB+ or lower      0.20 %      1.425 %      0.425 % 

For purposes of the foregoing: (a) if none of Moody’s, S&P or Fitch shall have
in effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then Category 5 shall be
in effect; (b) if only one of Moody’s, S&P and Fitch provides a rating for the
Index Debt, the Category corresponding to such rating shall be in effect; (c) if
only two of Moody’s, S&P and Fitch provides a rating for the Index Debt, the
Category based on the higher of the two ratings shall apply unless one of the
two ratings is two or more Categories lower than the other, in which case the
Category then in effect shall be determined by reference to the Category next
below that of the higher of the two ratings; (d) if the ratings established or
deemed to have been established by Moody’s, S&P and Fitch for the Index Debt
shall fall within different Categories, the Category then in effect shall be
(i) the Category in which two of the ratings fall, or (ii) if there is no such
Category, the Category in which the intermediate rating shall fall; and (e) if
the ratings established or deemed to have been established by Moody’s, S&P and
Fitch for the Index Debt shall be changed (other than as a result of a change in
the rating system of Moody’s, S&P or Fitch), such change shall be effective as
of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Company to the Administrative Agent and the Lenders pursuant to Section 6.03(f)
or otherwise. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if any of such rating agencies
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend the definition of
Applicable Margin to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the Commitment of each Lender to make Loans and the
obligations of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments and to any Lender’s status as a Defaulting
Lender at the time of determination. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption or other documentation pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arranger” means each of (a) BofA Securities, in its capacity as a joint lead
arranger and a joint bookrunner, (b) JPMorgan, in its capacity as a joint lead
arranger and a joint bookrunner, and (c) Wells Fargo Securities, LLC, in its
capacity as a joint lead arranger and a joint bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent and reasonably acceptable to the Company.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 30, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Augmenting Lender” has the meaning specified in Section 2.15.

“Augmenting Lender Supplement” means an increasing lender supplement in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(ii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligations of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Banks’ Pro Rata Share” means, as of any date of determination, an amount equal
to the product of (a) the net proceeds from a sale of assets being applied to
the payment or prepayment of Pari Passu Debt pursuant to the applicable section
of the applicable document governing Pari Passu Debt, multiplied by (b) a
fraction, the numerator of which is the aggregate outstanding principal amount
of the Committed Loans and the denominator of which is the aggregate outstanding
principal amount of all Pari Passu Debt.

 

4



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%; provided
that if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.03, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan. Base
Rate Committed Loans are only available to U.S. Borrowers.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Blocking Law” means (a) any provision of Council Regulation (EC) No 2271/1996
of 22 November 1996 (or any law or regulation implementing such Regulation in
any member state of the European Union or the United Kingdom), (b) section 7 of
the German Foreign Trade Regulation (Außenwirtschaftsverordnung) or (c) any
similar blocking or anti-boycott law.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership, (c) with respect to a
limited liability company, the manager or managers, the director or directors,
the managing member or managing members, or, in each case, any controlling
committee thereof, and (d) with respect to any other Person, the board or
committee of such Person serving a similar function.

“BofA Securities” means BofA Securities, Inc.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

 

5



--------------------------------------------------------------------------------

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and
(a) if such day relates to interest at a rate based on the Eurocurrency Rate
with respect to a LIBOR Quoted Currency (other than Euros), means any such day
that is also a London Banking Day; (b) if such day relates to any interest rate
based on the Eurocurrency Rate with respect to a Non-LIBOR Quoted Currency,
means any such day that is also open for banks for foreign exchange business in
the principal financial center of the country of such currency; and (c) if such
day relates to any fundings, disbursements, settlements and payments in a
currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or other credit support reasonably satisfactory to the Administrative Agent and
the L/C Issuers, in each case in Dollars and pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuers. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Subsidiaries free and clear of all
Liens:

(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is unconditionally
pledged in support thereof;

(b)    deposits, time deposits, eurodollar time deposits or overnight bank
deposits with, or insured certificates of deposit or bankers’ acceptances of,
any commercial bank that (i)(A) is a Lender, or (B) is organized under the laws
of the United States, any state thereof or the District of Columbia or is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States, any state thereof or the District of Columbia, and is a
member of the Federal Reserve System, or under the laws of a foreign country in
which a Subsidiary making such deposits operates its business, and (ii)(A) has
combined capital and surplus of at least $500,000,000, or (B) whose senior
unsecured debt is rated at least A-1 by S&P and at least P-1 by Moody’s
(provided that such deposits may be made in any commercial bank organized under
the laws of a foreign country not satisfying the requirements of clause (ii)(A)
or clause (ii)(B) above to the extent deposits with such foreign bank do not
exceed $250,000 outstanding at any time and the aggregate amount of all deposits
made pursuant to this proviso do not exceed $2,000,000 outstanding at any time);

(c)    commercial paper in an aggregate amount of no more than $2,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States

 

6



--------------------------------------------------------------------------------

and rated at least “Prime-2” (or the then equivalent grade) by Moody’s or at
least “A-2” (or the then equivalent grade) by S&P, or carrying an equivalent
rating by a nationally recognized rating agency if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, in each
case with maturities of not more than 180 days from the date of acquisition
thereof;

(d)    repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days with respect to securities issued or fully guaranteed or insured by
the United States government;

(e)    securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;

(f)    securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;

(g)    obligations of other Persons with maturities of two years or less from
the date of acquisition, rated at least AA by S&P and Aa2 by Moody’s; and

(h)    shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (g) of this
definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) becomes, or obtains rights
(whether by means of warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of 30% or more of the equity securities of the
Company entitled to vote for members of the Board of Directors of the Company on
a fully-diluted basis; or

 

7



--------------------------------------------------------------------------------

(b)    a “change of control” or any comparable term under, and as defined in,
any Indebtedness of the Company with an outstanding principal amount in excess
of the Threshold Amount shall have occurred, except for so long as the Company
is not required to prepay or repurchase or offer to prepay or repurchase such
Indebtedness as a result of such event.

“Closing Date” means September 17, 2019.

“Code” means the Internal Revenue Code of 1986.

“Collateral Account” has the meaning specified in Section 2.03(q).

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit C or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, with respect to any Person and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following without duplication and to the extent
deducted in calculating such Consolidated Net Income: (i) total Federal, state,
foreign or other income or franchise taxes for such period, (ii) Consolidated
Interest Expense, (iii) depreciation and amortization expense, (iv) non-cash
stock-based compensation expense, (v) any extraordinary, unusual or
non-recurring expenses, losses and charges, including (A) impairment charges,
(B) any restructuring or consolidation charges or restructuring or consolidation
reversals, (C) any loss from Dispositions or the sales of assets outside the
ordinary course of business, (D) acquisition and divestiture-related costs,
including charges for the sale of inventories revalued at the date of
acquisition and in-process

 

8



--------------------------------------------------------------------------------

research and development acquired, and the amortization of acquisition related
intangible assets, (E) amortization or write-off of debt discount and debt
issuance costs and commissions, discounts, debt refinancing costs and
commissions and other fees and charges associated with Indebtedness,
(F) expenses related to implementation of cost savings and business optimization
initiatives and operating expense reductions and (G) non-recurring non-cash
expenses that represent an accrual or reserve for a cash expenditure in a future
period (it being understood and agreed that such cash expenditure in such future
period shall be subtracted from Consolidated EBITDA pursuant to clause (b)(iii)
below when paid), and (vi) all other non-cash charges and expenses including
gain or loss adjustment related to the Company’s pension and post-retirement
plans for the difference between expected and actual actuarial assumptions, and
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) any extraordinary, unusual or non-recurring income or gains
(including any gain from Dispositions or the sales of assets outside of the
ordinary course of business), (ii) income tax credits (to the extent not netted
from income tax expense), (iii) all cash payments made on account of
non-recurring non-cash expenses added back to Consolidated EBITDA pursuant to
clause (a)(v)(G) above in a previous period (it being understood that this
clause (b)(iii) shall not be utilized in reversing any non-cash expense added
back to Consolidated EBITDA), and (iv) all other non-cash income and gains.

“Consolidated Interest Coverage Ratio” means, for the Company and its
Subsidiaries for each period of four consecutive fiscal quarters, the ratio of
Consolidated EBITDA to Consolidated Interest Expense, in each case, for such
period; provided that for purposes of calculating Consolidated EBITDA of the
Company and its Subsidiaries for any period, and, without duplication to the
extent included or excluded in the calculation of such Consolidated EBITDA,
(a) the Consolidated EBITDA of any Person acquired by the Company or its
Subsidiaries during such period or after such period and on or prior to the date
of determination shall be included on a pro forma basis for such four fiscal
quarter period (assuming the consummation of such acquisition and the incurrence
or assumption of any Indebtedness in connection therewith occurred on the first
day of such four fiscal quarter period) if (solely in the case of any Person
acquired by the Company for an aggregate consideration in excess of
$200,000,000) the Administrative Agent shall have received a certificate of a
Financial Officer attaching supporting calculations in reasonable detail with
respect to the Consolidated EBITDA of such acquired Person and its consolidated
Subsidiaries to be included in the calculation of Consolidated EBITDA of the
Company and its Subsidiaries, and (b) the Consolidated EBITDA of any Person
Disposed of by the Company or its Subsidiaries during such period shall be
excluded for such period (assuming the consummation of such Disposition and the
repayment of any Indebtedness in connection therewith occurred on the first day
of such period), and in each case where Consolidated EBITDA of a Person is
included or excluded, as the case may be, the Consolidated Interest Expense of
such Person shall also be included or excluded, as applicable, for such four
fiscal quarter period, if the related Indebtedness is outstanding as of the date
of calculation.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the total accrued interest expense whether or not paid in cash
(including that attributable to Capitalized Leases) of such Person and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (including all commissions, discounts and other
fees and charges owed by such Person with respect to letters of credit and
bankers’ acceptance financing but excluding, for the avoidance of doubt, premium
in connection with the repurchase, redemption or prepayment of any
Indebtedness), in each case to the extent treated as interest in accordance with
GAAP.    

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt on such day, to (b) Consolidated EBITDA of the
Company and its Subsidiaries for the period of the four fiscal quarters most
recently completed; provided that for purposes of calculating Consolidated
EBITDA of the Company and its Subsidiaries for any period, and, without
duplication to the extent included

 

9



--------------------------------------------------------------------------------

or excluded in the calculation of Consolidated EBITDA, (i) the Consolidated
EBITDA of any Person acquired by the Company or its Subsidiaries during such
period or after such period and on or prior to the date of determination shall
be included on a pro forma basis for such four fiscal quarter period (assuming
the consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred on the first day of such four
fiscal quarter period) if (solely in the case of any Person acquired by the
Company for an aggregate consideration in excess of $200,000,000) the
Administrative Agent shall have received a certificate of a Financial Officer
attaching supporting calculations in reasonable detail with respect to the
Consolidated EBITDA of such acquired Person and its consolidated Subsidiaries to
be included in the calculation of Consolidated EBITDA of the Company and its
Subsidiaries, and (ii) the Consolidated EBITDA of any Person Disposed of by the
Company or its Subsidiaries during such period shall be excluded for such period
(assuming the consummation of such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period),
and in each case where Consolidated EBITDA of a Person is included or excluded,
as the case may be, the Consolidated Total Debt of such Person shall also be
included or excluded, as applicable, as of the last day of such four fiscal
quarter period, if the related Indebtedness is outstanding as of the date of
calculation.

“Consolidated Net Income” means, with respect to any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, shareholders’ equity of the
Company and its Subsidiaries on that date determined in accordance with GAAP.

“Consolidated Total Assets” means, at any time, an amount equal to the total
assets of the Company and its Subsidiaries as reflected on the most recent
balance sheet theretofore delivered to the Administrative Agent pursuant to this
Agreement.

“Consolidated Total Capitalization” means, at any date, the sum of
(a) Consolidated Total Debt as of such date, plus (b) the consolidated
shareholder’s equity for the Company and its Subsidiaries as reflected on the
most recent balance sheet for the Company and its Subsidiaries theretofore
delivered to the Administrative Agent pursuant to this Agreement, plus (c) any
non-cash charges or expenses associated with the write-down of goodwill and/or
other intangible assets of the Company and its Subsidiaries in an aggregate
amount not to exceed the greater of (i) $200,000,000, and (ii) 5% of
consolidated total intangible assets of the Company and its Subsidiaries
(determined by reference to the most recent balance sheet delivered by the
Company to the Administrative Agent pursuant to this Agreement), in each case
incurred or booked from and after the Closing Date.

“Consolidated Total Debt” means, at any date, without duplication, the aggregate
principal amount of all Indebtedness of the Company and its Subsidiaries at such
date (including all Indebtedness under Synthetic Lease Obligations to be entered
into by the Company and its Subsidiaries from time to time, any Receivables
Facility and all net obligations under Swap Contracts), determined on a
consolidated basis in accordance with GAAP; provided that if, as of any date,
the Company or any Subsidiary (a) delivers (or causes to be delivered) an
irrevocable repayment or redemption notice on or prior to such date that results
in Indebtedness of the Company or such Subsidiary in the form of debt securities
being due and payable in full not later than 30 days after such repayment or
redemption notice has been delivered, and (b) deposits on or prior to such date
cash with or for the benefit of the trustee or holders of such Indebtedness to
fund such repayment or redemption in full, then such Indebtedness shall be
considered repaid or redeemed for purposes of determining Consolidated Total
Debt as of such date (it being understood that if, as of any date, any such
deposit referred to in the foregoing clause (b) is returned and the
corresponding Indebtedness is not repaid or redeemed, but remains outstanding,
such Indebtedness shall no longer be considered repaid or redeemed as of such
date).

 

10



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 11.21.

“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.

“Credit Party” means the Administrative Agent, any L/C Issuer, the Swing Line
Lender or any other Lender.

“Debt Rating” means, as of any date of determination, the rating as determined
by any of S&P, Moody’s or Fitch of the Index Debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, the Netherlands or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto, and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate,
plus the Applicable Margin for Base Rate Loans, plus two percent (2%), in each
case, to the fullest extent permitted by applicable Law.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when

 

11



--------------------------------------------------------------------------------

due, (b) has notified the Company, the Administrative Agent, any L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above, and the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.18(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Borrower” and “Designated Borrowers” each has the meaning specified
in the introductory paragraph hereto.

“Designated Borrower Agreement” means a Designated Borrower Agreement
substantially in the form of Exhibit E-1.

“Designated Borrower Termination” means a Designated Borrower Termination
substantially in the form of Exhibit E-2.

“Designated Lender” shall have the meaning set forth in Section 2.19.

“Direction” has the meaning specified in Section 3.01(h)(iii).

“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
(including any sale and leaseback transaction) of any Property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith, and including any sale of Equity Interests in a Subsidiary
or any issuance of Equity Interests by a Subsidiary of the Company to a Person
other than the Company or another Subsidiary of the Company. The term
“Disposition” shall not include any issuance of Equity Interests of the Company
or any casualty or condemnation.

“Disqualified Institution” means (a) entities that are reasonably determined by
the Company to be competitors of the Company or its Subsidiaries and which are
specifically identified by the Company to the

 

12



--------------------------------------------------------------------------------

Administrative Agent in writing and delivered in accordance with Section 11.02
prior to the Closing Date, (b) any other entity that is reasonably determined by
the Company to be a competitor of the Company or its Subsidiaries and which is
specifically identified in a written supplement to the DQ List, which supplement
shall become effective three (3) Business Days after delivery thereof to the
Administrative Agent and the Lenders in accordance with Section 11.02, and
(c) in the case of the foregoing clauses (a) and (b), any of such entities’
Affiliates to the extent such Affiliates (i) are clearly identifiable as
Affiliates of such entities based solely on the similarity of such Affiliates’
and such entities’ names, and (ii) are not bona fide debt investment funds. It
is understood and agreed that (A) any supplement to the DQ List contemplated by
the foregoing clause (b) shall not apply retroactively to disqualify any Persons
that have previously acquired an assignment or participation interest in the
Loans (but solely with respect to such Loans), (B) the Administrative Agent
shall have no responsibility or liability to determine or monitor whether any
Lender or potential Lender is a Disqualified Institution, (C) the Company’s
failure to deliver such DQ List (or supplement thereto) in accordance with
Section 11.02 shall render such DQ List (or supplement) not received and not
effective, and (D) “Disqualified Institution” shall exclude any Person that the
Company has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time in
accordance with Section 11.02.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“DQ List” has the meaning specified in Section 11.06(g)(iv).

“Dutch Borrower” has the meaning specified in the introductory paragraph hereto.

“Dutch Loan Party” means any Borrower organized under the laws of the
Netherlands.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 11.06(g).

 

13



--------------------------------------------------------------------------------

“Eligible Subsidiary” means any Subsidiary that is approved from time to time by
the Administrative Agent and each of the Lenders.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, governmental agreements or governmental restrictions
relating to pollution and the protection of the environment or the release of
any materials into the environment, including those related to Hazardous
Materials or wastes, air emissions and discharges to waste or public water
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Borrower or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment, or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination; provided that Indebtedness convertible
or exchangeable into Equity Interests shall not be deemed to be Equity Interests
unless and until such Indebtedness is so converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan, (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the institution by the PBGC of
proceedings to terminate a Pension Plan, (e) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, (f) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate (where, for
Multiemployer Plans, the occurrence of an imposition is to the knowledge of the
Company).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

14



--------------------------------------------------------------------------------

“Euro” means the single currency of the Participating Member States.

“Eurocurrency Rate” means (a) for any Interest Period, with respect to any
Credit Extension: (i) denominated in a LIBOR Quoted Currency, the rate per annum
equal to the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars for a period equal in length to such Interest Period)
(“LIBOR”), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
or about 11:00 a.m. (London time) on the Rate Determination Date, for deposits
in the relevant currency, with a term equivalent to such Interest Period; and
(ii) denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.05; and (b) for any interest rate calculation with respect
to a Base Rate Loan on any date, the rate per annum equal to the LIBOR Rate, at
or about 11:00 a.m. (London time) determined two (2) Business Days prior to such
date for Dollar deposits being delivered in the London interbank market for
deposits in Dollars with a term of one (1) month commencing that day; provided
that if the Eurocurrency Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.
All Committed Loans made to a Foreign Obligor must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Sections 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office; (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(f) or the tax documentation requirements in
Section 3.01(h); and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 11, 2016 among the Company, Health Sciences, Wallac Oy, a Finnish limited
liability company, the UK Borrower, the Luxembourg Borrower, the lenders party
thereto, and JPMorgan, as administrative agent, as amended.

“Existing Letters of Credit” means the letters of credit described on Schedule
1.01.

“Existing Maturity Date” has the meaning specified in Section 2.16(a).

“Extension Date” has the meaning specified in Section 2.16(a).

 

15



--------------------------------------------------------------------------------

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated; (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations for which no claim has been asserted); and (c) all
Letters of Credit have terminated or expired, have been Cash Collateralized in
an amount equal to 100% of the face amount of such Letters of Credit, a back-up
letter of credit shall have been received with respect to such Letters of
Credit, or other arrangements with respect thereto satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code, and any intergovernmental agreement between the
United States and any non-U.S. jurisdiction with respect to the foregoing and
any law, regulation or practice adopted pursuant to such intergovernmental
agreement.

“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Fee Letter” means the letter agreement, dated August 21, 2019, among the
Company, Bank of America, and BofA Securities.

“Financial Officer” means a Responsible Officer of the Company that is the chief
financial officer, principal accounting officer, treasurer or controller of the
Company.

“Fitch” means Fitch Ratings Ltd., and any successor thereto.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Borrower that is a Foreign Subsidiary.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

16



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized, in each case in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other monetary
obligation payable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other monetary obligation of any other Person, whether or not such Indebtedness
or other monetary obligation is assumed by such Person. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guaranty” means the Guaranty made by the Company in favor of the Administrative
Agent, the Lenders and the L/C Issuers pursuant to Article X.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos -containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Health Sciences” has the meaning specified in the introductory paragraph
hereto.

 

17



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
of the Company (other than any Borrower) having (a) total assets, determined in
accordance with GAAP (but excluding Investments in consolidated Subsidiaries),
as of the last day of the fiscal quarter most recently ended prior to the date
of such determination, not exceeding $35,000,000, and (b) gross revenues,
determined in accordance with GAAP, for the period of four consecutive fiscal
quarters most recently ended prior to the date of such determination, not
exceeding $35,000,000.

“Increasing Lender” has the meaning specified in Section 2.15.

“Increasing Lender Supplement” means an increasing lender supplement in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Incremental Term Facility” has the meaning specified in Section 2.15.

“Incremental Term Loan” has the meaning specified in Section 2.15.

“Incremental Term Loan Amendment” has the meaning specified in Section 2.15.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (including convertible debt obligations);

(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (other than (i) trade letters
of credit issued in the ordinary course of business to the extent there is no
overdue reimbursement obligation in respect thereof, and (ii) solely for
purposes of calculating Consolidated Total Debt, standby letters of credit and
performance letters of credit issued in the ordinary course of business to the
extent there is no overdue reimbursement obligation in respect thereof);

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, and (ii) earnouts or other earned deferred payment
obligations measured in whole or in part by events or performance occurring
after the purchase, to the extent such obligations are contingent);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)    Capitalized Leases of such Person, Synthetic Lease Obligations of such
Person and all obligations under any Receivables Facility entered into by such
Person;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any parent entity of such Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

18



--------------------------------------------------------------------------------

(h)    all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company, or similar limited
liability entity under foreign law) in which such Person is a general partner or
a joint venturer, unless such Indebtedness is expressly made non-recourse to
such Person. The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any Capitalized Lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document, and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning specified in Section 11.07.

“Insolvency Regulation” means the Regulation EU 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurocurrency Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including any Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability for the interest
rate applicable to the relevant currency), as selected by the applicable
Borrower in its Committed Loan Notice; provided that: (a) any Interest Period
that would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (c) no Interest Period shall extend beyond the Maturity
Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to

 

19



--------------------------------------------------------------------------------

which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute all or substantially all of the
assets of such Person or of a division, line of business or other business unit
of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received, in each case
in cash, in respect of any Investment.

“Investment Grade” means that the Debt Ratings are such that at least two of the
following are in effect: (a) the Company’s Debt Rating from S&P is at least
BBB-; (ii) the Company’s Debt Rating from Moody’s is at least Baa3; or (iii) the
Company’s Debt Rating from Fitch is at least BBB-.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (and/or any Subsidiary) or in
favor the applicable L/C Issuer and relating to any such Letter of Credit.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Judgment Currency” has the meaning specified in Section 11.18.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of any Governmental Authority, in each case whether
or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Disbursement pursuant to Section 2.03(f) in accordance
with its Applicable Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s Letter of Credit Commitment is set forth on Schedule 2.03, or if an L/C
Issuer has entered into an Assignment and Assumption or has otherwise assumed a
Letter of Credit Commitment after the Closing Date, the amount set forth for
such L/C Issuer as its Letter of Credit Commitment in the Register maintained by
the Administrative Agent. The Letter of Credit Commitment of an L/C Issuer may
be modified from time to time by agreement between such L/C Issuer and the
Company, and notified to the Administrative Agent.

 

20



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance, amendment or renewal thereof, the extension of the expiry date
thereof, or the increase of the amount thereof.

“L/C Disbursement” means, with respect to any Letter of Credit, a disbursement
made by the applicable L/C Issuer in connection with a drawing under such Letter
of Credit.

“L/C Issuer” means each of (a) Bank of America (through itself or through one of
its designated affiliates or branch offices), in its capacity as issuer of
Letters of Credit, or any successor issuer thereof, (b) JPMorgan, in its
capacity as issuer of Letters of Credit, or any successor issuer thereof,
(c) Wells Fargo Bank, N.A., in its capacity as issuer of Letters of Credit, or
any successor issuer thereof, (d) any other Lender selected by the Company
pursuant to Section 2.03(s) from time to time to issue such Letter of Credit
(provided that no Lender shall be required to become an L/C Issuer pursuant to
this clause (d) without such Lender’s consent), or any successor issuer thereof,
and (e) any Lender selected by the Company (and reasonably acceptable to the
Administrative Agent) to replace a Lender who is a Defaulting Lender at the time
of such Lender’s appointment as an L/C Issuer (provided that no Lender shall be
required to become an L/C Issuer pursuant to this clause (e) without such
Lender’s consent), or any successor issuer thereof.

“L/C Obligations” means, as at any date of determination, (a) the aggregate
amount available to be drawn under all outstanding Letters of Credit as of such
date, plus (b) the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings, as of such date. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.08. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender. The term “Lender” shall include any
Designated Lender which has funded any Credit Extension.

“Lender Notice Date” has the meaning specified in Section 2.16(b).

“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

“Letter of Credit” means any letter of credit issued hereunder, including the
Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or any Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(l).

 

21



--------------------------------------------------------------------------------

“Letter of Credit Report” means a report substantially in the form of Exhibit G
or any other form approved by the Administrative Agent.

“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of $50,000,000 and the Aggregate Commitments in effect as of
such date; provided that each L/C Issuer’s Letter of Credit Sublimit shall not
exceed such L/C Issuer’s L/C Commitment. The Letter of Credit Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, and Yen, in each case as
long as there is a published LIBOR rate with respect thereto.

“LIBOR Rate” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, in consultation with
the Company, to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Company is reasonably
necessary in connection with the administration of this Agreement).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17, the Fee Letter, each Designated Borrower Agreement,
each Designated Borrower Termination.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Borrower” has the meaning specified in the introductory paragraph
hereto.

 

22



--------------------------------------------------------------------------------

“Luxembourg Debtor Relief Laws” means (a) bankruptcy (faillite) within the
meaning of Articles 437 et seq. of the Luxembourg Commercial Code,
(b) controlled management (gestion contrôlée) within the meaning of the
Luxembourg grand-ducal regulation of May 24, 1935 on controlled management,
(c) voluntary arrangement with creditors (concordat préventif de la faillite)
within the meaning of the Luxembourg law of April 14, 1886 on arrangements to
prevent insolvency amended, (d) suspension of payments (sursis de paiement)
within the meaning of Articles 593 et seq. of the Luxembourg Commercial Code,
and (e) voluntary or compulsory liquidation pursuant to the Luxembourg law of
August 10, 1915 on commercial companies, as amended.

“Luxembourg Loan Party” means a Borrower which is organized under the laws of
Luxembourg.

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation, or has its Lending Office by any Governmental Authority.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, liabilities (actual or
contingent), or financial condition of the Company and its Subsidiaries, taken
as a whole, (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents, taken as a whole,
or of the ability of the Borrowers, taken as a whole, to perform their
obligations under the Loan Documents, taken as a whole, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrowers, taken as a whole, of the Loan Documents, taken as a
whole.

“Material Subsidiary” means, on any date, (a) each Borrower (other than, for the
avoidance of doubt, the Company), and (b) each other Subsidiary of the Company,
excluding any Immaterial Subsidiary.

“Maturity Date” means September 17, 2024, subject to extension (in the case of
each Lender consenting thereto) as provided in Section 2.16; provided, that, in
each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time, and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuers in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“New Lender” has the meaning specified in Section 3.01(h)(ix).

 

23



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01, and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.16(b).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(ii).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit H.

“Notice of Additional L/C Issuer” means a certificate substantially the form of
Exhibit I or any other form approved by the Administrative Agent.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be reasonably acceptable to the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and the L/C Obligations and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Borrower,
whether or not a claim for post-filing or post-petition interest is allowed or
allowable in such proceeding) the Loans and all other obligations and
liabilities of any Borrower or any Subsidiary to the Administrative Agent, to
any Lender or to any L/C Issuer, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit or any other document made, delivered or given
in connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent, to any
Lender or to any L/C Issuer, in each case that are required to be paid by any
Borrower pursuant hereto) or otherwise.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

24



--------------------------------------------------------------------------------

“Original Jurisdiction” means (a) in relation to a Borrower party to this
Agreement on the Closing Date, the jurisdiction under whose laws such Borrower
was organized as at the Closing Date, or (b) in relation to a Designated
Borrower that becomes a party to this Agreement pursuant to Section 2.14 after
the Closing Date, the jurisdiction under whose laws such Designated Borrower was
organized as at the date on which such Designated Borrower becomes a party to
this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of such Loans, as
the case may be, occurring on such date, and (b) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate, and (ii) an overnight
rate determined by the Administrative Agent, the L/C Issuers, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, in accordance with banking
industry rules on interbank compensation.

“Pari Passu Debt” means Indebtedness of the Company that is not by its terms
subordinated in right of payment to any other Indebtedness of the Company.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“Party” has the meaning specified in Section 3.01(h)(vi)(B).

“Patriot Act” has the meaning specified in Section 11.17.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

25



--------------------------------------------------------------------------------

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Company and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or,
with respect to any Pension Plan, any ERISA Affiliate or any such Plan to which
the Company or, with respect to any Pension Plan, any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Plan of Reorganization” has the meaning specified in Section 11.06(g)(iii).

“Platform” has the meaning specified in Section 6.02.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 11.21.

“Rate Determination Date” means, with respect to an Interest Period, two
(2) Business Days prior to the commencement of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as determined by the Administrative Agent; provided that,
to the extent such market practice is not administratively feasible for the
Administrative Agent, then “Rate Determination Date” means such other day as
otherwise reasonably determined by the Administrative Agent).

“Receivables Facility” means one or more receivable facilities.

“Receivables Subsidiary” means any Subsidiary created by the Company to enter
into a Receivables Facility permitted pursuant to Section 7.03(h).

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

 

26



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
or a conversion or continuation of Committed Loans, a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.

“Resignation Effective Date” shall have the meaning specified in Section 9.06.

“Responsible Officer” means (a) any of the chief executive officer, president,
any executive vice president, any senior vice president, treasurer, controller,
chief operating officer or chief financial officer of a Borrower (and, in the
case of a Foreign Obligor, a director or manager of such Foreign Obligor), (b)
solely for purposes of delivery of secretary’s certificates and incumbency
certificates pursuant to this Agreement, the secretary or assistant secretary of
a Borrower (and, in the case of a Foreign Obligor, a director or manager of such
Foreign Obligor), and (c) solely for purposes of notices given pursuant to
Article II, any other officer or employee of a Borrower so designated by any
officer, director or manager of such Borrower identified in clause (a) or clause
(b) above in a notice to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s or such Subsidiary’s stockholders,
partners or members (or the equivalent Person thereof).

“Revaluation Date” means (a) with respect to any Committed Loan, each of the
following: (i) each date of a Committed Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance, amendment
and/or extension of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of any payment under any Letter of Credit denominated in an
Alternative Currency, and (iii) such additional dates as the Administrative
Agent or an L/C Issuer shall determine or the Required Lenders shall require.

 

27



--------------------------------------------------------------------------------

“Revolving Exposure” means, as to any Lender at any time, (a) the aggregate
principal amount of such Lender’s Committed Loans at such time, plus (b) the
aggregate principal amount of such Lender’s participation in L/C Obligations at
such time, plus (c) the aggregate principal amount of such Lender’s
participation in Swing Line Loans at such time.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party providing for the leasing to
the Company or any of its Subsidiaries of any property, whether owned by the
Company or any of its Subsidiaries as of the Closing Date or later acquired,
which has been or is to be sold or transferred by the Company or any of its
Subsidiaries to such Person or to any other Person from whom funds have been, or
are to be, advanced by such Person on the security of such property.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions and with respect to which such Sanctions
apply to all Persons in such country or territory as opposed to any country or
territory with respect to which Sanctions are applicable only to Persons listed
in any Sanctions-related list.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union ,
any European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country, or
(c) any Person 50% or more owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b), and known, after due inquiry, by
the Company as such.

“Sanctions” means, at any time, economic or financial sanctions or trade
embargoes imposed, administered or enforced at such time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(b).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933.

“Securities Laws” means the Securities Act, the Securities Exchange Act of 1934,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

28



--------------------------------------------------------------------------------

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Special Notice Currency” means, at any time, any Alternative Currency other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that if the
Administrative Agent or such L/C Issuer does not have as of the applicable date
of determination a spot buying rate for any such currency, the Administrative
Agent or such L/C Issuer, as applicable, may (a) obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer, (b) use a rate of exchange published by any reputable third party (which
shall be by reference to the rate published by such third party on the Business
Day immediately preceding the applicable date of determination) or (c) use such
other method for determining such spot rate as the Administrative Agent or such
L/C Issuer deems appropriate in its reasonable discretion; provided, further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” means the lawful currency of the United Kingdom

“Subject Party” has the meaning specified in Section 3.01(i)(ii).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Supplier” has the meaning specified in Section 3.01(i)(ii).

“Supported QFC” has the meaning specified in Section 11.21.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
cap transactions, floor transactions, collar transactions, spot contracts, or
any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed

 

29



--------------------------------------------------------------------------------

by, any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement used to document transactions
of the type specified in clause (a) (any such master agreement, together with
any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement; provided that “Swap Contract” shall
exclude forward foreign currency transactions, currency swap transactions, cross
currency rate swap transactions and currency options for all purposes under this
Agreement except for purposes of Section 8.01(e).

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit K or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

“Swing Line Sublimit” means, as of any date of determination, an amount equal to
the lesser of $50,000,000 and the Aggregate Commitments in effect as of such
date of determination. The Swing Line Sublimit is part of, and not in addition
to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Threshold Amount” means $150,000,000.

 

30



--------------------------------------------------------------------------------

“Total Credit Exposure” means, as to any Lender at any time, (a) the unused
Commitment of such Lender at such time, plus (b) the Revolving Exposure of such
Lender at such time.

“Total Debt/Capitalization Ratio” has the meaning specified in Section 7.11.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trade Date” has the meaning specified in Section 11.06(g)(i).

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).

“UK Bankruptcy Event” means: (a) a UK Relevant Entity is unable or admits
inability to pay its debts (as defined in section 123(1)(a) of the Insolvency
Act 1986) as they fall due or is deemed to or declared to be unable to pay its
debts under applicable law, or suspends or threatens to suspend making payments
on any of its debts or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors
(excluding any Borrower in its capacity as such) with a view to rescheduling any
of its indebtedness; or (b) any corporate action, legal proceedings or other
formal procedure or formal step that is taken for (i) the suspension of
payments, a moratorium of any indebtedness, winding-up, dissolution,
administration or reorganization (by way of voluntary arrangement, scheme of
arrangement or otherwise) of any UK Relevant Entity; (ii) a composition,
compromise, assignment or arrangement with any creditor of any UK Relevant
Entity; or (iii) the appointment of a liquidator, receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any UK Relevant Entity, or any of the assets of any UK Relevant Entity; save
that this clause (b) shall not apply to any action, proceeding, procedure,
winding-up petition or formal step which is frivolous or vexatious and is
discharged, stayed or dismissed within 28 days of commencement.

“UK Borrower” has the meaning specified in the introductory paragraph hereto.

“UK Companies Act” means the Companies Act 2006 of the United Kingdom.

“UK CTA 2009” means the United Kingdom Corporation Tax Act 2009.

“UK ITA 2007” means the United Kingdom Income Tax Act 2007.

“UK Loan Party” means any Borrower incorporated or registered in England and
Wales.

“UK Loan Party DTTP Filing” means an H.M. Revenue & Customs’ Form DTTP2, duly
completed and filed with H.M. Revenue & Customs by the relevant UK Loan Party,
which: (a) where it relates to a UK Treaty Lender that is a Lender on the day
this Agreement (or any amendment hereto) is entered into, contains the scheme
reference number and jurisdiction of tax residence stated on its signature page
to this Agreement (or any amendment hereto) or as otherwise notified to the
Company by that UK Treaty Lender in writing, and (i) where the UK Loan Party is
a Borrower on the day this Agreement (or any amendment

 

31



--------------------------------------------------------------------------------

hereto) is entered into, is filed with H.M. Revenue & Customs within 30 days of
the day this Agreement (or any amendment hereto) is entered into, or (ii) where
the UK Loan Party is not a Borrower on the day this Agreement is entered into,
is filed with H.M. Revenue & Customs within 30 days of the date on which that UK
Loan Party becomes a Borrower; or (b) where it relates to a UK Treaty Lender
that is not a party to this Agreement on the day this Agreement (or any
amendment hereto) is entered into, contains the scheme reference number and
jurisdiction of tax residence stated in respect of that Lender in the relevant
Assignment and Assumption, Increasing Lender Supplement or Augmenting Lender
Supplement, as the case may be, or as otherwise notified to the Company in
writing, and (i) where the UK Loan Party is a Borrower as at the relevant
assignment date or the date on which the increase to the Aggregate Commitments
and/or the Incremental Term Facility described in the relevant Increasing Lender
Supplement or Augmenting Lender Supplement take(s) effect (as applicable) is
filed with H.M. Revenue & Customs within 30 days of that date, or (ii) where the
UK Loan Party is not a Borrower as at the relevant assignment date or the date
on which the increase to the Aggregate Commitments and/or the Incremental Term
Facility described in the relevant Increasing Lender Supplement or Augmenting
Lender Supplement take(s) effect (as applicable) is filed with H.M. Revenue &
Customs within 30 days of the date on which that UK Loan Party becomes a
Borrower.

“UK Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (i) a Lender (A) which is a bank (as defined for the purpose of section
879 of the UK ITA 2007) making an advance under a Loan Document and is within
the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance or would be within such charge as
respects such payments apart from section 18A of the UK CTA 2009, or (B) in
respect of an advance made under a Loan Document by a person that was a bank (as
defined for the purpose of section 879 of the UK ITA 2007) at the time that that
advance was made and is either within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance, or is
a bank (as defined for the purpose of section 879 of the UK ITA 2007) and would
be within such charge as respects such payments apart from section 18A of the UK
CTA 2009, or (ii) a Lender which is (A) a company resident in the United Kingdom
for United Kingdom tax purposes, or (B) a partnership each member of which is
(x) a company so resident in the United Kingdom, or (y) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009, or (C) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company, or (iii) a UK Treaty Lender,
or (b) a Lender which is a building society (as defined for the purposes of
section 880 of the UK ITA 2007) making an advance under a Loan Document.

“UK Relevant Entity” means any UK Loan Party or any Material Subsidiary that is
incorporated in England and Wales, or any other Borrower or other Material
Subsidiary capable of becoming subject of an order for winding-up or
administration under the Insolvency Act 1986.

“UK Tax” means any tax, impost, duty or other charge or withholding of a similar
nature (including any penalty or interest payable in connection with any failure
to pay or any delay in paying of any of the same).

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes, or (b) a partnership each member of
which is (i) a company so resident in the United Kingdom, or (ii) a company not
so resident in the

 

32



--------------------------------------------------------------------------------

United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA 2009) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of Part 17 of the UK CTA 2009, or (c) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the UK CTA 2009) of that company.

“UK Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax.

“UK Tax Deduction” means a deduction or withholding for, or on account of, Tax
imposed by the United Kingdom from a payment under a Loan Document, other than a
FATCA Deduction.

“UK Tax Payment” means either the increase in a payment made by a Borrower to a
Lender under Section 3.01(j) or a payment under Section 3.01(j)(A).

“UK Treaty” has the meaning assigned to such term in the definition of “UK
Treaty State”.

“UK Treaty Lender” means a Lender which (a) is treated as a resident of a UK
Treaty State for the purposes of the relevant UK Treaty, (b) does not carry on a
business in the United Kingdom through a permanent establishment with which that
Lender’s participation in the Loan is effectively connected, and (c) subject to
the completion of procedural formalities, fulfills any other conditions which
must be fulfilled under the relevant UK Treaty to obtain full exemption from Tax
imposed by the United Kingdom on payments of interest.

“UK Treaty State” means a jurisdiction having a double taxation agreement with
the United Kingdom (a “UK Treaty”) which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(f).

“U.S. Borrower” means any Borrower that is organized under the laws of the
United States, any state thereof or the District of Columbia.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.21.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(f)(ii)(B)(3).

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112), and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) above, or imposed elsewhere.

“VAT Recipient” has the meaning specified in Section 3.01(i)(ii).

 

33



--------------------------------------------------------------------------------

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Withholding Agent” means any applicable Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, amendments and restatements, modifications, extensions,
restatements, replacements or supplements set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein”,
“hereof” and “hereunder”, and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law, rule or regulation shall, unless otherwise specified, refer to such
law, rule or regulation as amended, modified, extended, restated, replaced or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Any and all references to “Borrower” regardless of
whether preceded by the term “a”, “any”, “each of”, “all”, “and/or”, or any
other similar term shall be deemed to refer, as the context requires, to each
and every (and/or any, one or all) parties constituting a Borrower, individually
and/or in the aggregate.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

34



--------------------------------------------------------------------------------

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, or disposition, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale, or disposition, or similar term, as applicable, to, of or with
a separate Person. Any division of a limited liability company shall constitute
a separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person).

(e)    Any provision of Section 5.19, Section 6.08 or Section 7.10(b) shall not
apply to or in favor of any Person if and to the extent that it would result in
a breach, by or in respect of that Person, of any applicable Blocking Law.

Section 1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness of the Company and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded, (ii) all liability amounts shall be determined
excluding any liability relating to any operating lease, all asset amounts shall
be determined excluding any right-of-use assets relating to any operating lease,
all amortization amounts shall be determined excluding any amortization of a
right-of-use asset relating to any operating lease, and all interest amounts
shall be determined excluding any deemed interest comprising a portion of fixed
rent payable under any operating lease, in each case to the extent that such
liability, asset, amortization or interest pertains to an operating lease under
which a member of its consolidated group is the lessee and would not have been
accounted for as such under GAAP as in effect on December 31, 2017, and
(iii) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB ASC Topic 825
“Financial Instruments” (or any other financial accounting standard having a
similar result or effect) to value any Indebtedness of the Company or any
Subsidiary at “fair value”, as defined therein. For purposes of determining the
amount of any outstanding Indebtedness, no effect shall be given to any election
by the Company to measure an item of Indebtedness using fair value (as permitted
by FASB ASC 825–10–25 (formerly known as FASB 159) or any similar accounting
standard). Notwithstanding the foregoing, for all purposes of this Agreement,
leases shall continue to be classified and accounted for on a basis consistent
with GAAP as in effect as of December 31, 2017, notwithstanding any change in
GAAP related thereto (including pursuant to Accounting Standard Codification
Topic 842) and the Company shall not be required to provide any reconciliation
thereof to GAAP.

(b)    Changes in GAAP. If at any time any change in GAAP (including the early
adoption by the Company of any provision of GAAP) would affect the computation
of any financial

 

35



--------------------------------------------------------------------------------

ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein, and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c)    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

Section 1.04    Exchange Rates; Currency Equivalents.

(a)    The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Company hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable L/C
Issuer, as applicable; provided that no Default shall arise as a result of any
limitation set forth in Dollars in Section 7.01 or Section 7.03 being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable at the time or times the Indebtedness or obligations secured by Liens
were initially consummated or acquired in reliance on the exceptions under
Section 7.01 or Section 7.03, as applicable.

(b)    Wherever in this Agreement in connection with a Committed Borrowing, the
conversion, continuation or prepayment of a Eurocurrency Rate Loan, or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as applicable.

(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including any
LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

 

36



--------------------------------------------------------------------------------

Section 1.05    Additional Alternative Currencies.

(a)    The Company may from time to time request that Committed Loans be made
and/or Letters of Credit be issued, in each case in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) that such requested currency is a lawful currency (other than Dollars) that
is readily available and freely transferable and convertible into Dollars, and
(ii) such requested currency shall only be treated as a “LIBOR Quoted Currency”
to the extent that there is published LIBOR rate for such currency. In the case
of any such request with respect to the making of Committed Loans, such request
shall be subject to the approval of the Administrative Agent and each Lender;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the L/C Issuers.

(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuers, in its or their sole discretion). In the case of any such request
pertaining to Committed Loans, the Administrative Agent shall promptly notify
each Lender thereof; and in the case of any such request pertaining to Letters
of Credit, the Administrative Agent shall promptly notify the L/C Issuers
thereof. Each Lender (in the case of any such request pertaining to Committed
Loans) or each L/C Issuer (in the case of a request pertaining to Letters of
Credit), shall notify the Administrative Agent, not later than 11:00 a.m., ten
(10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of Committed Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency.

(c)    Any failure by a Lender or an L/C Issuer, as the case may be, to respond
to such request within the time period specified in Section 1.05(b) shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Committed Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Lenders consent to
making Committed Loans in such requested currency and the Administrative Agent
and the Lenders reasonably determine that an appropriate interest rate is
available to be used for such requested currency, the Administrative Agent shall
so notify the Company and (i) the Administrative Agent and the Lenders may amend
the definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the
extent necessary to add the applicable Eurocurrency Rate for such currency, and
(ii) to the extent the definition of Eurocurrency Rate reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
rate for such currency, such currency shall thereupon be deemed for all purposes
to be an Alternative Currency for purposes of any Committed Borrowings. If the
Administrative Agent and the L/C Issuers consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and (A) the Administrative Agent and the L/C Issuers may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency, and (B) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Company.

Section 1.06    Change of Currency.

(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency

 

37



--------------------------------------------------------------------------------

after the Closing Date shall be redenominated into Euro at the time of such
adoption. If, in relation to the currency of any such member state, the basis of
accrual of interest expressed in this Agreement in respect of that currency
shall be inconsistent with any convention or practice in the London interbank
market for the basis of accrual of interest in respect of the Euro, such
expressed basis shall be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency;
provided that if any Committed Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Committed Borrowing, at the end of the then current
Interest Period.

(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro. Each provision of this Agreement also shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

Section 1.07    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.08    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

Section 1.09    Luxembourg Terms. Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement where it relates to a Luxembourg
Loan Party, a reference to: (a) a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors, compulsory manager or other
similar officer includes a juge délégué, commissaire, juge-commissaire,
mandataire ad hoc, administrateur provisoire, liquidateur or curateur;
(b) liquidation, bankruptcy, insolvency, reorganization, moratorium or any
similar proceeding shall include (i) insolvency/bankruptcy (faillite) within the
meaning of Articles 437 ff. of the Luxembourg Commercial Code, (ii) controlled
management (gestion contrôlée) within the meaning of the grand ducal regulation
of 24 May 1935 on controlled management, (iii) voluntary arrangement with
creditors (concordat préventif de la faillite) within the meaning of the law of
14 April 1886 on arrangements to prevent insolvency, as amended, (iv) suspension
of payments (sursis de paiement) within the meaning of Articles 593 ff. of the
Luxembourg Commercial Code, or (v) voluntary or compulsory winding-up pursuant
to the law of 10 August 1915 on commercial companies, as amended; (c) a lien or
security interest includes any hypothèque, nantissement, gage, privilège, sûreté
réelle, droit de rétention, and any type of security in rem (sûreté réelle) or
agreement or arrangement having a similar effect and any transfer of title by
way of security; (d) a person being unable to pay its debts includes that person
being in a state of cessation of payments (cessation de paiements) or having
lost or meeting the criteria to lose its commercial creditworthiness
(ébranlement de crédit); (e) attachments or similar creditors process means an
executory attachment (saisie exécutoire) or conservatory attachment (saisie
arrêt); and (f) a “set-off” includes, for purposes of Luxembourg law, legal
set-off.

 

38



--------------------------------------------------------------------------------

Section 1.10    Netherlands Terms. Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement: (a) where it relates to a Dutch
Loan Party or in connection with any security in the Netherlands, (i) a
reference to a Lien or security interest includes a retention of title
arrangement (eigendomsvoorbehoud), privilege (voorrecht), a right of retention
(recht van retentie), a right to reclaim goods (recht van reclame) and in
general any right in rem (beperkt recht) created for the purpose of granting
security (goederenrechtelijke zekerheid); and (ii) an attachment includes a
beslag; and (b) where it relates to a Dutch Loan Party, (i) a director means a
managing director (bestuurder) and board of directors means its managing board
(bestuur); (ii) suspension of payments or a moratorium includes surséance van
betaling; (iii) an administrator includes a bewindvoerder; (iv) a receiver
includes a curator; and (v) a winding up, an administration or a dissolution
includes failliet verklaard and ontbonden.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01    Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrowers in Dollars or in one or more Alternative Currencies,
from time to time on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided that, after giving effect to any Committed
Borrowing, (a) the Total Outstandings shall not exceed the Aggregate
Commitments, and (b) the Revolving Exposure of any Lender shall not exceed such
Lender’s Commitment. Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Committed Loans denominated in Dollars may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. Alternative Currency Loans shall be
Eurocurrency Rate Loans, as further provided herein.

Section 2.02    Committed Borrowings; Conversions and Continuations of Committed
Loans.

(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone or a Committed Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Committed Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Committed Loans, (ii) four Business Days (or five Business Days in the case
of a Special Notice Currency) prior to the requested date of any Committed
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) on the requested date of any Committed Borrowing of Base
Rate Committed Loans denominated in Dollars. Each Committed Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of 500,000 units of the Applicable Currency or a whole multiple of
100,000 units of the Applicable Currency in excess thereof. Except as provided
in Sections 2.03 and 2.04(c), each Committed Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Each Committed Loan Notice shall specify
(A) whether the applicable Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the

 

39



--------------------------------------------------------------------------------

other, or a continuation of Eurocurrency Rate Loans, (B) the requested date of
the Committed Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (C) the principal amount of Committed Loans to be
borrowed, converted or continued, (D) the Type of Committed Loans to be borrowed
or to which existing Committed Loans are to be converted, (E) if applicable, the
duration of the Interest Period with respect thereto, (F) the currency of the
Committed Loans to be borrowed, and (G) if applicable, the applicable Borrower.
If the applicable Borrower fails to specify a currency in a Committed Loan
Notice requesting a Committed Borrowing, then the Committed Loans so requested
shall be made in Dollars to the Company. If the applicable Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if such Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate
Committed Loans to the Company; provided that in the case of a failure to timely
request a continuation of Committed Loans denominated in an Alternative
Currency, such Committed Loans shall be made or continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one month. Any
automatic conversion to Base Rate Committed Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the applicable Borrower requests a Committed
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Committed Loans or continuation of Committed Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection. In the case of a Committed Borrowing, each Lender shall
make the amount of its Committed Loan available to the Administrative Agent in
Same Day Funds at the Administrative Agent’s Office for the applicable currency
not later than 1:00 p.m., in the case of any Committed Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent, in the case of any Committed Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Committed Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds, or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by such Borrower; provided that if, on
the date the Committed Loan Notice with respect to a Committed Borrowing
denominated in Dollars by the Company is given by the Company, there are L/C
Borrowings outstanding, then the proceeds of such Committed Borrowing by the
Company, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the Company as provided
above.

 

40



--------------------------------------------------------------------------------

(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, (i) no
Loans denominated in Dollars may be requested as, converted to or continued as
Eurocurrency Rate Loans, and (ii) no Loans denominated in Alternative Currencies
may be requested as, converted to or continued as Eurocurrency Rate Loans with
interest periods longer than one month, in each case without the consent of the
Required Lenders.

(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or the portion of its Committed Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrowers, the Administrative Agent and
such Lender.

Section 2.03    Letters of Credit.

(a)    The Letter of Credit Commitment. Subject to the terms and conditions set
forth herein, in addition to the Committed Loans provided for in Section 2.01,
the Company may request that any L/C Issuer, and each L/C Issuer agrees that it
shall, in reliance on the agreements of the Lenders set forth in this
Section 2.03, issue, at any time and from time to time during the Availability
Period, Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the Company’s account or for the account of any of the Company’s
Subsidiaries, in such form as is acceptable to such L/C Issuer in its reasonable
determination. Letters of Credit issued hereunder shall constitute utilization
of the Aggregate Commitments.

(b)    Notice of Issuance, Amendment, Extension, Reinstatement or Renewal.

(i)    To request the issuance of a Letter of Credit (or the amendment of the
terms and conditions, extension of the terms and conditions, extension of the
expiration date, or reinstatement of amounts paid, or renewal of an outstanding
Letter of Credit), the Company shall deliver (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
L/C Issuer) to the applicable L/C Issuer and to the Administrative Agent no
later than 11:00 a.m. two (2) Business Days (or five (5) Business Days, in the
case of a Letter of Credit to be issued in an Alternative Currency (or, in each
case, such other date and time as the Administrative Agent and such L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, extended, reinstated or renewed, and specifying the date
of issuance, amendment, extension, reinstatement or renewal (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with Section 2.03(d)), the amount of such Letter of Credit, the name and
address

 

41



--------------------------------------------------------------------------------

of the beneficiary thereof, the purpose and nature of the requested Letter of
Credit and such other information as shall be necessary to prepare, amend,
extend, reinstate or renew such Letter of Credit. If requested by the applicable
L/C Issuer, the Company also shall submit a letter of credit application and
reimbursement agreement on such L/C Issuer’s standard form in connection with
any request for a Letter of Credit. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application and reimbursement agreement or other
agreement submitted by the Company to, or entered into by the Company with, an
L/C Issuer relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(ii)    If the Company so requests in any applicable Letter of Credit
Application (or the amendment of an outstanding Letter of Credit), the
applicable L/C Issuer may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit shall permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon by the Company
and the applicable L/C Issuer at the time such Letter of Credit is issued.
Unless otherwise directed by the applicable L/C Issuer, the Company shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiration date
not later than the date permitted pursuant to Section 2.03(d); provided that
such L/C Issuer shall not (A) permit any such extension if (1) such L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its extended form under the terms
hereof (except that the expiration date may be extended to a date that is no
more than one (1) year from the then-current expiration date), or (2) it has
received notice (which may be in writing or by telephone (if promptly confirmed
in writing)) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date from the Administrative Agent that the Required
Lenders have elected not to permit such extension, or (B) be obligated to permit
such extension if it has received notice (which may be in writing or by
telephone (if promptly confirmed in writing)) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
set forth in Section 4.02 is not then satisfied (each of which conditions
precedent, together with any applicable Default, shall be specifically
identified in such writing), and in each such case directing such L/C Issuer not
to permit such extension.

(c)    Limitations on Amounts, Issuance and Amendment.

(i)    A Letter of Credit shall be issued, amended, extended, reinstated or
renewed only if (and upon issuance, amendment, extension, reinstatement or
renewal of each Letter of Credit, the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, extension,
reinstatement or renewal (w) the aggregate amount of the outstanding Letters of
Credit issued by any L/C Issuer shall not exceed such L/C Issuer’s L/C
Commitment, (x) the aggregate L/C Obligations shall not exceed the Letter of
Credit Sublimit, (y) the Revolving Exposure of any Lender shall not exceed such
Lender’s Commitment, and (z) the Total Outstandings shall not exceed the
Aggregate Commitments.

 

42



--------------------------------------------------------------------------------

(ii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;

(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;

(D)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to such L/C Issuer with the Company or such Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.18(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion;

(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or

(F)    (1) the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency, or (2) such L/C Issuer does not as of the
issuance date of the requested Letter of Credit issue Letters of Credit in the
requested currency.

(iii)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(d)    Expiration Date. Each Letter of Credit shall have a stated expiration
date no later than the earlier of: (i) the date twelve (12) months after the
date of the issuance of such Letter of Credit (or, in the case of any extension
of the expiration date thereof, whether automatic or by amendment, twelve months
after the then-current expiration date of such Letter of Credit); provided that,
subject to clause (ii) below, (A) the face amount of the requested Letter of
Credit, when taken

 

43



--------------------------------------------------------------------------------

together with the face amount of all other Letters of Credit with expiry dates
longer than one year after the date of issuance, does not exceed $10,000,000, or
(B) the Required Lenders have approved such expiry date; and (ii) the Letter of
Credit Expiration Date.

(e)    Participations.

(i)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount or extending the expiration date thereof), and
without any further action on the part of the applicable L/C Issuer or the
Lenders, such L/C Issuer hereby grants to each Lender, and each Lender hereby
acquires from such L/C Issuer, a participation in such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.03(e) in respect
of Letters of Credit is absolute, unconditional and irrevocable and shall not be
affected by any circumstance whatsoever, including any amendment, extension,
reinstatement or renewal of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitments.

(ii)    In consideration and in furtherance of the foregoing, each Lender hereby
absolutely, unconditionally and irrevocably agrees to pay to the Administrative
Agent, for account of the applicable L/C Issuer, such Lender’s Applicable
Percentage of each L/C Disbursement made by an L/C Issuer not later than 1:00
p.m. (or the Applicable Time, in the case of any Letter of Credit denominated in
an Alternative Currency) on the Business Day specified in the notice provided by
the Administrative Agent to the Lenders pursuant to Section 2.03(f) until such
L/C Disbursement is reimbursed by the Company or at any time after any
reimbursement payment is required to be refunded to the Company for any reason,
including after the Maturity Date. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.02 with respect to Committed
Loans made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Lenders pursuant to this Section 2.03(e)), and
the Administrative Agent shall promptly pay to the applicable L/C Issuer the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to
Section 2.03(f), the Administrative Agent shall distribute such payment to the
applicable L/C Issuer or, to the extent that the Lenders have made payments
pursuant to this Section 2.03(e) to reimburse such L/C Issuer, then to such
Lenders and such L/C Issuer as their interests may appear. Any payment made by a
Lender pursuant to this Section 2.03(e) to reimburse an L/C Issuer for any L/C
Disbursement shall not constitute a Committed Loan and shall not relieve the
Company of its obligation to reimburse such L/C Disbursement.

(iii)    Each Lender further acknowledges and agrees that its participation in
each Letter of Credit will be automatically adjusted to reflect such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit at each time such Lender’s Commitment is amended pursuant to
this Agreement.

(iv)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(e), then,
without limiting the other provisions of this Agreement, the applicable L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which

 

44



--------------------------------------------------------------------------------

such payment is immediately available to such L/C Issuer at a rate per annum
equal to the greater of the applicable Overnight Rate and a rate determined by
the applicable L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s L/C Advance in respect of the relevant L/C
Disbursement. A certificate of any L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
Section 2.03(e)(iv) shall be conclusive absent manifest error.

(f)    Reimbursement. If an L/C Issuer shall make any L/C Disbursement in
respect of a Letter of Credit, the Company shall reimburse such L/C Issuer in
respect of such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement not later than 12:00 noon on (i) the Business Day
that the Company receives notice of such L/C Disbursement, if such notice is
received prior to 10:00 a.m., or (ii) the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time; provided that the Company may, subject to the satisfaction of the
conditions set forth in Section 4.02, request in accordance with Section 2.02 or
Section 2.04 that such payment be financed with a Committed Borrowing of Base
Rate Committed Loans or a Swing Line Borrowing in an equivalent amount and, to
the extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting Borrowing. If the Company fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable L/C Disbursement, the payment then due from the Company in respect
thereof (the “Unreimbursed Amount”) and such Lender’s Applicable Percentage
thereof. Promptly upon receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the Unreimbursed Amount
pursuant to Section 2.03(e)(ii), subject to the amount of the unutilized portion
of the Aggregate Commitments. Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(f) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(g)    Obligations Absolute. The Company’s obligation to reimburse L/C
Disbursements as provided in Section 2.03(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:

(i)    any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document being untrue or
inaccurate in any respect;

 

45



--------------------------------------------------------------------------------

(iv)    waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any waiver by such
L/C Issuer which does not in fact materially prejudice the Company;

(v)    honor of a demand for payment presented electronically even if such
Letter of Credit required that demand be in the form of a draft;

(vi)    any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)    payment by the applicable L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit;

(viii)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.03,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

(ix)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally.

(h)    Examination. The Company shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Company’s instructions or other
irregularity, the Company will immediately notify the applicable L/C Issuer. The
Company shall be conclusively deemed to have waived any such claim against each
L/C Issuer and its correspondents unless such notice is given as aforesaid.

(i)    Liability. None of the Administrative Agent, the Lenders, any L/C Issuer,
or any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the applicable L/C Issuer or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in
Section 2.03(g)), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of the
applicable L/C Issuer; provided that the foregoing shall not be construed to
excuse an L/C Issuer from liability to the Company to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Company to the extent permitted by applicable Law) suffered
by the Company that are caused by such L/C Issuer’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an L/C
Issuer (as finally determined by a court of competent jurisdiction), an L/C
Issuer shall be deemed to have exercised care in each such determination.
Additionally:

(i)    an L/C Issuer may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for its presentation;

 

46



--------------------------------------------------------------------------------

(ii)    an L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;

(iii)    an L/C Issuer shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iv)    this Section 2.03(i) shall establish the standard of care to be
exercised by an L/C Issuer when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable Law, any
standard of care inconsistent with the foregoing).

Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (A) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (B) an L/C Issuer
declining to take-up documents and make payment against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor, (C) following a Company’s waiver of discrepancies with respect to such
documents or request for honor of such documents, or (D) an L/C Issuer retaining
proceeds of a Letter of Credit based on an apparently applicable attachment
order, blocking regulation, or third-party claim notified to such L/C Issuer.

(j)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued by it
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the Company
for, and no L/C Issuer’s rights and remedies against the Company shall be
impaired by, any action or inaction of any L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where any L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(k)    Benefits. Each L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (i) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to such L/C Issuer.

 

47



--------------------------------------------------------------------------------

(l)    Letter of Credit Fees. The Company shall pay to the Administrative Agent,
for the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
commercial Letter of Credit equal to the Applicable Margin for Eurocurrency Rate
Loans times the Dollar Equivalent of the maximum stated amount of such Letter of
Credit, and (ii) for each standby Letter of Credit equal to the Applicable
Margin for Eurocurrency Rate Loans times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any standby Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (A)(1) with respect to each
standby Letter of Credit, payable on the first Business Day following each
fiscal quarter end of the Company, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date, and thereafter on demand, and (2) with respect to each commercial Letter
of Credit, at the time of issuance of such Letter of Credit, and (B) accrued
through and including the last day of each fiscal quarter of the Company in
arrears. If there is any change in the Applicable Margin during any quarter, the
daily amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(m)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Company shall pay directly to the applicable L/C Issuer for its own
account a fronting fee (i) with respect to each commercial Letter of Credit,
equal to a percentage per annum separate agreed between the Company and such L/C
Issuer times the Dollar Equivalent of the maximum stated amount of such Letter
of Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Company and such L/C Issuer,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate per annum equal to the percentage separately
agreed upon between the Company and such L/C Issuer, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable no
later than the tenth Business Day after the end of each fiscal quarter end of
the Company in the most recently- ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Maturity Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Company shall pay
directly to the applicable L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(n)    Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such L/C Issuer
shall promptly after such examination notify the Administrative Agent and the
Company in writing of such demand for payment if such L/C Issuer has made or
will make an

 

48



--------------------------------------------------------------------------------

L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Company of its obligation to reimburse
such L/C Issuer and the Lenders with respect to any such L/C Disbursement.

(o)    Interim Interest. If the L/C Issuer for any Letter of Credit shall make
any L/C Disbursement, then, unless the Company shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Company
reimburses such L/C Disbursement, at the rate per annum then applicable to Base
Rate Committed Loans; provided that if the Company fails to reimburse such L/C
Disbursement when due pursuant to Section 2.03(f), then Section 2.08(b) shall
apply. Interest accrued pursuant to this Section 2.03(o) shall be for account of
such L/C Issuer, except that interest accrued on and after the date of payment
by any Lender pursuant to Section 2.03(f) to reimburse such L/C Issuer shall be
for account of such Lender to the extent of such payment.

(p)    Replacement of any L/C Issuer. Any L/C Issuer may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
L/C Issuer and the successor L/C Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of an L/C Issuer. At the time any such
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.03(m).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit to be issued by it thereafter, and
(ii) references herein to the term “L/C Issuer” shall be deemed to include such
successor or any previous L/C Issuer, or such successor and all previous L/C
Issuer, as the context shall require. After the replacement of an L/C Issuer
hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(q)    Cash Collateralization.

(i)    If any Event of Default shall occur and be continuing, on the Business
Day that the Company receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with L/C Obligations representing at least 50% of the total L/C Obligations)
demanding the deposit of Cash Collateral pursuant to this Section 2.03(q), the
Company shall immediately deposit into a non-interest bearing account
established and maintained on the books and records of the Administrative Agent
(the “Collateral Account”) an amount in cash equal to 100% of the total L/C
Obligations as of such date, plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such Cash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in Section 8.01(f). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement. In addition, and without
limiting the foregoing or Section 2.03(d), if any L/C Obligations remain
outstanding after the expiration date specified in Section 2.03(d), the Company
shall immediately deposit into the Collateral Account an amount in cash equal to
100% of such L/C Obligations as of such date, plus any accrued and unpaid
interest thereon.

(ii)    The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Collateral Account. Moneys
in the

 

49



--------------------------------------------------------------------------------

Collateral Account shall be applied by the Administrative Agent to reimburse
each L/C Issuer for L/C Disbursements for which it has not been reimbursed,
together with related fees, costs, and customary processing charges, and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Company for the L/C Obligations at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with L/C Obligations representing at least 50% of the total L/C
Obligations), be applied to satisfy other obligations of the Company under this
Agreement. If the Company is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three (3) Business Days after all Events of Default have been cured or waived.
Notwithstanding anything to the contrary in this Agreement, the remaining
balance of the Collateral Account will be returned to the Borrowers on the
Facility Termination Date.

(r)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section 2.03, provide the
Administrative Agent a Letter of Credit Report, as set forth below:

(i)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the Dollar Equivalent of the stated amount of
the applicable Letters of Credit after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed);

(ii)    promptly following the date on which such L/C Issuer makes a payment
pursuant to a Letter of Credit, the date and amount of such payment;

(iii)    promptly following the date on which the Company fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
L/C Issuer on such day, the date of such failure and the amount of such payment;

(iv)    on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent
(A) within five (5) Business Days after the beginning of each calendar month,
(B) at all other times a Letter of Credit Report is required to be delivered
pursuant to this Agreement, (C) on each date that an L/C Credit Extension occurs
(other than any extension under an Auto-Extension Letter of Credit), and
(D) promptly following the date that there is any expiration and/or
cancellation, in each case, with respect to any such Letter of Credit, a Letter
of Credit Report appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer.

(s)    Additional L/C Issuers. Any Lender hereunder may become an L/C Issuer
upon receipt by the Administrative Agent of a fully executed Notice of
Additional L/C Issuer which shall be signed by the Company, the Administrative
Agent and such new L/C Issuer. Such new L/C Issuer shall provide its L/C
Commitment in such Notice of Additional L/C Issuer and upon the receipt by the
Administrative Agent of the fully executed Notice of Additional L/C Issuer, the
defined term L/C Commitment shall be deemed amended to incorporate the L/C
Commitment of such new L/C Issuer.

 

50



--------------------------------------------------------------------------------

(t)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse, indemnify and compensate the applicable L/C Issuer hereunder for any
and all drawings under such Letter of Credit as if such Letter of Credit had
been issues solely for the account of the Company. The Company irrevocably
waives any and all defenses that might otherwise be available to it as a
guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

(u)    Termination of an L/C Issuer. The Company may terminate the appointment
of any L/C Issuer as an “L/C Issuer” hereunder by providing a written notice
thereof to such L/C Issuer, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such L/C Issuer’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective with respect to any Letter of Credit issued by such L/C Issuer (or its
Affiliates) until and unless the L/C Obligations attributable to such Letter of
Credit shall have been reduced to zero or Cash Collateralized in an amount equal
to 100% of such L/C Obligations as of such date, plus any accrued and unpaid
interest thereon. At the time any such termination shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the terminated
L/C Issuer. Notwithstanding the effectiveness of any such termination, the
terminated L/C Issuer shall remain a party hereto and shall continue to have all
the rights, obligations and duties of an L/C Issuer under this Agreement with
respect to Letters of Credit issued by it (or its Affiliates) prior to and
outstanding as of the effectiveness of such termination, but shall not issue any
additional Letters of Credit.

Section 2.04    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided that (i) after giving effect to any Swing Line Loan, (A) the Total
Outstandings shall not exceed the Aggregate Commitments, and (B) the Revolving
Exposure of any Lender at such time shall not exceed such Lender’s Commitment,
(ii) the Company shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan, and (iii) the Swing Line Lender shall not be
under any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

 

51



--------------------------------------------------------------------------------

(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone or a Swing Line Loan Notice; provided
that any telephonic notice must be confirmed immediately by delivery to the
Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice. Each
Swing Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000 or a whole multiple of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day. Promptly after receipt
by the Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company at its
office by crediting the account of the Company on the books of the Swing Line
Lender in Same Day Funds.

(c)    Refinancing of Swing Line Loans.

(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Committed Loans, but subject to the unutilized portion of
the Aggregate Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Company with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the Company
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation

 

52



--------------------------------------------------------------------------------

in the relevant Swing Line Loan and each Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.04(c)(iii) shall be conclusive absent manifest error.

(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Company of a Committed
Loan Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

(d)    Repayment of Participations.

(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the Facility Termination Date.

 

53



--------------------------------------------------------------------------------

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

Section 2.05    Prepayments.

(a)    Each Borrower may, upon notice from such Borrower to the Administrative
Agent pursuant to delivery to the Administrative Agent of a Notice of Loan
Prepayment, at any time or from time to time voluntarily prepay Committed Loans
in whole or in part without premium or penalty (subject to Section 3.05);
provided that, except as otherwise agreed to by the Administrative Agent:
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five
Business Days, in the case of prepayment of Committed Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (C) on the date of prepayment
of Base Rate Committed Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of 500,000 units of the Applicable Currency or a
whole multiple of 100,000 units of the Applicable Currency in excess thereof or,
if less, the entire principal amount thereof then outstanding; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding; provided, further that a
Notice of Loan Prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or the occurrence of any one or more
other transactions or events specified therein, in which case such notice may be
revoked by the applicable Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Each
such notice shall specify the date and the amount of such prepayment, the
Type(s) of Committed Loans to be prepaid, the currency or currencies of
Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.18, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

(b)    The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent) pursuant to delivery to the Swing Line Lender and the
Administrative Agent of a Notice of Loan Prepayment, at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that, except as otherwise agreed by the Swing Line Lender and
the Administrative Agent, (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the

 

54



--------------------------------------------------------------------------------

prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000, or, if less, the entire principal thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that if a notice of prepayment is given in connection with a
conditional notice of termination of the Aggregate Commitments as contemplated
by Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06.

(c)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the Total Outstandings at such time exceed the Aggregate
Commitments in effect at such time, the Company shall immediately prepay Loans
and/or the Company shall Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce the Total Outstandings as of such date of payment to
an amount not to exceed 100% of the Aggregate Commitments then in effect, and
(ii) the Administrative Agent notifies the Company in writing that, solely as a
result of fluctuations in currency exchange rates, the Total Outstandings at
such time exceeds 105% of the Aggregate Commitments in effect at such time, the
Company shall within two Business Days after receipt of such notice prepay Loans
and/or the Company shall Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce the Total Outstandings as of such date of payment to
an amount not to exceed 100% of the Aggregate Commitments then in effect;
provided that, in each case, the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans, the Total Outstandings at such time exceeds
the Aggregate Commitments then in effect.

Section 2.06    Termination or Reduction of Aggregate Commitments. The Company
may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that, except as otherwise agreed by the Administrative Agent: (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. three Business Days prior to the date of termination or reduction; (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $1,000,000 in excess thereof; (iii) the Company shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings at such time
would exceed the Aggregate Commitments then in effect; and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such sublimit shall be automatically reduced by the amount of such
excess; provided, further that, a notice of termination of the Aggregate
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities or the occurrence of any one
or more other transactions or events specified therein, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
The Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. The amount of any such
Aggregate Commitment reduction shall not be applied to the Letter of Credit
Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

Section 2.07    Repayment of Loans.

(a)    Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower outstanding
on such date.

 

55



--------------------------------------------------------------------------------

(b)    The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Swing Line Loan is made, and (ii) the
Maturity Date.

Section 2.08    Interest.

(a)    Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Margin for Eurocurrency Rate Loans;
(ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin for Base Rate Loans; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Margin for Base Rate Loans. To the extent that
any calculation of interest or any fee required to be paid under this Agreement
shall be based on (or result in) a calculation that is less than zero, such
calculation shall be deemed zero for purposes of this Agreement.

(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Section 2.09    Fees. In addition to certain fees described in Section 2.03:

(a)    Facility Fee. The Company shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in Dollars equal to the facility fee amount specified in the chart contained
in the definition of Applicable Margin times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in
Section 2.18. The facility fee shall accrue at all times during the Availability
Period (and thereafter so long as any Committed

 

56



--------------------------------------------------------------------------------

Loans, Swing Line Loans or L/C Obligations remain outstanding), including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period
(and, if applicable, thereafter on demand). The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Margin during
any quarter, the actual daily amount shall be computed and multiplied by the
facility fee amount specified in the chart contained in the definition of
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.

(b)    Other Fees. The Company shall pay to (i) BofA Securities and the
Administrative Agent, for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter, (ii) each other Arranger,
for its own account, in Dollars, such fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified, (iii) the Lenders,
in Dollars, such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

Section 2.10    Computation of Interest and Fees. All computations of interest
for Base Rate Loans (including Base Rate Committed Loans determined by reference
to the Eurocurrency Rate) shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Alternative Currency Loans as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11    Evidence of Debt.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender in the ordinary course of
business. The Administrative Agent shall maintain the Register in accordance
with Section 11.06(c). The accounts or records maintained by each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the Register, the Register
shall control in the absence of manifest error. Upon the request of any Lender
to a Borrower made through the Administrative Agent, such Borrower shall execute
and deliver to such Lender (through the Administrative Agent) a Note, which
shall evidence such Lender’s Loans to such Borrower in addition to such accounts
or records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit

 

57



--------------------------------------------------------------------------------

and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

Section 2.12    Payments Generally; Administrative Agent’s Clawback.

(a)    General. Except as otherwise provided in Section 3.01, all payments to be
made by the Borrowers shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in such Alternative
Currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)    Funding by Lenders; Presumption by Administrative Agent.

(i)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing of Eurocurrency Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Committed Loans, prior
to 12:00 noon on the date of such Committed Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Committed Loans, that such Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such

 

58



--------------------------------------------------------------------------------

amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans (or, in the case of Alternative
Currencies, in accordance with such market practice, in each case, as
applicable). If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit, to fund
participations in Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Committed Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and, without
limiting the provisions of Section 2.18, no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 11.04(c).

 

59



--------------------------------------------------------------------------------

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)    Insufficient Payment. Whenever any payment received by the Administrative
Agent under this Agreement or any of the other Loan Documents is insufficient to
pay in full all amounts due and payable to the Administrative Agent and the
Lenders under or in respect of this Agreement and the other Loan Documents on
any date, such payment shall be distributed by the Administrative Agent and
applied by the Administrative Agent and the Lenders in the order of priority set
forth in Section 8.03.

Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time, to (ii) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time, or (b) Obligations owing (but not due and payable) to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time, to
(ii) the aggregate amount of the Obligations owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time, then, in each case under clauses (a) and (b)
above, the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and sub-participations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be; provided that (1) if any such participations or
sub-participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or sub-participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and (2) the provisions of this Section 2.13 shall not be
construed to apply to (x) any payment made by or on behalf of any Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender or Disqualified Institution), (y) the application of Cash Collateral
provided for in Section 2.03 or Section 2.18, or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or sub-participations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Borrower or any
Affiliate thereof (as to which the provisions of this Section 2.13 shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

Section 2.14    Designated Borrowers. After the Closing Date, the Company may at
any time and from time to time designate any Eligible Subsidiary as a Designated
Borrower by delivery to the Administrative Agent of a Designated Borrower
Agreement executed by such Eligible Subsidiary and the Company and the
satisfaction of the other conditions precedent set forth in Section 4.03, and
upon such delivery and satisfaction of such conditions precedent, such
Subsidiary shall for all purposes of this Agreement be a Designated Borrower and
a party to this Agreement. Each Designated Borrower shall

 

60



--------------------------------------------------------------------------------

remain a Designated Borrower until the Company shall have executed and delivered
to the Administrative Agent a Designated Borrower Termination with respect to
such Subsidiary, whereupon such Subsidiary shall cease to be a Designated
Borrower and a party to this Agreement. Notwithstanding the preceding sentence,
no Designated Borrower Termination will become effective as to any Designated
Borrower at a time when any principal of or interest on any Committed Loan to
such Designated Borrower shall be outstanding hereunder; provided that such
Designated Borrower Termination shall be effective to terminate the right of
such Designated Borrower to request further Committed Borrowings under this
Agreement. As soon as practicable upon receipt of a Designated Borrower
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.
It is understood and agreed that the obligations of each Borrower (other than,
for the avoidance of doubt, the Company) shall be several in nature. Each
Subsidiary of the Company that is or becomes a Designated Borrower pursuant to
this Section 2.14 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Committed
Loans made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

Section 2.15    Expansion Option. Following the Closing Date, the Company may
from time to time, but no more than two times during the term of this Agreement,
elect to increase the Aggregate Commitments and/or to incur one or more tranches
of term loans (each tranche of term loans, an “Incremental Term Facility”; and
each term loan under any Incremental Term Facility, an “Incremental Term Loan”),
in each case in minimum increments of $25,000,000 so long as, after giving
effect thereto, the aggregate amount of all such increases in the Aggregate
Commitments and all such Incremental Term Facilities does not exceed
$250,000,000. The Company may arrange for any such increase or Incremental Term
Facility to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Commitment, or to participate in such Incremental Term Facility,
an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities constituting Eligible Assignees (each such new bank, financial
institution or other entity, an “Augmenting Lender”), which agree to increase
their existing Commitments, or to participate in such Incremental Term Facility,
or provide new Commitments, as the case may be; provided that: (a) each
Augmenting Lender shall be (i) in the case of an increase to the Aggregate
Commitments, subject to the approval of the Company, the Administrative Agent
(such approval not to be unreasonably withheld or delayed), each L/C Issuer and
the Swing Line Lender, and (ii) in the case of an Incremental Term Facility,
subject to the approval of the Company and the Administrative Agent (such
approval not to be unreasonably withheld or delayed), and (b)(i) in the case of
an Increasing Lender, the Company and such Increasing Lender shall execute an
Increasing Lender Supplement, and (ii) in the case of an Augmenting Lender, the
Company and such Augmenting Lender shall execute an Augmenting Lender
Supplement. No consent of any Lender (other than the Lenders participating in
the increase or any Incremental Term Facility) shall be required for any
increase in Aggregate Commitments or for any Incremental Term Facility pursuant
to this Section 2.15. Increases and new Commitments and Incremental Term
Facilities created pursuant to this Section 2.15 shall become effective on the
date agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the foregoing, no increase in the Aggregate
Commitments (or in the Commitment of any Lender) and no Incremental Term
Facility shall become effective under this Agreement unless, on the proposed
date of the effectiveness of such increase or Incremental Term Facility, (A) the
conditions set forth in Sections 4.02(a) and (b) shall be satisfied or waived by
the Required Lenders, and the Administrative Agent shall have received a
certificate to that

 

61



--------------------------------------------------------------------------------

effect dated such date and executed by a Financial Officer of the Company, and
(B) the Company shall be in pro forma compliance with the covenants contained in
Section 7.11 (determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or Section 6.01(b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to such Sections, the
most recent financial statements referred to in Section 5.05(b)) and, if the
first proviso in Section 7.11 is then applicable, as though such Indebtedness
had been incurred, and any Indebtedness repaid as part of such transaction had
been repaid, as of the first day of the period of four fiscal quarters covered
thereby).

On the effective date of any increase in the Aggregate Commitments, (a) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Committed Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Committed Loans, and (b) except in the
case of any Incremental Term Loans made under any Incremental Term Facility, the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Committed Loans as of the date of any increase in the Aggregate Commitments
(with such reborrowing to consist of the Types of Committed Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrower in accordance with the requirements of Section 2.02). The
deemed payments made pursuant to clause (b) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Rate Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 3.05 if
the deemed payment occurs other than on the last day of the related Interest
Periods.

Any Incremental Term Loans (a) shall rank pari passu in right of payment with
the Committed Loans and any other then-existing Incremental Term Loans,
(b) shall not mature earlier than the Maturity Date (but may have amortization
prior to such date), (c) shall have pricing that is determined by the Lenders
providing such Incremental Term Loans and the Company, and (d) except as
provided above, shall be treated substantially the same as (and in any event no
more favorably than) the Committed Loans, unless otherwise on terms reasonably
satisfactory to the Administrative Agent and agreed by the Lenders providing
such Incremental Term Loans and the Company; provided that the terms and
conditions applicable to any Incremental Term Loans may only provide for
material additional or different financial or other covenants or prepayment
requirements to the extent such terms and conditions are (i) only applicable
during periods after the Maturity Date, or (ii) added for the benefit of
Administrative Agent and all of the Lenders. Incremental Term Loans may be made
hereunder pursuant to an amendment or restatement (an “Incremental Term Loan
Amendment”) of this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Increasing Lender participating in the
Incremental Term Facility under which such Incremental Term Loans are made, each
Augmenting Lender participating in the Incremental Term Facility under which
such Incremental Term Loans are made, if any, and the Administrative Agent. Each
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.15. Nothing contained in this
Section 2.15 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide any
Incremental Term Loans, at any time.

Section 2.16    Extension of Maturity Date.

(a)    Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 90 days and not
later than 35 days prior to

 

62



--------------------------------------------------------------------------------

each anniversary of the Closing Date (each such date, an “Extension Date”),
request that each Lender extend such Lender’s Maturity Date to the date that is
one year after the Maturity Date then in effect for such Lender (the “Existing
Maturity Date”).

(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is 20 days after the date on which the Administrative
Agent received the Company’s extension request (the “Lender Notice Date”),
advise the Administrative Agent whether or not such Lender agrees to such
extension (each Lender that determines to so extend its Maturity Date, an
“Extending Lender”). Each Lender that determines not to so extend its Maturity
Date (a “Non-Extending Lender”) shall notify the Administrative Agent of such
fact promptly after such determination (but in any event no later than the
Lender Notice Date), and any Lender that does not so advise the Administrative
Agent on or before the Lender Notice Date shall be deemed to be a Non-Extending
Lender. The election of any Lender to agree to such extension shall not obligate
any other Lender to so agree, and it is understood and agreed that no Lender
shall have any obligation whatsoever to agree to any request made by the Company
for extension of the Maturity Date.

(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under Section 2.16(b) no later
than the date that is 15 days prior to the applicable Extension Date (or, if
such date is not a Business Day, on the next preceding Business Day).

(d)    Additional Commitment Lenders. The Company shall have the right, but
shall not be obligated at any time, on or before the applicable Maturity Date
for any Non-Extending Lender, to replace such Non-Extending Lender with, and add
as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) approved by the
Administrative Agent, each L/C Issuer and the Swing Line Lender, each of which
Additional Commitment Lenders shall have entered into an Assignment and
Assumption (in accordance with and subject to the restrictions contained in
Section 11.06, with the Company or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender,
pursuant to which such Additional Commitment Lenders shall, effective on or
before the applicable Maturity Date for such Non-Extending Lender, assume a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date). Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Company (which notice shall set forth such Lender’s
new Maturity Date), to become an Extending Lender. The Administrative Agent may
effect such amendments to this Agreement as are reasonably necessary to provide
for any such extensions with the consent of the Company (but without the consent
of any other Lenders).

(e)    Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed to extend their Maturity Date and
the new or increased Commitments of any Additional Commitment Lenders is more
than 50% of the aggregate amount of the Commitments in effect immediately prior
to the applicable Extension Date, then, effective as of the applicable Extension
Date, the Maturity Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date that is one year after the
Existing Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement and shall be bound by the provisions of this Agreement as a
Lender hereunder and shall have the obligations of a Lender hereunder.

 

63



--------------------------------------------------------------------------------

(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
(i) no more than two (2) extensions of the Maturity Date shall be permitted
hereunder, and (ii) any extension of any Maturity Date pursuant to this
Section 2.16 shall not be effective with respect to any Extending Lender unless:
(A) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto; (B) the
representations and warranties of the Company set forth in this Agreement are
true and correct in all material respects (or, in the case of any representation
or warranty qualified by materiality or Material Adverse Effect, in all
respects) on and as of the applicable Extension Date and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date); and (C) the Administrative Agent shall have received a
certificate from the Company signed by a Financial Officer of the Company
(1) certifying the accuracy of the foregoing clauses (ii)(A) and (ii)(B), and
(2) certifying and attaching the resolutions adopted by each Borrower approving
or consenting to such extension.

(g)    Maturity Date for Non-Extending Lenders. On the Maturity Date of each
Non-Extending Lender, (i) the Commitment of each Non-Extending Lender shall
automatically terminate, and (ii) the Company shall repay such Non-Extending
Lender in accordance with this Agreement (and shall pay to such Non-Extending
Lender all of the other Obligations owing to it under this Agreement) and after
giving effect thereto shall prepay any Committed Loans outstanding on such date
(and pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep outstanding Committed Loans ratable with any revised
Applicable Percentages of the respective Lenders effective as of such date, and
the Administrative Agent shall administer any necessary reallocation of the
Revolving Exposures (without regard to any minimum borrowing, pro rata borrowing
and/or pro rata payment requirements contained elsewhere in this Agreement).

(h)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

Section 2.17    Cash Collateral.

(a)    Obligation to Cash Collateralize. At any time there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative
Agent), the Company shall Cash Collateralize the L/C Issuers’ Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount. Additionally, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then within two (2) Business Days after receipt of such
notice, the Company shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

(b)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied

 

64



--------------------------------------------------------------------------------

pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the applicable L/C Issuer as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Company will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (determined in the case of
Cash Collateral provided pursuant to Section 2.18(a)(v), after giving effect to
Section 2.18(a)(v) and any Cash Collateral provided by the Defaulting Lender).
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in one or more Collateral Accounts. The Company
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit shall be held and
applied first to the satisfaction of the specific L/C Obligations, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, second as set forth
in Section 8.03, and third to any other application of such property as may
otherwise be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b))), or (ii) the determination
by the Administrative Agent and the applicable L/C Issuer that there exists
excess Cash Collateral; provided that the Person providing Cash Collateral and
the applicable L/C Issuer may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

Section 2.18    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to

 

65



--------------------------------------------------------------------------------

such Defaulting Lender in accordance with Section 2.17; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.17; sixth, to the payment of any amounts owing to the Lenders,
any L/C Issuer or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to any
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.18(a)(v). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Committed Loans funded by it, and (2) its Applicable Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.17.

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.17.

(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to

 

66



--------------------------------------------------------------------------------

clause (A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations or Swing
Line Loans that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each L/C Issuer and the Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or the Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the Revolving Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Commitment. Subject to Section 11.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure, and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.19    Designated Lenders. Each of the Administrative Agent, each L/C
Issuer, the Swing Line Lender and each Lender at its option may make any Credit
Extension or otherwise perform its obligations hereunder through any Lending
Office (each, a “Designated Lender”); provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay any Credit Extension
in accordance with the terms of this Agreement or result in any increased cost
to any Foreign Obligor. Any Designated Lender shall be considered a Lender;
provided that the designation of a Designated Lender is

 

67



--------------------------------------------------------------------------------

for administrative convenience only and does not expand the scope of liabilities
or obligations of any Lender or Designated Lender beyond those of the Lender
designating such Person as a Designated Lender as provided in this Agreement.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01    Taxes.

(a)    Defined Terms. For purposes of this Section 3.01, the term “applicable
Law” includes FATCA and the term “Lender” includes any L/C Issuer.

(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction for Indemnified Taxes been made. For the avoidance of
doubt, this Section 3.01(b) shall not apply to UK Tax Deductions (to which the
provisions of Section 3.01(h) shall apply).

(c)    Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d)    Indemnifications.

(i)    The relevant Borrower shall, and does hereby, indemnify each Recipient,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth the amount of such
payment or liability and the calculation thereof delivered to the applicable
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii)    Each Lender shall, and does hereby, severally indemnify and shall make
payment in respect thereof within ten (10) days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the relevant Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the relevant

 

68



--------------------------------------------------------------------------------

Borrower to do so), (B) the Administrative Agent against any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 11.06(d)
relating to the maintenance of a Participant Register, and (C) the
Administrative Agent against any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.01(d)(ii).

(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower or the Administrative Agent to a Governmental Authority, as
provided in this Section 3.01, the Company shall deliver to the Administrative
Agent, or the Administrative Agent shall deliver to the Company, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent or the Company, as the case may be.

(f)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, if reasonably requested by the
Company or the Administrative Agent, each Lender shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. For the
avoidance of doubt, this Section 3.01(f) shall not apply to UK Treaty Lenders
(to which the provisions of Section 3.01(h)(vi) shall apply).

(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a

 

69



--------------------------------------------------------------------------------

Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W–9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W–8BEN–E (or
W–8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W–8BEN–E (or W–8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)    executed copies of IRS Form W–8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L–1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”), and (y) executed copies of IRS Form W–8BEN–E (or W–8BEN, as
applicable); or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W–8IMY, accompanied by IRS Form W–8ECI, IRS Form W–8BEN–E (or
W–8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit L–2 or Exhibit L–3, IRS Form W–9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L–4 on behalf of each such direct and indirect partner;

 

70



--------------------------------------------------------------------------------

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this Section 3.01(f)(ii)(D), “FATCA” shall include any amendments made to FATCA
after the Closing Date.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(g)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that each Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 3.01(g), in no event will the

 

71



--------------------------------------------------------------------------------

applicable Recipient be required to pay any amount to such Borrower pursuant to
this Section 3.01(g) the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 3.01(g) shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to any Borrower or any other Person.

(h)    United Kingdom Withholding Matters.

(i)    If a UK Tax Deduction is required by law to be made by any Borrower, the
amount of the payment due from that Borrower shall be increased to an amount
which (after making any UK Tax Deduction) leaves an amount equal to the payment
which would have been due if no UK Tax Deduction had been required.

(ii)    The Company shall promptly upon becoming aware that a Borrower must make
a UK Tax Deduction (or that there is any change in the rate or the basis of a UK
Tax Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
or an L/C Issuer shall promptly notify (in writing) the Administrative Agent on
becoming so aware in respect of a payment payable to that Lender or that L/C
Issuer. If the Administrative Agent receives such notification from a Lender or
an L/C Issuer it shall promptly notify the Company. For the avoidance of doubt,
any failure by a Lender or an L/C Issuer to comply with this Section 3.01(h)(ii)
shall not limit or otherwise affect any of such Lender’s or such L/C Issuer’s
rights under any Loan Document or any obligation of a Borrower under any Loan
Document.

(iii)    In the case of a Lender advancing a Loan to a UK Loan Party, a payment
by a UK Loan Party shall not be increased pursuant to Section 3.01(b) or
Section 3.01(h)(i) by reason of a UK Tax Deduction on account of Tax if on the
date on which the payment falls due (A) the payment could have been made to the
relevant Lender without a UK Tax Deduction if the Lender had been a UK
Qualifying Lender, but on that date that Lender is not or has ceased to be a UK
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or UK Treaty, or any published practice or published
concession of any relevant taxing authority, or (B) the relevant Lender is a UK
Treaty Lender and the UK Loan Party making the payment is able to demonstrate
that the payment could have been made to the Lender without the UK Tax Deduction
had that Lender complied with its obligations under Section 3.01(h)(vi) or
Section 3.01(h)(vii), as applicable, or (C) the relevant Lender is a UK
Qualifying Lender solely by virtue of clause (a)(ii) of the definition of “UK
Qualifying Lender” and (x) an officer of H.M. Revenue & Customs has given (and
not revoked) a direction (a “Direction”) under section 931 of the UK ITA 2007
which relates to the payment and that Lender has received from the UK Loan Party
making the payment, or from the Company, a certified copy of that Direction, and
(y) the payment could have been made to the Lender without any UK Tax Deduction
if that Direction had not been made, or (D) the relevant Lender is a UK
Qualifying Lender solely by virtue of clause (a)(ii) of the definition of “UK
Qualifying Lender” and (x) the relevant Lender has not given a UK Tax
Confirmation to the relevant UK Loan Party or the Company, and (y) the payment
could have been made to the relevant Lender without any UK Tax Deduction if the
Lender had given a UK Tax Confirmation to the relevant UK Loan Party or the
Company, on the basis that the UK Tax Confirmation would have enabled the UK
Loan Party to have formed a reasonable belief that the payment was an “excepted
payment” for the purpose of section 930 of the UK ITA 2007.

 

72



--------------------------------------------------------------------------------

(iv)    Within thirty days of making either a UK Tax Deduction or any payment
required in connection with that UK Tax Deduction the Borrower making that UK
Tax Deduction shall deliver to the Administrative Agent for the Credit Party
entitled to the payment a statement under section 975 of the UK ITA 2007 or
other evidence reasonably satisfactory to that Credit Party that the UK Tax
Deduction has been made or (as applicable) any appropriate payment paid to H.M.
Revenue & Customs.

(v)    If a Borrower is required to make a UK Tax Deduction, that Borrower shall
make that UK Tax Deduction and any payment required in connection with that UK
Tax Deduction within the time allowed and the minimum amount required by law.

(vi)    In the case of a Lender advancing a Loan to a UK Loan Party:

(A)    Subject to (B) below, each UK Treaty Lender and each Borrower which makes
a payment to which that UK Treaty Lender is entitled shall cooperate in
completing any procedural formalities necessary for such Borrower to obtain
authorization to make such payment without a UK Tax Deduction.

(B)    (1) A UK Treaty Lender which becomes a party to this Agreement (a
“Party”) on the day on which this Agreement (or any amendment hereto) is entered
into (x) that holds a passport under the H.M. Revenue & Customs DT Treaty
Passport scheme, and (y) which wishes such scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
on its signature page to this Agreement (or any amendment hereto) or otherwise
in writing to the Company; and

(2)    a Lender which becomes a Lender hereunder after the day on which this
Agreement (or any amendment hereto) is entered into that (x) holds a passport
under the H.M. Revenue & Customs DT Treaty Passport scheme, and (y) wishes such
scheme to apply to this Agreement, shall provide its scheme reference number and
its jurisdiction of tax residence in the Assignment and Assumption, Increasing
Lender Supplement or Augmenting Lender Supplement, as the case may be, or
otherwise in writing to the Company;

and having done so, that Lender shall not be under any obligation pursuant to
paragraph (A) above in relation to any Borrower making a payment to that Lender.

(C)    Upon satisfying either paragraph (A), (B)(1) or (B)(2) above, such Lender
shall have satisfied its obligations under Section 3.01(f)(i) (in respect of a
UK Tax Deduction).

(vii)    If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 3.01(h)(vi)(B), thereby
notifying each Borrower, the UK Loan Parties making payments to that UK Treaty
Lender shall make a UK Loan Party DTTP filing with respect to such Lender, and
shall promptly provide such Lender with a copy of such filing; provided that if
a UK Loan Party making

 

73



--------------------------------------------------------------------------------

a payment to that UK Treaty Lender has made a UK Loan Party DTTP Filing in
respect of that UK Treaty Lender but:

(A)    such UK Loan Party DTTP Filing has been rejected by H.M. Revenue &
Customs; or

(B)    H.M. Revenue & Customs has not given such UK Loan Party authority to make
payments to such Lender without a UK Tax Deduction within 60 days of the date of
such UK Loan Party DTTP Filing;

and in each case, such UK Loan Party has notified that UK Treaty Lender in
writing of either (A) or (B) above, then that UK Treaty Lender and that UK Loan
Party shall co-operate in completing any additional procedural formalities
necessary for such UK Loan Party to obtain authorization to make that payment
without a UK Tax Deduction.

(viii)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 3.01(h)(vi)(B), no
Borrower shall make a UK Loan Party DTTP Filing or file any other form relating
to the H.M. Revenue & Customs DT Treaty Passport scheme in respect of that
Lender’s Commitment(s) or its participation in any Loan unless the Lender
otherwise agrees.

(ix)    Each Lender which becomes a Party after the Closing Date (a “New
Lender”) shall indicate in the relevant Assignment and Assumption, Increasing
Lender Supplement or Augmenting Lender Supplement (as applicable) which it
executes on becoming a Party as a Lender, and for the benefit of the
Administrative Agent and without liability to any Borrower, which of the
following categories it falls in: (i) not a UK Qualifying Lender; (ii) a UK
Qualifying Lender (other than a UK Treaty Lender); or (iii) a UK Treaty Lender,
and if the New Lender fails to indicate its status in accordance with this
Section 3.01(h)(ix) then such New Lender shall be treated for the purposes of
this Agreement (including by each Borrower) as if it is not a UK Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the relevant UK Loan Party). For the avoidance of doubt, an Assignment
and Assumption, Increasing Lender Supplement or Augmenting Lender Supplement
shall not be invalidated by any failure of a Lender to comply with this
Section 3.01(h)(ix).

(x)    Each UK Loan Party shall pay and, within three (3) Business Days of
demand, indemnify each Credit Party against any cost, loss or liability that
Credit Party incurs in relation to all United Kingdom stamp duty, registration
and other similar Taxes payable in respect of any Loan Document.

(i)    VAT.

(i)    All amounts set out or expressed in a Loan Document to be payable by any
Party to any Credit Party which (in whole or in part) constitute the
consideration for any supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to Section 3.01(i)(ii), if VAT is or becomes chargeable on
any supply made by any Credit Party to any Party under a Loan Document and such
Credit Party is required to account to the relevant tax authority for the VAT,
that Party shall pay to such Credit Party, as applicable, (in addition to and at
the same time as paying any other consideration for such supply) an amount equal
to the amount of such VAT (and such Credit Party, as applicable, shall promptly
provide an appropriate VAT invoice to such Party).

 

74



--------------------------------------------------------------------------------

(ii)    If VAT is or becomes chargeable on any supply made by any Credit Party
(the “Supplier”) to any other Credit Party (the “VAT Recipient”) under a Loan
Document, and any Party other than the VAT Recipient (the “Subject Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the VAT Recipient in respect of that consideration):

(A)    where the Supplier is the person required to account to the relevant tax
authority for the VAT, the Subject Party shall also pay to the Supplier (in
addition to and at the same time as paying such amount) an amount equal to the
amount of such VAT. The VAT Recipient will, where this Section 3.01(i)(ii)(A)
applies, promptly pay to the Subject Party an amount equal to any credit or
repayment obtained by the VAT Recipient from the relevant tax authority which
the VAT Recipient reasonably determines relates to the VAT chargeable on that
supply; and

(B)    (where the VAT Recipient is the person required to account to the
relevant tax authority for the VAT), the Subject Party shall promptly, following
demand from the VAT Recipient, pay to the VAT Recipient an amount equal to the
VAT chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.

(iii)    Where a Loan Document requires any Party to reimburse or indemnify a
Credit Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Credit Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
the Credit Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv)    Any reference in this Section 3.01(i) to any Party shall, at any time
when such Party is treated as a member of a group or unity (or fiscal unity) for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the person who is treated at that time as making the
supply, or (as appropriate) receiving the supply, under the grouping rules
(provided for in Article 11 of Council Directive 2006/112/EC (or as implemented
by the relevant member state of the European Union) or any other similar
provision in any jurisdiction which is not a member state of the European Union)
so that a reference to a Party shall be construed as a reference to that Party
or the relevant group or unity (or fiscal unity) of which that Party is a member
for VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

(v)    In relation to any supply made by a Credit Party to any Party under a
Loan Document, if reasonably requested by such Credit Party, that Party must
promptly provide details of its VAT registration and such other information as
is reasonably requested in connection with such Credit Party’s VAT reporting
requirements in relation to such supply.

 

75



--------------------------------------------------------------------------------

(j)    UK Tax Credit. If a Borrower makes a UK Tax Payment and the relevant
Credit Party determines that (A) a UK Tax Credit is attributable to an increased
payment of which that UK Tax Payment forms part, to that UK Tax Payment or to a
UK Tax Deduction in consequence of which that UK Tax Payment was required, and
(B) that Credit Party has obtained and utilized that UK Tax Credit, the Credit
Party shall pay an amount to the Borrower which will leave it (after that
payment) in the same after-Tax position as it would have been in had the UK Tax
Payment not been required to be made by that Borrower.

(k)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the Facility Termination Date.

Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency with respect to which such Lender has a Commitment
hereunder in the applicable interbank market, then, on notice thereof by such
Lender to the Company through the Administrative Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Committed Loans to Eurocurrency Rate Loans, shall be suspended (and,
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Committed Loans the interest rate on which is determined by reference to
the Eurocurrency Rate component of the Base Rate, the interest rate on which
Base Rate Committed Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate) until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Committed Loans (the
interest rate on which Base Rate Committed Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans (and, if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate). Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted,
together with any additional amounts required pursuant to Section 3.05.

Section 3.03    Inability to Determine Rates.

(a)    If (i) the Required Lenders determine that for any reason in connection
with any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (A) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (B)(i) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate

 

76



--------------------------------------------------------------------------------

Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Committed Loan, and (ii) the
circumstances described in Section 3.03(b)(i) do not apply, or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
an Alternative Currency (including changes in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders, until the Administrative Agent upon instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Committed Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Committed Loans in
Dollars in the amount specified therein.

(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, but without limiting Section 3.03(a), if the Administrative
Agent determines (which determination shall be conclusive and binding upon all
parties hereto absent manifest error), or the Company or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Company) that the Company or the Required Lenders (as applicable)
have determined (which determination likewise shall be conclusive and binding
upon all parties hereto absent manifest error), that: (i) adequate and
reasonable means do not exist for ascertaining LIBOR for any requested Interest
Period, including because the LIBOR Screen Rate is not available or published on
a current basis and such circumstances are unlikely to be temporary; or (ii) the
administrator of the LIBOR Screen Rate or a Governmental Authority having or
purporting to have jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans in the applicable currency; provided that at the time of such statement,
there is no successor administrator that is satisfactory to the Administrative
Agent that will continue to provide LIBOR after such specific date (such
specific date, the “Scheduled Unavailability Date”); or (iii) syndicated loans
currently being executed, or that include language similar to that contained in
this Section 3.03, are being executed or amended (as applicable) to incorporate
or adopt a new benchmark interest rate to replace LIBOR; then, reasonably
promptly after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Company may amend this Agreement to replace LIBOR with (x) in the case of
Dollars, one or more SOFR-Based Rates, or (y) another alternate benchmark rate
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities for such benchmarks, which adjustment
or method for calculating such adjustment shall be published on an information
service as selected by the Administrative Agent from time to time in its
reasonable discretion and may be periodically updated (the “Adjustment;” and any
such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Company
unless, prior

 

77



--------------------------------------------------------------------------------

to such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders (A) in the case
of an amendment to replace LIBOR with a rate described in clause (x) above,
object to the Adjustment, or (B) in the case of an amendment to replace LIBOR
with a rate described in clause (y) above, object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A) above, the Required
Lenders shall not be entitled to object to any SOFR-Based Rate contained in any
such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
Section 3.03(b)(i) exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (ii) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrowers may revoke any pending request for a Committed
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Committed Loans (subject to the foregoing
clause (ii)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes in the discretion of the Administrative Agent and in
consultation with the Company will become effective without any further action
or consent of any other party to this Agreement.

Section 3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(f)) or
any L/C Issuer;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

78



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered;
provided that such Lender or such L/C Issuer shall be generally seeking, or
intending generally to seek, comparable compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender or such L/C
Issuer has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding such increased cost or reduction.

(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Company will pay (or cause the applicable Designated Borrower to pay)
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered; provided that
such Lender or such L/C Issuer shall be generally seeking, or intending
generally to seek, comparable compensation from similarly situated borrowers
under similar credit facilities (to the extent such Lender or such L/C Issuer
has the right under such similar credit facilities to do so) with respect to
such Change in Law regarding such increased cost or reduction.

(c)    Mandatory Costs. If any Lender or any L/C Issuer incurs any Mandatory
Costs attributable to the Obligations, then from time to time the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or such
L/C Issuer, as the case may be, such Mandatory Costs. Such amount shall be
expressed as a percentage rate per annum and shall be payable on the full amount
of the applicable Obligations.

(d)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
Section 3.04(a), (b) or (c) and delivered to the Company shall be conclusive
absent manifest error. The Company shall pay (or cause the applicable Designated
Borrower to pay) such Lender or such L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

79



--------------------------------------------------------------------------------

(e)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(f)    Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided the Company shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense (but not
loss of anticipated profits or margin) incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;

 

80



--------------------------------------------------------------------------------

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Company shall also
pay (or cause the applicable Designated Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

Section 3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company, such Lender or such L/C Issuer, as applicable,
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Company hereby agrees to pay (or to cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or any
L/C Issuer in connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Company may replace such Lender in accordance with Section 11.13.

Section 3.07    Survival. All of the Borrowers’ obligations under this Article
III shall survive the resignation of the Administrative Agent and the Facility
Termination Date.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01    Conditions of Effectiveness. This Agreement, and the obligations
of the Lenders to make Loans and of the L/C Issuers to issue Letters of Credit
shall, shall become effective on and as of the first date on which the following
conditions precedent have been satisfied:

(a)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party, or (B) written

 

81



--------------------------------------------------------------------------------

evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, and (ii) duly executed copies
of the Loan Documents and such other legal opinions, certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit M.

(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of each of (i) Wilmer Cutler Pickering Hale and Dorr LLP, U.S. counsel for
the initial Borrowers, (ii) Maples and Calder (Luxembourg) SARL, special
Luxembourg counsel for the Luxembourg Borrower, (iii) McCarthy Denning Limited,
special UK counsel for the UK Borrower, and (iv) Linklaters LLP, counsel
advising in respect to certain matters relating to the Dutch Borrower, in each
case covering such matters relating to the Borrowers, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsels to deliver such opinions.

(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial
Borrowers, the authorization of the Transactions and any other legal matters
relating to such Borrowers, the Loan Documents or the Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit M.

(d)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President or a Vice President of the Company, or
a Financial Officer, certifying (i) that the representations and warranties
contained in Article V are true and correct in all material respects (or, with
respect to representations and warranties that contain a materiality
qualification, are true and correct in all respects) as of such date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, with respect to representations and warranties that contain a
materiality qualification, are true and correct in all respects) as of such
earlier date, and (ii) that no Default or Event of Default has occurred and is
continuing as of such date.

(e)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that the credit facility evidenced by the Existing Credit
Agreement shall have been or will be substantially concurrently with the
effectiveness of this Agreement terminated and cancelled and all indebtedness
thereunder shall have been or will be substantially concurrently with the
effectiveness of this Agreement fully repaid and any and all liens thereunder,
if any, have been or will be substantially concurrently with the effectiveness
of this Agreement terminated and released.

(f)    The Administrative Agent, the Lenders and the Arrangers shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

(g)    The initial Borrowers shall have provided to the Administrative Agent and
each Lender the documentation and other customary information reasonably
requested by the Administrative Agent or such Lender in order to comply with
applicable law, including the Patriot Act. If any initial Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, each
Lender, to the extent requested by such Lender, shall have received a Beneficial
Ownership Certification in relation to such Borrower.

 

82



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.02    Conditions to all Credit Extensions. The obligation of each
Lender and each L/C Issuer to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

(a)    The representations and warranties of the Borrowers contained in
(i) Article V, other than (A) the representation and warranty contained in
Section 5.05(c), which shall only be required to be made on the Closing Date,
(B) the representation and warranty contained in Section 5.06, which shall only
be required to be made on the Closing Date, (C) the representation and warranty
contained in Section 5.22, which shall only be required to be made on the
Closing Date, and (D) with respect to any Foreign Obligor that is not the
Borrower in respect of the requested Credit Extension, the representation and
warranty in Section 5.03, in which case such representation and warranty shall
be true and correct with respect to such Foreign Obligor as of the last time it
was made or deemed made (except to the extent that such representation and
warranty specifically refers to an earlier date, in which case it shall be true
and correct in all material respects (or in all respects if qualified by
materiality) as of such earlier date), and (ii) each other Loan Document, or in
any document furnished at any time under or in connection herewith or therewith,
in each case shall be true and correct in all material respects (or, with
respect to representations and warranties that contain a materiality
qualification, true and correct in all respects) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, with respect to representations and
warranties that contain a materiality qualification, true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 4.02(a), the representations and warranties contained in Section 5.05(a)
and Section 5.05(b) shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) and Section 6.01(b), respectively.

(b)    At the time of and immediately after giving effect to such Credit
Extension, no Default shall have occurred and be continuing.

(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Committed Loans to be denominated in an
Alternative Currency), or the applicable L/C Issuer (in the case of any Letter
of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

83



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by a Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

Section 4.03    Designation of a Designated Borrower. The designation of a
Designated Borrower pursuant to Section 2.14 is subject to the conditions set
forth in Section 2.14 and each of the following conditions precedent:

(a)    The Administrative Agent (or its counsel) shall have received copies,
certified by a Responsible Officer of such Designated Borrower, of resolutions
approving the Designated Borrower Agreement and any other Loan Documents to
which such Designated Borrower is becoming a party, and such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing (to the extent such
latter concept is applicable in its jurisdiction of organization) of such
Designated Borrower.

(b)    The Administrative Agent (or its counsel) shall have received an
incumbency certificate, executed by a Responsible Officer of such Designated
Borrower, which shall identify by name and title and bear the signature of the
Responsible Officers of such Designated Borrower authorized to request Committed
Borrowings and to sign the Designated Borrower Agreement and the other Loan
Documents to which such Designated Borrower is becoming a party.

(c)    In the event such Designated Borrower is a Luxembourg Loan Party, the
Administrative Agent (or its counsel) shall have received, in each case dated as
of the date such Designated Borrower is becoming a Designated Borrower: (i) an
excerpt (extrait) issued by the Luxembourg Trade and Companies Register; (ii) a
non-registration certificate (certificate de non-enregistrement) issued by the
Luxembourg Trade and Companies Register regarding the absence of judicial
proceedings; and (iii) in the event such Designated Borrower has established its
offices at the premises of a Luxembourg domiciliation agent, a domiciliation
certificate.

(d)    In the event such Designated Borrower is a Dutch Loan Party, the
Administrative Agent (or its counsel) shall have received: (i) an up-to-date
extract from the Dutch trade register (handelsregister) relating to it dated no
earlier than five (5) Business Days prior to the date such Designated Borrower
is becoming a Designated Borrower, (ii) a copy of its deed of incorporation and
its articles of association, (iii) a copy of a resolution of its general meeting
of shareholders (if applicable) (A) approving the execution of, the terms of,
and the transactions contemplated by, the Loan Documents, and (B) if applicable,
appointing one or more authorized persons to represent such Dutch Loan Party in
the event of a conflict of interest or confirming that no such person has been
appointed, (iv) a copy of a resolution of its board of supervisory directors (if
applicable) (A) approving the execution of, the terms of, and the transactions
contemplated by, the Loan Documents, and (B) if applicable, appointing one or
more authorized persons to represent such Dutch Loan Party in the event of a
conflict of interest or confirming that no such person has been appointed, and
(v) evidence of unconditional and positive advice of any works council which has
advisory rights in respect of the entry into and performance of the transactions
contemplated in the Loan Documents.

(e)    The Administrative Agent (or its counsel) shall have received opinions of
counsel to such Designated Borrower, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders.

 

84



--------------------------------------------------------------------------------

(f)    Each Lender shall have received a Note from such Designated Borrower, to
the extent such Lender has requested a Note.

(g)    The Administrative Agent (or its counsel) shall have received any other
documents and instruments reasonably requested by the Administrative Agent with
respect to such Designated Borrower.

(h)    Such Designated Borrower shall have provided to the Administrative Agent
and each Lender the documentation and other customary information reasonably
requested by the Administrative Agent or such Lender in order to comply with
applicable law, including the Patriot Act. If such Designated Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, each
Lender, to the extent requested by such Lender, shall have received a Beneficial
Ownership Certification in relation to such Designated Borrower.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants (and, to the extent related to the business,
operations or assets of (a) Health Sciences, Health Sciences also represents and
warrants, (b) the UK Borrower, the UK Borrower also represents and warrants,
(c) the Luxembourg Borrower, the Luxembourg Borrower also represents and
warrants, (d) the Dutch Borrower, the Dutch Borrower also represents and
warrants, and (e) any Designated Borrower, such Designated Borrower also
represents and warrants) to the Administrative Agent and the Lenders that:

Section 5.01    Existence, Qualification and Power; Compliance with Laws. Set
forth on Schedule 5.01 is a complete and accurate list of all Borrowers as of
the Closing Date, showing as of the Closing Date (as to each such Borrower) the
jurisdiction of its organization, the address of its principal place of business
and its U.S. taxpayer identification number or, in the case of any non-U.S.
Borrower that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its organization. The
copies of the Organization Documents provided pursuant to Section 4.01(c) are
true and correct copies of such Organization Documents, each of which is valid
and in full force and effect. Each Borrower and each Subsidiary (a) is duly
organized or formed, validly existing and in good standing (or equivalent
status, if any) under the Laws of the jurisdiction of its incorporation or
organization, except in the case of any Subsidiary that is not a Borrower, to
the extent that the failure to conform to the requirements of this clause
(a) could not reasonably be expected to have a Material Adverse Effect, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business, and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Borrower of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to

 

85



--------------------------------------------------------------------------------

which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries, or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject, or (c) violate any Law, except in the cases of clause
(b) and clause (c) as could not reasonably be expected to have a Material
Adverse Effect.

Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Borrower of this Agreement or any other Loan Document, except as
have may have been obtained or as otherwise noted in Section 5.18(d).

Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Borrower that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Borrower, enforceable against each Borrower that is
party thereto in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

Section 5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness, in each case, to the extent required to be
reflected therein pursuant to GAAP.

(b)    The unaudited consolidated balance sheets of the Company and its
Subsidiaries dated June 30, 2019 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on each such date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries to the extent not reflected on the Company’s June 30, 2019
financial statements filed with the SEC, including liabilities for taxes,
material commitments and Indebtedness.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

Section 5.06    Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Company, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) could reasonably be
expected to have a Material Adverse Effect.

 

86



--------------------------------------------------------------------------------

Section 5.07    No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

Section 5.08    Ownership of Property. Each of the Company and each Subsidiary
has good record and marketable title in fee simple or the local equivalent
thereof to, or valid leasehold interests in, all material real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 5.09    Environmental Compliance.

(a)    The Company and its Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Company has reasonably concluded that such Environmental
Laws and claims would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b)    None of the properties currently or, to the knowledge of the Borrowers,
formerly owned or operated by any Borrower or any of its Subsidiaries is listed
or, to the knowledge of the Borrowers, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or, to the knowledge of
the Borrowers, is adjacent to any such property; there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed of on any property currently owned or
operated by any Borrower or any of its Subsidiaries or, to the best of the
knowledge of the Borrowers, on any property formerly owned or operated by any
Borrower or any of its Subsidiaries; there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Borrower or any of
its Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or, to the knowledge of the Borrowers,
formerly owned or operated by any Borrower or any of its Subsidiaries; in each
case, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c)    Neither any Borrower nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and, to the knowledge of the Borrowers, all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Borrower or
any of its Subsidiaries have been disposed of in a manner as would not
reasonably be expected to result in material liability to any Borrower or any of
its Subsidiaries; in each case, except as would not individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.10    Insurance. The properties of the Company and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Company, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Subsidiary operates.

 

87



--------------------------------------------------------------------------------

Section 5.11    Taxes. The Company and its Subsidiaries have filed or caused to
be filed all Federal, state, national and other tax returns and reports required
to be filed, and have paid all Federal, state, national and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except (a) those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP, or (b) as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no proposed tax assessment
against the Company or any Subsidiary that would, if made, have a Material
Adverse Effect. As of the Closing Date, neither any Borrower nor any Subsidiary
is party to any tax sharing agreement. Each Borrower is resident for tax
purposes only in its Original Jurisdiction.

Section 5.12    ERISA Compliance.

(a)    Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the knowledge of the Company, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

(b)    There are no pending or, to the knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred, and no Borrower is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan, (ii) the Company and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained,
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and no Borrower knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date, (iv) neither
the Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid, (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction reasonably likely to be subject to Section 4069 or
Section 4212(c) of ERISA, and (vi) no Pension Plan has been terminated by the
plan administrator thereof under Section 4041(c) of ERISA nor by the PBGC, and
no event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan.

(d)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any
Borrower or any Subsidiary that is not

 

88



--------------------------------------------------------------------------------

subject to United States law (a “Foreign Plan”), except as could not reasonably
be expected to have a Material Adverse Effect: (i) any employer and employee
contributions required by law or by the terms of any Foreign Government Scheme
or Arrangement or any Foreign Plan have been made, or, if applicable, accrued,
in accordance with normal accounting practices; (ii) the fair market value of
the assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance or the book reserve established for any
Foreign Plan, together with any accrued contributions, is sufficient to procure
or provide for the accrued benefit obligations, as of the Closing Date, with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and (iii) each Foreign Plan required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities.

(e)    As of the Closing Date, no Borrower is, and no Borrower will be, using
“plan assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one
or more Benefit Plans with respect to such Borrower’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments or this Agreement.

Section 5.13    Subsidiaries. As of the Closing Date, no Borrower has any
Material Subsidiaries other than those specifically disclosed in Schedule 5.13.

Section 5.14    Margin Regulations; Investment Company Act.

(a)    No Borrower is engaged or will engage, principally or as one of its
important activities, in any business or extend any credit for purposes in
violation of Regulation U issued by the FRB.

(b)    The Company is not and is not required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.15    Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contained as of the date such
report, statement, certificate, information, modification or supplement was so
furnished (when taken as a whole and together with the Company’s SEC filings)
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading at the time; provided that with
respect to projected financial information, if any, the Company represents only
that such information was prepared in good faith based upon assumptions believed
by the Company to be reasonable at the time it being understood and agreed that
the financial projections and other forward-looking statements are not a
guarantee of financial performance, actual results may differ significantly from
such projections or other forward-looking statements and such differences may be
material. As of the Closing Date, to the knowledge of the Company, the
information included in the Beneficial Ownership Certifications provided by any
Borrower on or prior to the Closing Date to any Lender in connection with this
Agreement is true and correct in all respects.

Section 5.16    Compliance with Laws. Each of the Company and each Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted, or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

Section 5.17    Intellectual Property; Licenses, Etc. The Company and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary to the operation of their respective businesses, except
where such failure to own or possess, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. To the knowledge
of the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon, or conflict with any
rights held by any other Person, except for such infringements and conflicts as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No claim regarding any of the foregoing is pending or,
to the knowledge of the Company threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.18    Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced, and (ii) any charge or tax as has
been timely paid.

(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents, except for any Other
Connection Taxes, or (ii) on any payment to be made by such Foreign Obligor
pursuant to the Applicable Foreign Obligor Documents, except, in each case, as
has been disclosed to the Administrative Agent.

 

90



--------------------------------------------------------------------------------

(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under any applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained, or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

Section 5.19    Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures reasonably designed to promote
and achieve compliance in all material respects by the Company, its Subsidiaries
and, to the Company’s knowledge, their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions. The Company, its
Subsidiaries and, to the knowledge of the Company, their respective officers,
employees and directors, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Company, any
Subsidiary or, to the knowledge of the Company or such Subsidiary, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. The terms of this Section 5.19 are subject to
Section 1.02(e).

Section 5.20    EEA Financial Institution. No Borrower is an EEA Financial
Institution.

Section 5.21    Domiciliation; Centre of Main Interests.

(a)    Each Borrower incorporated or organized in a European Union jurisdiction
represents and warrants to the Lenders that its centre of main interest (as that
term is used in Article 3(1) of the Insolvency Regulation) is in its
jurisdiction of incorporation and it has no establishment (as that term is used
in Article 2(10) of the Insolvency Regulation) in any other jurisdiction. Each
UK Loan Party incorporated or organized in England and Wales represents and
warrants to the Lenders that its centre of main interest (as that term is used
in Article 3(1) of the Insolvency Regulation) is in England and Wales and it has
no establishment (as that term is used in Article 2(10) of the Insolvency
Regulation) in any other jurisdiction.

(b)    In the case of a Luxembourg Loan Party, (i) it complies in all material
respects with all legal requirements of the Luxembourg law of 31 May 1999, as
amended, regarding the domiciliation of companies, and (ii) its head office
(administration centrale) and the place of its effective management (siège de
direction effective) are located at the place of its registered office (siège
statutaire) in Luxembourg and, for the purposes of the Insolvency Regulation,
its centre of main interests (centre des intérêts principaux) is located at the
place of its registered office (siège statutaire) in Luxembourg.

Section 5.22    Works Council.

Each Dutch Loan Party has, to the extent applicable, (a) notified any competent
works council (ondernemingsraad) of its right to advise under the Works Councils
Act (Wet op de ondernemingsraden), (b) given that works council the opportunity
to advise, and (c) obtained unconditional positive advice from that works
council, in relation to the entry into and performance of the transactions
contemplated by the Loan Documents.

 

91



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

On the Closing Date and thereafter until the Facility Termination Date, the
Company shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

Section 6.01    Financial Statements. Deliver to the Administrative Agent (who
shall promptly furnish a copy to each Lender), in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

(a)    as soon as made publicly available, but in any event within 90 days after
the end of each fiscal year of the Company (or, if earlier, 15 days after the
date required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b)    as soon as made publicly available, but in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company (or, if earlier, 5 days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Financial Officer as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company shall not be separately required to furnish such
information under Section 6.01(a) or Section 6.01(b).

Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Financial Officer, which Compliance Certificate shall include financial covenant
calculations for the period covered by such Compliance Certificate and details
regarding the amount of any Indebtedness excluded from Consolidated Total Debt
in the calculation of such financial covenants pursuant to the proviso in the
definition of Consolidated Total Debt;

(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the

 

92



--------------------------------------------------------------------------------

Company may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Borrower or any Subsidiary
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lenders pursuant to Section 6.01
or any other clause of this Section 6.02;

(d)    promptly, and in any event within five Business Days after receipt
thereof by any Borrower or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Borrower or
any Subsidiary; and

(e)    promptly (i) such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request, and (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02, or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent). Notwithstanding anything contained herein, in every
instance the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”), and (b) certain of the Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”). Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(x) by marking Borrower Materials “PUBLIC”, the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or their respective securities for purposes of United
States Federal and state securities laws (provided that to the

 

93



--------------------------------------------------------------------------------

extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07), (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”, and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”. Each Public Lender shall designate one or more
Persons to review and respond to non-PUBLIC Borrower Materials. Notwithstanding
the foregoing, no Borrower shall be under any obligation to mark the Borrower
Materials “PUBLIC”.

Section 6.03    Notices. Promptly after a Responsible Officer of the Company
obtains actual knowledge thereof, notify the Administrative Agent (for delivery
to each Lender) of:

(a)    the occurrence of any Default;

(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary that
has resulted or could reasonably be expected to result in a Material Adverse
Effect, (ii) any dispute, litigation, investigation, proceeding or suspension
between the Company or any Subsidiary and any Governmental Authority that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws, that has resulted or reasonably could be expected
to result in a Material Adverse Effect;

(c)    the occurrence of any ERISA Event that is reasonably likely to result in
a liability for a Borrower in an amount in excess of the Threshold Amount;

(d)    any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary; and

(e)    any announcement by Moody’s, S&P or Fitch of any change in a Debt Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Section 6.04    Payment of Obligations. Pay, discharge or otherwise satisfy as
the same shall become due and payable (subject to any grace periods) or before
the same shall become delinquent: (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless
(i) the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Company or such Subsidiary, or (ii) the failure to pay,
discharge or otherwise satisfy the same could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; (b) all
lawful claims for amounts in excess of the Threshold Amount which, if unpaid,
would by law become a Lien upon its property (other than Liens permitted by
Section 7.01); or (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, unless the failure to comply with this
Section 6.04(c) would not constitute a Default under Section 8.01(e).

 

94



--------------------------------------------------------------------------------

Section 6.05    Preservation of Existence, Etc.

(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing (or equivalent status, if any) under the Laws of the
jurisdiction of its organization except (i) in a transaction permitted by
Section 7.04 or 7.05 and (ii) in the case of a Subsidiary that is not a
Borrower, where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except (i) in the case of a transaction permitted by Section 7.04 or
7.05, or (ii) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c)    Preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

Section 6.06    Maintenance of Properties.

(a)    Maintain, preserve and protect all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect..

(b)    Make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 6.07    Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
in the same general area, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

Section 6.08    Compliance with Laws.

(a)    Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

(b)    Subject to Section 1.02(e), maintain in effect and enforce policies and
procedures which are designed to promote and achieve compliance in all material
respects by the Company, its Subsidiaries and, to the Company’s knowledge, their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

(c)    Ensure that (i) no UK Loan Party shall do anything to change the location
of its centre of main interest (as that term is used in Article 3(1) of the
Insolvency Regulation) from England and Wales, and (ii) no Borrower shall change
its residence for any tax purposes.

Section 6.09    Books and Records. Maintain proper books of record and account,
in which full, true and correct entries in all material respects in conformity
with GAAP (or applicable local standards) consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be.

 

95



--------------------------------------------------------------------------------

Section 6.10    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Company and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Company; provided that the Lenders will conduct
such requests for visits and inspections through the Administrative Agent such
that, in the absence of an Event of Default, there shall be no more than one
such visit and inspection per year; provided, further that when an Event of
Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

Section 6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for:
(a) working capital, capital expenditures, repurchases of Equity Interests and
other Restricted Payments permitted under Section 7.06 and other general
corporate purposes not in contravention of any Law or of any Loan Document,
including acquisitions permitted under Section 7.02 (and with respect to any
Borrowing the proceeds of which shall be used to purchase or carry margin stock
(within the meaning of Regulation U of the FRB), the applicable Borrower shall
include in the Committed Loan Notice or the Swing Line Loan Notice for such
Borrowing such information as shall be required by Regulations U and X of the
FRB to enable the Lenders and the Borrowers to determine that they are in
compliance with such Regulations U and X); provided that any purchase of the
margin stock of any issuer was not preceded by, or effected pursuant to, an
unsolicited or hostile offer by the Company or an Affiliate of the Company to
purchase such issuer (it being understood that the Company or an Affiliate of
the Company may initiate discussions with respect to a proposed acquisition,
whether or not solicited by such an issuer, and consummate any transaction
arising therefrom that is duly approved by the Board of Directors of such
issuer); (ii) refinancing Indebtedness of the Company existing on the Closing
Date, including Indebtedness arising under the Existing Credit Agreement; and
(iii) the payment of fees and expenses incurred in connection with the
Transactions.

Section 6.12    Approvals and Authorizations. Maintain all material
authorizations, consents, approvals and licenses from, exemptions of, and
filings and registrations with, each Governmental Authority of the jurisdiction
in which each Foreign Obligor is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required with respect to any Borrower or any Subsidiary in connection with the
Loan Documents; provided that a Default under this Section 6.12 with respect to
a Foreign Obligor shall not be considered a Default for purposes of
Section 4.02(b) in relation to Credit Extensions for the account of other
Borrowers hereunder unless and until such Default becomes an Event of Default
under Section 8.01(c).

 

96



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

On the Closing Date and thereafter until the Facility Termination Date, the
Company shall not, nor shall it permit any Subsidiary to, directly or
indirectly:

Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the Closing Date and listed on Schedule 7.01, and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(d);

(c)    Liens for taxes, assessments, or governmental charges or levies not yet
due or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, including deposits securing reimbursement
obligations under letters of credit that do not constitute Indebtedness;

(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i)    Liens securing Indebtedness of the Company or any other Subsidiary
incurred pursuant to Section 7.03(g), including Capitalized Leases and Synthetic
Lease Obligations, to finance the acquisition or lease of fixed or capital
assets and Liens on such fixed or capital assets securing any refinancing or
replacement of such Indebtedness; provided that (i) such Liens (other than those
securing any such refinancing or replacement Indebtedness) shall be created
substantially simultaneously with the acquisition or lease of such fixed or
capital assets, (ii) such Liens do not at any time encumber any Property other
than the Property financed by such Indebtedness, and (iii) the amount of
Indebtedness secured thereby is not increased;

(j)    Liens on accounts receivable, lease receivables, other payment
obligations and related assets subject to any Receivables Facility permitted
pursuant to Section 7.03(h) securing obligations of the Company and its
Subsidiaries in respect of such Receivables Facility;

 

97



--------------------------------------------------------------------------------

(k)    Liens on assets of any entity acquired by the Company or any of its
Subsidiaries in a transaction permitted under this Agreement; provided that such
Liens are in existence on the date of such acquisition and are not created in
anticipation thereof;

(l)    Liens securing Swap Contracts permitted under Section 7.03(f);

(m)    any interest or title of a lessor under any lease entered into by the
Company or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(n)    Sale and Leaseback Transactions permitted under Section 7.05(f);

(o)    Liens on cash and Cash Equivalents securing the Pari Passu Debt on an
equal and ratable basis to the extent required by the terms thereof in
connection with any grant of Cash Collateral under this Agreement;

(p)    precautionary UCC filings in respect of operating leases;

(q)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Company or the Company and its Subsidiaries, taken as a
whole, or (ii) secure any Indebtedness; and

(r)    other Liens in an amount not to exceed $100,000,000 in the aggregate at
any time outstanding.

Section 7.02    Investments. Make any Investments, except:

(a)    Investments held by the Company or such Subsidiary in the form of Cash
Equivalents;

(b)    advances to officers, directors and employees of the Company and its
Subsidiaries, in the ordinary course of business and in compliance with
Sarbanes-Oxley, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)    Investments arising in connection with the incurrence of intercompany
Indebtedness permitted by Section 7.03(c);

(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from account debtors to the extent reasonably necessary in
order to prevent or limit loss;

(e)    Guarantees permitted by Section 7.03;

(f)    the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property and assets of, any Person that, upon
the consummation thereof, will be wholly-owned directly by the Company or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that with respect to each purchase or other acquisition
made pursuant to this Section 7.02(f):

(i)    the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines

 

98



--------------------------------------------------------------------------------

of business as one or more of the principal businesses of the Company and its
Subsidiaries in the ordinary course, or reasonably related thereto, except that
the Company or any Subsidiary may also acquire unrelated lines of business so
long as the Company or such Subsidiary disposes of such unrelated lines of
business following the consummation of such acquisition;

(ii)    (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and the representations and warranties contained in the Loan
Documents (other than the representation and warranty contained in
Section 5.05(c) and Section 5.06) shall be true and correct in all material
respects (or in all respects if qualified by materiality) as if made on and as
of such date, except where such representation and warranty is expressly made as
of a specific earlier date, in which case such representation and warranty shall
be true and correct in all material respects (or in all respects if qualified by
materiality) as of any such earlier date, and (B) immediately after giving
effect to such purchase or other acquisition, the Company and its Subsidiaries
shall be in pro forma compliance with the covenants set forth in Section 7.11,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to such Sections, the most recent
financial statements referred to in Section 5.05(b)) and, if the first proviso
in Section 7.11 is then applicable, as though such purchase or other acquisition
had been consummated as of the first day of the period of four fiscal quarters
covered thereby; provided that for purposes of this subclause (B), such
compliance may be calculated giving effect to operating expense reductions and
other operating improvements or synergies reasonably expected to result from
such purchase or acquisition that would be includable in pro forma financial
statements prepared in accordance with Regulation S-X under the Securities Act;
and

(iii)    the Company shall have delivered to the Administrative Agent (for
further distribution to the Lenders), at least five Business Days prior to the
date on which any such purchase or other acquisition is to be consummated (or
such later date as may be agreed by the Administrative Agent in its sole
discretion), a certificate of a Responsible Officer of the Company, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this Section 7.02(f) have been satisfied or
will be satisfied on or prior to the consummation of such purchase or other
acquisition;

(g)    (i) Investments by the Company in any Domestic Subsidiary,
(ii) Investments by any Domestic Subsidiary in the Company or any other Domestic
Subsidiary, and (iii) Investments by any Foreign Subsidiary in the Company or
any other Subsidiary;

(h)    Investments received as consideration for Dispositions permitted by
Section 7.05;

(i)    Investments comprising open market purchases or repurchases of, or tender
offers for, all or a portion of Indebtedness or Equity Interests of the Company;
provided that both before and after giving effect to such Investments, (i) the
Company shall be in pro forma compliance with all covenants under this
Agreement, including the financial covenant set forth in Section 7.11, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to such Sections, the most recent
financial statements referred to in Section 5.05(b)) and, if the first proviso
in Section 7.11 is

 

99



--------------------------------------------------------------------------------

then applicable, as though such purchase or other acquisition had been
consummated as of the first day of the period of four fiscal quarters covered
thereby, and (ii) no Default shall have occurred and be continuing; and

(j)    so long as (A) no Default has occurred and is continuing (or would occur
after giving effect thereto) and the representations and warranties contained in
the Loan Documents (other than the representation and warranty contained in
Section 5.05(c) and Section 5.06) shall be true and correct in all material
respects (or in all respects if qualified by materiality) as if made on and as
of such date, except where such representation and warranty is expressly made as
of a specific earlier date, in which case such representation and warranty shall
be true and correct in all material respects (or in all respects if qualified by
materiality) as of any such earlier date, and (B) immediately after giving
effect to such Investment, the Company and its Subsidiaries shall be in pro
forma compliance with the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to such Sections, the most recent
financial statements referred to in Section 5.05(b)) and, if the first proviso
in Section 7.11 is then applicable, as though such Investment had been
consummated as of the first day of the period of four fiscal quarters covered
thereby, other Investments not involving the purchase or acquisition of all of
the Equity Interests of, or all or substantially all of the assets of, a Person,
including Investments in Foreign Subsidiaries.

Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except (subject to the proviso below in the case of Subsidiaries):

(a)    Indebtedness under the Loan Documents;

(b)    obligations in respect of Sale and Leaseback Transactions permitted under
Section 7.05(f);

(c)    Indebtedness owed to the Company or a wholly-owned Subsidiary of the
Company, limited, in the case of Indebtedness owed by a Foreign Subsidiary to
the Company or a Domestic Subsidiary, to amounts outstanding on the Closing Date
(including any refinancings, refundings, renewals or extensions thereof that do
not increase the principal amount thereof) or that would be permitted as
Investments under Section 7.02(j);

(d)    Indebtedness outstanding on the Closing Date (including the Existing
Letters of Credit) and listed on Schedule 7.03, and any refinancings,
refundings, renewals or extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension, and (ii) the terms relating to principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Borrowers or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

 

100



--------------------------------------------------------------------------------

(e)    Guarantees of the Company or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Company or any wholly-owned Subsidiary;

(f)    obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract permitted under Section 7.14;

(g)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i) and in an aggregate amount not
exceeding $100,000,000 at any time outstanding;

(h)    Indebtedness under any Receivables Facility in an aggregate amount for
all Receivables Facilities not exceeding $250,000,000 at any time outstanding,
and any refinancings, refundings, renewals, extensions or replacements thereof
(without any increase in the principal amount thereof);

(i)    other Indebtedness of the Company and its Subsidiaries; provided that
(i) immediately before and immediately after giving pro forma effect to the
incurrence of any such Indebtedness, no Default shall have occurred and be
continuing, (ii) immediately after giving effect to the incurrence of such
Indebtedness, the Company and its Subsidiaries shall be in pro forma compliance
with the covenants set forth in Section 7.11, such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) (or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to such Sections, the most recent financial statements
referred to in Section 5.05(b)) and, if the first proviso in Section 7.11 is
then applicable, as though such Indebtedness had been incurred, and any
Indebtedness repaid as part of such transaction had been repaid, as of the first
day of the period of four fiscal quarters covered thereby, and (iii) if any such
Indebtedness of the Company involves or is accompanied by a Guarantee from any
Subsidiary or Subsidiaries, Guarantees satisfactory to the Administrative Agent
shall be provided concurrently to the Administrative Agent for the benefit of
the Lenders (such Guarantees to constitute “senior” Guarantees if the
Indebtedness constitutes subordinated Indebtedness); and

(j)    Indebtedness of any Person acquired by the Company or any of its
Subsidiaries in a transaction permitted under this Agreement; provided that
(i) such Indebtedness is in existence on the date of such acquisition and is not
created in anticipation thereof, and (ii) the aggregate amount of such
Indebtedness does not exceed $200,000,000 at any time outstanding;

provided that in any event and notwithstanding the foregoing, the aggregate
principal amount of Indebtedness of Subsidiaries of the Company permitted under
clauses (d), (e) (without duplication in the case of Guarantees of Indebtedness
of other Subsidiaries), (f) (valued in the case of clause (f) at the Swap
Termination Value of such Indebtedness), (i) (other than any Guarantee of
Indebtedness by a Subsidiary as to which such Subsidiary shall have complied
with Section 7.03(i)(iii)), and (j) shall not exceed 25% of Consolidated Net
Worth, at any time outstanding.

 

101



--------------------------------------------------------------------------------

Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:

(a)    any Subsidiary (other than a Receivables Subsidiary) may merge with:
(i) the Company; provided that the Company shall be the continuing or surviving
Person; (ii) any one or more other Subsidiaries; provided that when any
wholly-owned Subsidiary is merging with another Subsidiary, a wholly-owned
Subsidiary shall be the continuing or surviving Person; and (iii) any Subsidiary
may merge in connection with a transaction permitted under Section 7.02(f); and

(b)    any Subsidiary (other than a Receivables Subsidiary) may Dispose of all
or substantially all of its assets (upon merger, voluntary liquidation,
dissolution or otherwise) to the Company or to another Subsidiary; provided that
if the transferor in such a transaction is a wholly-owned Subsidiary, then the
transferee must either be the Company or a wholly-owned Subsidiary; provided,
further that Dispositions of assets to a Foreign Subsidiary must be permitted
under Section 7.02(g)(iii), Section 7.02(j) or Section 7.05(i).

For the avoidance of doubt, a Receivables Subsidiary may not merge with, or
Dispose of any or all of its assets to, any other Person, other than
(i) Dispositions permitted under Section 7.05(g), or (ii) in connection with the
termination of any Receivables Facility permitted pursuant to Section 7.03(h)
when no Event of Default has occurred and is continuing.

Section 7.05    Dispositions. Make any Disposition, except:

(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)    Dispositions of inventory in the ordinary course of business;

(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)    Dispositions of property (i) by any Subsidiary to the Company or to a
wholly-owned Subsidiary, and (ii) that would be permitted as Investments under
Section 7.02(g) or 7.02(j);

(e)    Dispositions permitted by Section 7.04;

(f)    Sale and Leaseback Transactions in an aggregate amount of up to
$150,000,000 in sales proceeds during the term of this Agreement, if the gross
cash proceeds of any such transaction are at least equal to the fair market
value of such property;

(g)    the Disposition of accounts receivable, lease receivables, other payment
obligations and related assets pursuant to any Receivables Facility permitted by
Section 7.03(h);

(h)    licenses of IP Rights on arm’s length terms;

(i)    the sale or issuance of any Subsidiary’s Equity Interests to the Company
or any Subsidiary to the extent permitted under Section 7.02(g) or 7.02(j), and
any transfer of Equity Interests of a Foreign Subsidiary from a Domestic
Subsidiary to another Foreign Subsidiary; and

(j)    Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) immediately
after giving effect to such Disposition, the Company

 

102



--------------------------------------------------------------------------------

and its Subsidiaries shall be in pro forma compliance with the financial
covenants set forth in Section 7.11, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) (or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to such Sections, the most recent financial statements referred to in
Section 5.05(b)) and, if the first proviso in Section 7.11 is then applicable,
as though such Disposition had occurred as of the first day of the period of
four fiscal quarters covered thereby, and (iii)(A) so long as the Company is
rated Investment Grade and to the extent such Disposition could not reasonably
be expected to materially disadvantage the business of the Company and its
Subsidiaries, taken as a whole, as of the Closing Date, there shall be no limit
on the aggregate book value of all property Disposed of in reliance on this
Section 7.05(j), and (B) so long as the Company is not rated Investment Grade,
such Disposition shall not cause the aggregate book value of all property
Disposed of in reliance on this Section 7.05(j) while the Company is not rated
Investment Grade to exceed 20% of Consolidated Total Assets (measured as of the
applicable date of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b));

provided that any Disposition permitted pursuant to this Section 7.05 (other
than (w) Dispositions permitted pursuant to Section 7.05(d), (x) Dispositions
permitted pursuant to Section 7.05(i), (y) other intercompany transfers from the
Company or a Domestic Subsidiary to another Domestic Subsidiary, and (z) other
intercompany transfers from a Foreign Subsidiary to the Company or to a Domestic
Subsidiary) shall be for fair market value.

Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that, so long as no Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:

(a)    each Subsidiary may make Restricted Payments to the Company and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b)    the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c)    the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d)    (i) each Domestic Subsidiary may make Restricted Payments to any other
Domestic Subsidiary or to the Company, and (ii) each Foreign Subsidiary may make
Restricted Payments to any other Subsidiary or to the Company; and

(e)    the Company may make other Restricted Payments; provided that
(i) immediately before and immediately after giving pro forma effect to any such
payment, redemption or other acquisition, no Default shall have occurred and be
continuing, and (ii) immediately after giving effect to such payment, redemption
or other acquisition, the Company and its Subsidiaries shall be in pro forma
compliance with the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to such Sections, the most recent financial statements
referred to in Section 5.05(b)) and, if the first proviso in Section 7.11 is
then applicable, as though such payment, redemption or other acquisition had
been consummated as of the first day of the period of four fiscal quarters
covered thereby.

 

103



--------------------------------------------------------------------------------

Section 7.07    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the Closing Date or any business substantially
related or incidental thereto.

Section 7.08    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than (a) as otherwise permitted under this Agreement,
(b) transactions solely between or among the Subsidiaries and the Company and
one or more Subsidiaries, or (c) on fair and reasonable terms substantially as
favorable to the Company or such Subsidiary as would be obtainable by the
Company or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.

Section 7.09    Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that: (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Company or any
other Borrower or to otherwise transfer property to the Company or any other
Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of the Company or
any other Borrower, or (iii) of the Company or any Subsidiary to create, incur,
assume or suffer to exist Liens in property of such Person in favor of the
Administrative Agent or the Lenders; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person, in each case, other than (1) this Agreement and the
other Loan Documents, (2) any documents governing Indebtedness permitted
pursuant to Section 7.03(d) and any documents governing future Indebtedness
permitted under Section 7.03(i), (3) any agreements governing any purchase money
Liens or Capitalized Leases otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (4) restrictions in instruments governing Indebtedness of any Foreign
Subsidiary which Indebtedness is otherwise permitted under Section 7.03, (5)
restrictions in any Receivables Facility permitted by Section 7.03(h) with
respect to the assets described in Section 7.05(g) or any restriction referenced
in clause (a)(i) and (ii) above in respect of any Receivables Subsidiary, and
(6) in the case of clause (a)(i) above, any restrictions with respect to a
Subsidiary imposed pursuant to any agreement that has been entered into in
connection with the Disposition of all or substantially all of the Equity
Interests of such Subsidiary.

Section 7.10    Use of Proceeds.

(a)    Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, in any manner that would
constitute (i) a violation of Regulation U of the FRB, or (ii) that would
constitute unlawful financial assistance within the meaning of sections 678 or
679 of the UK Companies Act.

(b)    Subject to Section 1.02(e), request any Borrowing or Letter of Credit, or
use the proceeds of any Credit Extension, whether directly or, to the Company’s
knowledge, indirectly, (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in each case to the
extent such funding, financing or facilitation would constitute a violation of
Sanctions if effected by the Company, or (iii) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

Section 7.11    Financial Covenants. If and for so long as the Company has Debt
Ratings that are Investment Grade, permit the maximum ratio of Consolidated
Total Debt to Consolidated Total

 

104



--------------------------------------------------------------------------------

Capitalization (the “Total Debt/Capitalization Ratio”), as of the end of any
fiscal quarter of the Company, to be greater than 55%; provided that if the
Company does not have Debt Ratings that are Investment Grade, the Total
Debt/Capitalization Ratio shall be replaced by the following two covenants:
(a) a maximum Consolidated Leverage Ratio of 3.50:1.00, and (b) a minimum
Consolidated Interest Coverage Ratio of 3.00:1.00, which replacement shall
become effective as of the last day of the fiscal quarter during which such
change in Debt Rating occurs; provided, further that upon notice by the Company
to the Administrative Agent upon the consummation of any acquisition permitted
by this Agreement that occurs after the Closing Date with aggregate
consideration (including the assumption or incurrence of Indebtedness in
connection with such acquisition) equal to or in excess of $375,000,000, the
Company shall be permitted to increase the maximum Total Debt/Capitalization
Ratio to 60% (or, if the Company does not have Debt Ratings that are Investment
Grade, to increase the maximum Consolidated Leverage Ratio to 4.00:1.00), which
such increase shall be applicable for the fiscal quarter of the Company in which
such acquisition is consummated and the three consecutive fiscal quarters
thereafter (it being understood and agreed that there shall be at least one full
fiscal quarter following the cessation of each such increase during which no
such increase shall be in effect). The financial covenants will be calculated on
a consolidated basis and as of the last day of each consecutive four fiscal
quarter period.

Section 7.12    Amendments of Organization Documents. Amend any of its
Organization Documents in a manner materially adverse to the Lenders.

Section 7.13    Accounting Changes.

(a)    Make any change in accounting policies or reporting practices, except
(i) as required by GAAP, (ii) in the case of permitted alternative policies or
practices, to an alternative preferred under GAAP, and (iii) to adopt earlier
than required a new policy or practice, so long as such adoption is permitted
under GAAP at such time and is required within 18 months after the time so
adopted.

(b)    Permit the fiscal year of the Company to end on a day other than the
Sunday closest to December 31 of each calendar year or change the Company’s
method of determining fiscal quarters; provided that the Company may change its
fiscal year and fiscal quarters to end on the last day of calendar years and
calendar quarters, respectively, and if the Company makes such change it will
give notice thereof to the Administrative Agent, and concurrently with the
effectiveness of such change, any date set forth in this Agreement that
corresponds to the last day of any fiscal period (determined in the manner in
which fiscal periods are determined by the Company on the Closing Date) will
automatically be deemed amended to be the last day of the calendar quarter or
calendar year ending nearest to such date.

Section 7.14    Speculative Transactions. Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions, which are not made in
the ordinary course of business; provided that, in any event, the Company and
its Subsidiaries may enter into (i) Swap Contracts that move from fixed interest
rates and to floating interest rates or move from floating interest rates to
fixed interest rates, and (ii) forward foreign currency transactions, currency
swap transactions, cross currency rate swap transactions and currency options
that the Company determines in good faith are for purposes of managing potential
exposure and not speculative.

 

105



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.01    Events of Default. Any of the following shall constitute an
“Event of Default”:

(a)    Non-Payment. Any Borrower fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within five days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

(b)    Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), Section 6.05(a) (with
respect to the Company and the other Borrowers only), and, with respect to the
Company only, Article VII or Article X; or

(c)    Other Defaults. Any Borrower fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b)) contained in any
Loan Document on its part to be performed or observed and such failure continues
unremedied for 30 days (or, in the case of Section 6.12, 60 days) after the
earlier of (i) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to the Company, and (ii) the date on which a
Responsible Officer of the Company acquires knowledge thereof; or

(d)    Representations and Warranties. Any representation or warranty, made or
deemed made by or on behalf of the Company or any other Borrower herein, in any
other Loan Document, or in any certificate, document or financial or other
statement delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)    Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), beyond any applicable grace period, in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform (beyond any applicable grace period) any other agreement or condition
relating to any such Indebtedness or Guarantee having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs (other than (t) any repurchase, prepayment, defeasance or
redemption, or any offer therefor, of any Indebtedness of any Person acquired by
the Company or any Subsidiary in an acquisition permitted pursuant to this
Agreement, so long as such repurchase, prepayment, defeasance or redemption, or
offer therefor, is required to be made by the documentation governing such
Indebtedness solely as a result of a “change of control” of such Person as a
result of the consummation of such acquisition, (u) any mandatory prepayment of
any bridge financing that is required to be made with the proceeds of any other
Indebtedness incurred by the Company or any Subsidiary, or the proceeds of any
Disposition of assets or the issuance of Equity Interests consummated by the
Company or any Subsidiary, (v) any Indebtedness becoming due as a result of a
voluntary refinancing thereof permitted hereunder, (w) any required offer to
prepay any Pari Passu Debt pursuant to the document governing such Pari Passu
Debt, and any prepayment of such Pari Passu Debt made in accordance with such
required offer to prepay, so long as (1) the Borrowers prepay outstanding
Committed Loans (with the related Commitments reduced in the amount of any such
prepayment) contemporaneously with such Pari Passu Debt in an amount which at
least equals the Banks’ Pro Rata Share, regardless of whether or not the holders
of the Pari Passu Debt actually require prepayment of their Indebtedness, and
(2) the Company complies with the offer and prepayment requirements set forth in
the applicable agreement governing Pari Passu Debt), (x) any required

 

106



--------------------------------------------------------------------------------

prepayment of Indebtedness secured by a Lien permitted under Section 7.01 as a
result of the disposition of the assets subject to such Lien, (y) any event
requiring the repurchase, repayment or redemption (automatically or otherwise)
or an offer to repurchase, prepay or redeem any Indebtedness, or the delivery of
any notice with respect thereto, solely as a result of the Company’s or any of
its Subsidiaries’ failure to consummate a merger or other acquisition
contemplated to be funded in whole or in part with the proceeds of such
Indebtedness, or (z) any right of a holder or holders of any Indebtedness that
is convertible into equity securities to require the repurchase, repayment or
redemption of such Indebtedness on a predetermined date provided in the
documentation for such Indebtedness, or an offer to repurchase, repay or redeem
such Indebtedness on such date or the delivery of a notice with respect
thereto), the effect of which default or other event is to cause, or to permit
the holder or holders of such Indebtedness or the beneficiary or beneficiaries
of such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded, unless such cash collateral could be provided without
contravening Section 7.01; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract), or (B) any Termination
Event under Section 5(b)(iv) (i.e., the Section with regard to “Credit Event
Upon Merger”; it being understood that if in a subsequent form such “Credit
Event Upon Merger” provision is located in a different Section, then this clause
(B) shall refer to such new Section) (or any analogous event howsoever
described) of such Swap Contract or any Additional Termination Event (as defined
in such Swap Contract), in each case with respect to this clause (B) (x) in
respect of which the Company or any Subsidiary is the sole Affected Party (as
defined in such Swap Contract) unless the relevant Additional Termination Event
is (I) an optional early termination right exercised by the other party to the
Swap Contract, where such right is not conditioned upon the occurrence of any
specific event, condition or circumstance affecting the Company or any such
Subsidiary, or (II) an Additional Termination Event resulting solely from a
decline in the ratings of the Company or its Subsidiaries, or (y) in respect of
which the Company has failed to pay the Swap Termination Value owed by it when
required pursuant to the terms of such Swap Contract (giving effect to any
applicable grace period) and, in either event with respect to clause (A) or (B),
the Swap Termination Value owed by the Company or such Subsidiary as a result
thereof is greater than the Threshold Amount; provided that a termination event
(or other similar event) under a Receivables Facility permitted pursuant to
Section 7.03(h) resulting solely from a decline in the ratings of the Company or
its Subsidiaries shall not constitute an Event of Default; or

(f)    Insolvency Proceedings, Etc. The Company or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law (including, in the case of a Luxembourg Loan Party, any
Luxembourg Debtor Relief Law), or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver (which
includes a curator), trustee, custodian (which includes a bewindvoerder),
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law (or any Luxembourg Debtor Relief Law, as applicable) relating
to any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding or any
event or circumstance described in this Section 8.01(f) that constitutes an
Event of Default with respect to any Material Subsidiary shall occur or exist
with respect to Subsidiaries constituting Aggregate Material Subsidiaries; or a
UK Bankruptcy Event occurs with respect to any UK Relevant Entity; or

 

107



--------------------------------------------------------------------------------

(g)    Inability to Pay Debts; Attachment. (i) The Company or any Material
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due (including, in relation to any applicable Dutch Loan Party,
by giving notice to the Dutch tax authorities under Section 36(2) of the Dutch
1990 Tax Collection Act (Invorderingswet 1990)), or (ii) any writ or warrant of
attachment or execution (including, in relation to any applicable Dutch Loan
Party, by way of executory attachment (executoriaal beslag) or interlocutory
attachment (conservatoir beslag)) or similar process is issued or levied against
all or any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy or any event or
circumstance described in this Section 8.01(g) that constitutes an Event of
Default with respect to any Material Subsidiary shall occur or exist with
respect to Subsidiaries constituting Aggregate Material Subsidiaries; or

(h)    Judgments. There is entered against the Company or any Subsidiary a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of the potential claim and has
acknowledged coverage), and there is a period of 30 consecutive days during
which such judgment is not satisfied or discharged or a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) a Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount ;
and in each case in clauses (i) and (ii) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or the occurrence of the Facility
Termination Date, ceases to be in full force and effect; or any Borrower or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document except to the extent
otherwise permitted hereunder or thereunder; or

(k)    Change of Control. There occurs any Change of Control.

 

108



--------------------------------------------------------------------------------

Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:

(a)    declare the Commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or equity;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under any applicable Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and the L/C Borrowings and to the Administrative Agent
for the account of the applicable L/C Issuer, to Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit to the extent not otherwise Cash Collateralized by the Company pursuant
to Sections 2.03 and 2.17, in each case ratably among the Administrative Agent,
the Lenders, and the L/C Issuers in proportion to the respective amounts
described in this clause Fourth payable to them;

 

109



--------------------------------------------------------------------------------

Fifth, to the payment of all other Obligations owing under or in respect of the
Loan Documents that are due and payable to the Administrative Agent, the Lenders
and the L/C Issuers on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent, the Lenders
and the L/C Issuers on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03 and Section 2.17, amounts used to Cash Collateralize the
Obligations shall be applied to satisfy drawings under such Letters of Credit as
they occur, and if any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

Section 9.01    Appointment and Authority. Each of the Lenders and each of the
L/C Issuers hereby irrevocably appoints, designates and authorizes Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are, other than with respect to the Company’s consent rights in Section 9.06,
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and, except for such consent rights, no Borrower shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.

Section 9.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

110



--------------------------------------------------------------------------------

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any of the Borrowers or
any of their respective Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by the Administrative Agent under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(i) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution,
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

Section 9.04    Reliance by Administrative Agent.

(a)    The Administrative Agent shall be entitled to rely upon, and shall be
fully protected in relying and shall not incur any liability for relying upon,
any notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be

 

111



--------------------------------------------------------------------------------

genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall be fully protected in relying and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, and which successor shall be consented to by the Company
at all times other than during the existence of an Event of Default (which
consent of the Company shall not be unreasonably withheld or delayed). If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment, and/or the consent of the Company has not been
granted, within 30 days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders,
the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
with the consent of the Company (such consent not be unreasonably withheld or
delayed), appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Company and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice on the Resignation Effective Date.

 

112



--------------------------------------------------------------------------------

With effect from the Resignation Effective Date, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuers
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed), and (ii) except for any indemnity payments
or other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than as provided in Section 3.01(k) and other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent as of the
Resignation Effective Date), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article IX and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(A) while the retiring Administrative Agent was acting as Administrative Agent,
and (B) after such resignation for as long as any of them continues to act in
any capacity hereunder or under the other Loan Documents, including holding any
collateral security on behalf of any of the Lenders or the L/C Issuers and in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as an L/C Issuer and the
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03. If
Bank of America resigns as the Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment by the Company of a successor L/C Issuer
or Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue Letters of Credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has

 

113



--------------------------------------------------------------------------------

deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.08    No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the titles listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, an Arranger, a Lender or an L/C Issuer hereunder.

Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03, 2.09 and 11.04) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

Section 9.10    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative

 

114



--------------------------------------------------------------------------------

Agent and not, for the avoidance of doubt, to or for the benefit of any
Borrower, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, or this
Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84–14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84–14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84–14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender, or (2) a Lender has provided
another representation, warranty and covenant in accordance with clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any other Loan Document or any documents related hereto or thereto).

 

115



--------------------------------------------------------------------------------

ARTICLE X.

CONTINUING GUARANTY

Section 10.01    Guaranty. The Company hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all existing and future indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
the other Borrowers to the Administrative Agent, the L/C Issuers and the
Lenders, arising hereunder and under the other Loan Documents (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Administrative
Agent, the L/C Issuers or the Lenders in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against the
Company or the other Borrowers under Debtor Relief Laws, and including interest
that accrues after the commencement by or against the Company of any proceeding
under any Debtor Relief Laws (collectively, the “Guaranteed Obligations”). The
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Company, and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Company under this Guaranty other
than full payment and performance, and the Company hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

Section 10.02    Rights of Lenders. The Company consents and agrees that the
Administrative Agent, the L/C Issuers and the Lenders may, at any time and from
time to time, without notice or demand, and without affecting the enforceability
or continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuers and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Guaranteed Obligations. Without limiting the
generality of the foregoing, the Company consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Company under this Guaranty or which, but for this provision, might operate
as a discharge of the Company.

Section 10.03    Certain Waivers. The Company waives: (a) any defense arising by
reason of any disability or other defense of the other Borrowers or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent, any L/C Issuer or any Lender) of the
liability of the other Borrowers; (b) any defense based on any claim that the
Company’s obligations exceed or are more burdensome than those of the other
Borrowers; (c) the benefit of any statute of limitations affecting the Company’s
liability hereunder; (d) any right to proceed against the other Borrowers,
proceed against or exhaust any security for the Indebtedness, or pursue any
other remedy in the power of the Administrative Agent, any L/C Issuer or any
Lender whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by the Administrative Agent, any L/C Issuer or
any Lender; (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties; (g) any defense
arising from any change in corporate existence or structure of any other
Borrower; and (h)

 

116



--------------------------------------------------------------------------------

any defense arising from any law, regulation, decree or order of any
jurisdiction or any event affecting any term of the Guaranteed Obligations. The
Company expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations.

Section 10.04    Obligations Independent. The obligations of the Company under
this Article X are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against the Company to enforce
this Guaranty whether or not the other Borrowers or any other person or entity
is joined as a party.

Section 10.05    Subrogation. The Company shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Facility Termination Date has occurred. If
any amounts are paid to the Company in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders and shall forthwith be paid to the
Administrative Agent, the L/C Issuers and the Lenders to reduce the amount of
the Guaranteed Obligations, whether matured or unmatured.

Section 10.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and the Commitments with respect to the Guaranteed Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
other Borrower or the Company is made, or any of the Administrative Agent, the
L/C Issuers or the Lenders exercises its right of setoff, in respect of the
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Administrative Agent, the L/C Issuers or the Lenders
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent, the L/C Issuers and the Lenders are in possession
of or have released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of the Company under this
paragraph shall survive termination of this Guaranty and the Facility
Termination Date.

Section 10.07    Subordination. The Company hereby subordinates the payment of
all obligations and indebtedness of the other Borrowers owing to the Company,
whether now existing or hereafter arising, including but not limited to any
obligation of the other Borrowers to the Company as subrogee of the
Administrative Agent, the L/C Issuers and the Lenders or resulting from the
Company’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations but nothing shall prevent payment by the
other Borrowers in respect of such Indebtedness in the ordinary course so long
as no Event of Default shall have occurred and be continuing. If the
Administrative Agent, the L/C Issuers and the Lenders so request after the
occurrence and during the continuance of an Event of Default, any such
obligation or indebtedness of the other Borrowers to the Company shall be
enforced and performance received by the Company as trustee for the
Administrative Agent, the L/C Issuers and the Lenders and the proceeds thereof
shall be paid over to the Administrative Agent, the L/C Issuers and the Lenders
on account of the Guaranteed Obligations, but without reducing or affecting in
any manner the liability of the Company under this Guaranty.

 

117



--------------------------------------------------------------------------------

Section 10.08    Stay of Acceleration. If acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Company or any other Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Company immediately upon demand by the Administrative Agent, the L/C Issuers and
the Lenders.

Section 10.09    Condition of Other Borrowers. The Company acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the other Borrowers and any other guarantor such information
concerning the financial condition, business and operations of the other
Borrowers and any such other guarantor as the Company requires, and that none of
the Administrative Agent, the L/C Issuers and the Lenders have any duty, and the
Company is not relying on the Administrative Agent, the L/C Issuers and the
Lenders at any time, to disclose to the Company any information relating to the
business, operations or financial condition of the other Borrowers or any other
guarantor (the Company waiving any duty on the part of the Administrative Agent,
the L/C Issuers and the Lenders to disclose such information and any defense
relating to the failure to provide the same).

Section 10.10    Appointment of Company. Each Borrower (other than, for the
avoidance of doubt, the Company) hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Committed Loans made by the Lenders to any such Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Borrower.

ARTICLE XI.

MISCELLANEOUS

Section 11.01    Amendments, Etc. Subject to Section 3.03(b), no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Company or any other Borrower therefrom, shall
be effective unless in writing signed by the Required Lenders and the Company or
the applicable other Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:

(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default is not considered an extension or
increase in the Commitment of any Lender);

 

118



--------------------------------------------------------------------------------

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding any mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
payment;

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) in the final proviso of this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
payment; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest or Letter of Credit Fees at the Default Rate;

(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(g)    release the Company from the Guaranty without the written consent of each
Lender; or

(h)    amend Section 1.05 or the definition of “Alternative Currency” without
the written consent of each Lender directly affected thereby;

provided, further, that, notwithstanding anything to the contrary herein: (i) no
amendment, waiver or consent shall, unless in writing and signed by the
applicable L/C Issuer in addition to the Lenders required above, affect the
rights or duties of such L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by such L/C Issuer;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; (v) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (B) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender; (vi) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein; (vii) the Required Lenders shall determine whether or not to
allow a Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders; (viii) this Agreement may be amended, or amended and restated, without
the consent of any Lender (but with the consent of the Company and the
Administrative Agent) if, upon giving effect to such amendment or amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended or amended and restated), the Commitment of such Lender shall have
terminated, such Lender

 

119



--------------------------------------------------------------------------------

shall have no other commitment or other obligation hereunder and shall have been
paid in full all principal, interest and other amounts owing to it or accrued
for its account under this Agreement; (ix) this Agreement may be amended with
the written consent of the Administrative Agent, each L/C Issuer, the Company
and the Lenders affected thereby to amend the definition of “Alternative
Currency” or “Eurocurrency Rate” or Section 1.05 solely to add additional
currency options and the applicable interest rate with respect thereto, in each
case solely to the extent permitted pursuant to Section 1.05; (x) in order to
implement any increase in the Aggregate Commitments and/or any Incremental Term
Facility, in each case pursuant to Section 2.15, this Agreement and any other
Loan Document may be amended for such purpose (but solely to the extent
necessary to implement such increase and/or Incremental Term Facility and
otherwise in accordance with Section 2.15) by the Company, the Administrative
Agent and the Lenders providing such increase and/or Incremental Term Facility;
(xi) in order to implement any extension approved pursuant to Section 2.16, this
Agreement and any other Loan Document may be amended for such purpose (but
solely to the extent necessary to implement such extension and otherwise in
accordance with Section 2.16) by the Company and the Administrative Agent;
(xii) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, each Borrower and the
relevant Lenders providing such additional credit facilities (A) to add one or
more additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding hereunder and the accrued interest and fees
in respect thereof to share ratably in the benefits of this Agreement and the
other Loan Documents with the Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders, and (B) to change, modify or alter
any provision hereof relating to the pro rata sharing of payments among the
Lenders to the extent necessary to effectuate any of the amendments (or
amendments and restatements) enumerated in this clause (xii); (xiii) this
Agreement may be amended by the Company, the applicable Designated Borrower and
the Administrative Agent to add such provisions as are deemed necessary, in the
sole discretion of the Administrative Agent, to facilitate the addition of any
Designated Borrower designated pursuant to Section 2.14; (xiv)(A) each L/C
Issuer’s L/C Commitment may be amended from time to time by the Company, the
Administrative Agent and such L/C Issuer, and (B) with respect to any Lender
that becomes an L/C Issuer pursuant to this Agreement, this Agreement may be
amended by the Company, the Administrative Agent and such L/C Issuer to add the
L/C Commitment of such L/C Issuer (pursuant to delivery by such L/C Issuer of a
Notice of Additional L/C Issuer containing the L/C Commitment of such L/C
Issuer); and (xv) if the Administrative Agent and the Company acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document (including the
schedules and exhibits thereto), then the Administrative Agent and the Company
shall be permitted to amend, modify or supplement such provision to cure such
ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement.

Section 11.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.02(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i)    if to the Borrowers, the Administrative Agent, Bank of America, in its
capacity as an L/C Issuer, or the Swing Line Lender, to the address, fax number,
e-mail address or telephone number specified for such Person on Schedule 11.02;
and

 

120



--------------------------------------------------------------------------------

(ii)    if to any other Lender or any other L/C Issuer, to the address, fax
number, e-mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in Section 11.02(b), shall be effective as provided in
Section 11.02(b).

(b)    Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging, and Internet or intranet websites) pursuant to an
electronic communications agreement (or such other procedures approved by the
Administrative Agent in its sole discretion); provided that the foregoing shall
not apply to notices to any Lender, the Swing Line Lender or any L/C Issuer
pursuant to Article II if such Lender, the Swing Line Lender or such L/C Issuer,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under Article II by electronic communication. The
Administrative Agent, the Swing Line Lender, any L/C Issuer or the Company may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (A) and (B), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its

 

121



--------------------------------------------------------------------------------

Related Parties (collectively, the “Agent Parties”) have any liability to any
Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d)    Change of Address, Etc. Each Borrower, the Administrative Agent, each L/C
Issuer and the Swing Line Lender may change its address, fax number or telephone
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
fax number or telephone number or e-mail address for notices and other
communications hereunder by notice to the Company, the Administrative Agent,
each L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent, and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States federal or state securities laws.

(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Committed
Loan Notices, Swing Line Loan Notices, Letter of Credit Applications and Notices
of Loan Prepayment) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, each
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 11.03    No Waiver; Cumulative Remedies; Enforcement.

(a)    No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

122



--------------------------------------------------------------------------------

(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) any L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an L/C Issuer or the Swing Line Lender, as
the case may be) hereunder and under the other Loan Documents, (iii) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Borrower under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (A) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02, and (B) in addition to the matters set forth in clauses (ii),
(iii) and (iv) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 11.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Company shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of (x) one primary counsel to the Administrative Agent, (y) one
firm of specialty and/or regulatory counsel retained by the Administrative Agent
in each applicable specialty or regulatory area, and (z) one firm of local
counsel retained by the Administrative Agent in each applicable jurisdiction
(including each jurisdiction of each Foreign Obligor)), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of (and advice in connection
with) this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal, reinstatement or extension of
any Letter of Credit or any demand for payment thereunder, and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the reasonable and documented
out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that for
purposes of this clause (iii), the reasonable and documented out-of-pocket fees,
charges and disbursements of counsel shall be limited to the reasonable and
documented out-of-pocket fees, charges and disbursements of (w) one primary
counsel to the Administrative Agent, the Lenders and the L/C Issuer, taken
together, (x) one firm of specialty and/or regulatory counsel retained by the
Administrative Agent in each applicable specialty or regulatory area, (y) one
firm of local counsel retained by the Administrative Agent in each applicable
jurisdiction (including

 

123



--------------------------------------------------------------------------------

each jurisdiction of each Foreign Obligor), and (z) in the case of any actual,
asserted or perceived conflict of interest, upon notice to the Company in
connection with the retaining of such separate counsel, one additional counsel
to each group of affected Persons similarly situated, taken together.

(b)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each L/C Issuer
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned, leased or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Borrower or any of the Company’s or such Borrower’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
such Indemnitee to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by the
Company or any other Borrower against such Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Borrower has obtained a final and nonappealable judgment
in its favor on such claim against such Indemnitee as determined by a court of
competent jurisdiction, or (z) result from a claim of any Indemnitee solely
against one or more other Indemnitees that has not resulted from the action,
inaction, participation or contribution of the Company or any of its
Subsidiaries or any of their respective Affiliates, officers, directors,
employees, agents, advisors or other representatives (other than any claim
against any Indemnitee or any of its Affiliates in its capacity as the
Administrative Agent, an Arranger, an L/C Issuer or the Swing Line Lender);
provided, further that the fees, charges and disbursements of counsel
indemnified pursuant to this Section 11.04(b) shall be limited to the fees,
charges and disbursements of (w) one primary counsel to the Indemnitees, taken
together, (x) one firm of specialty and/or regulatory counsel in each applicable
specialty or regulatory area, (y) one firm of local counsel in each applicable
jurisdiction (including each jurisdiction of each Foreign Obligor), and (z) in
the case of any actual, asserted or perceived conflict of interest, upon notice
to the Company in connection with the retaining of such separate counsel, one
additional counsel to each group of affected Indemnitees similarly situated,
taken together. Without limiting the provisions of Section 3.01, this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages or liabilities arising from any non-Tax claim.

 

124



--------------------------------------------------------------------------------

(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under Section 11.04(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), any L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this Section 11.04(c) are subject
to the provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. Subject to the exclusion in clause (x) of
Section 11.04(b), no Indemnitee referred to in Section 11.04(b) shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)    Payments. All amounts due under this Section 11.04 shall be payable not
later than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section 11.04 shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, and the Facility Termination Date.

Section 11.05    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery and to the extent permitted by applicable law, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
(being with respect to a Lender, such Lender’s Applicable Percentage) of any
amount so recovered from or repaid by the Administrative Agent, plus interest
thereon

 

125



--------------------------------------------------------------------------------

from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
Facility Termination Date.

Section 11.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.06(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuers
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents(including all or a portion of its
Commitment and the Loans (including for purposes of this Section 11.06(b),
participations in L/C Obligations and participations in Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned.

(B)    in any case not described in Section 11.06(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

126



--------------------------------------------------------------------------------

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitment assigned, except that this Section 11.06(b)(ii)
shall not apply to the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.06(b)(i)(B) and, in addition:

(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received written notice thereof;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender; and

(C)    the consent of each L/C Issuer and the Swing Line Lender shall be
required for any assignment.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated by or for the primary benefit of one
or more natural Persons).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor

 

127



--------------------------------------------------------------------------------

hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
L/C Issuer or any Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this Section 11.06(b)(vi), then the assignee of such interest shall be deemed to
be a Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender (with respect to such Lender’s interest only),
at any reasonable time and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of one or more natural
Persons, a Defaulting Lender, or the Company or any of the Company’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and

 

128



--------------------------------------------------------------------------------

the L/C Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(f) (it being understood that the documentation required under
Section 3.01(f) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b); provided that such Participant
(A) shall be subject to the provisions of Sections 3.06 and 11.13 as if it were
an assignee under Section 11.06(b), and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Company’s request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103–1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

129



--------------------------------------------------------------------------------

(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.

(i)    Notwithstanding anything to the contrary contained herein, if at any time
a Lender acting as an L/C Issuer assigns all of its Commitment and Loans
pursuant to Section 11.06(b), such Lender may, upon 30 days’ notice to the
Company, the Administrative Agent and the Lenders, resign as an L/C Issuer. In
the event of any such resignation as an L/C Issuer, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided that no failure by the Company to appoint any such successor shall
affect the resignation of such Lender as an L/C Issuer. If such Lender resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of an L/C Issuer hereunder with respect to all Letters of Credit issued by such
Lender and outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03). Upon the
appointment of a successor L/C Issuer, (A) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (B) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to such Lender
to effectively assume the obligations of such Lender with respect to such
Letters of Credit.

(ii)    Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
Section 11.06(b), Bank of America may, upon 30 days’ notice to the Company,
resign as the Swing Line Lender. In the event of any such resignation as the
Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor Swing Line Lender hereunder; provided that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as the Swing Line Lender. If Bank of America resigns as the Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c). Upon the appointment of a
successor Swing Line Lender, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Swing Line
Lender.

(g)    Disqualified Institutions.

(i)    No assignment or, to the extent the DQ List has been posted on the
Platform for all Lenders, participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Company has consented to such assignment as otherwise
contemplated by this Section 11.06, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment). For
the avoidance of doubt, with respect to any assignee or participant that becomes
a Disqualified Institution after the applicable Trade Date (including as a
result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (A)
such assignee shall not retroactively be disqualified from becoming a Lender or
participant, and (B) the execution by the Company of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this Section 11.06(g)(i) shall not be void, but the other
provisions of this Section 11.06(g) shall apply.

 

130



--------------------------------------------------------------------------------

(ii)    If any assignment is made to any Disqualified Institution without the
Company’s prior consent in violation of Section 11.06(g)(i), or if any Person
becomes a Disqualified Institution after the applicable Trade Date, the Company
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Commitment of such
Disqualified Institution and repay all obligations of the Borrowers owing to
such Disqualified Institution in connection with such Commitment, and/or
(B) require such Disqualified Institution to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.06), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof, and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (1) the Company shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b),
and (2) such assignment does not conflict with applicable Laws.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders, and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization,
(2) if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws), and (3) not to contest any request by any
party for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(iv)    The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for Public Lenders, and (B) provide
the DQ List to each Lender requesting the same.

 

131



--------------------------------------------------------------------------------

Section 11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the Administrative Agent, such L/C Issuer or such Lender shall, to
the extent permitted by law, notify the Company prior to such disclosure so that
the Company may seek, at the Company’s sole expense, a protective order or other
appropriate remedy), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15 or
Section 2.16, or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Company and its obligations, this Agreement or payments
hereunder (it being understood that the DQ List may be disclosed to any assignee
or Participant, or prospective assignee or Participant, in reliance on this
clause (f)), (g) on a confidential basis to (i) any rating agency in connection
with rating the Company or its Subsidiaries or the credit facilities provided
hereunder, or (ii) the CUSIP Service Bureau or any similar agency in connection
with the application, issuance, publishing and monitoring of CUSIP numbers of
other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 11.07, (y) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company, or (z) is
independently discovered or developed by a party hereto without utilizing any
Information received from the Company or violating the terms of this
Section 11.07.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.07 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to the extent such Information is information pertaining to this
Agreement that is routinely provided by agents and lenders to data service
providers, including league table providers, that serve the lending industry.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information, and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

 

132



--------------------------------------------------------------------------------

Section 11.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of any Borrower or Guarantor against any and all of the
several obligations of such Borrower or Guarantor now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer, irrespective of whether or not such Lender or such L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower may be contingent or unmatured or are owed to
a branch or office of such Lender or such L/C Issuer different from the branch
or office holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application. Notwithstanding anything
to the contrary contained in this Agreement or in the other Loan Documents, the
parties agree that: (a) no Borrower shall be liable for any obligation of the
Company or any other Subsidiary that becomes a Designated Borrower arising under
or with respect to any of the Loan Documents; (b) each Borrower (other than, for
the avoidance of doubt, the Company) shall be severally liable only for the
obligations of such Borrower, and shall not be a co-obligor or guarantor; and
(c) none of the Administrative Agent, any L/C Issuer or any Lender, nor any
Affiliate thereof, may set-off or apply any deposits of, or any other
obligations at the time owing to or for the credit of the account of, any other
Borrower against any or all of the obligations of the Company or any Subsidiary
that is or becomes a Designated Borrower.

Section 11.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Company. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 11.10    Counterparts; Integration; Effectiveness. This Agreement and
each of the other Loan Documents may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent or
any L/C Issuer, constitute the entire contract among the parties

 

133



--------------------------------------------------------------------------------

relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered hereunder or thereunder, by
fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective
as delivery of a manually executed counterpart of this Agreement or such other
Loan Document or certificate.

Section 11.11    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than unasserted indemnification, tax,
gross-up, expense reimbursement or yield protection obligations, in each case,
for which no claim has been made) or any Letter of Credit shall remain
outstanding.

Section 11.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby, and (b) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 11.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, any
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

Section 11.13    Replacement of Lenders. If the Company is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(a)    the Company shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee specified in Section 11.06(b);

(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

134



--------------------------------------------------------------------------------

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Each party hereto agrees that (a) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee, and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.

Notwithstanding anything in this Section to the contrary, (i) any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a Cash Collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit, and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.

Section 11.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN

 

135



--------------------------------------------------------------------------------

NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 11.14(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.16    Electronic Execution. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed

 

136



--------------------------------------------------------------------------------

to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

Section 11.17    USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined), each L/C Issuer and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender, such L/C Issuer or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act. Each
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

Section 11.18    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

Section 11.19    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (a)(i) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Arrangers, on the other hand, (ii) the Borrowers

 

137



--------------------------------------------------------------------------------

have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate, and (iii) the Borrowers are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b)(i) each of
the Administrative Agent and each Arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Borrower or any of its Affiliates, or any other Person, and (ii) neither
the Administrative Agent and nor any Arranger has any obligation to any Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) each of the Administrative Agent and each Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrowers or their
respective Affiliates. To the fullest extent permitted by law, the Borrowers
hereby waive and release any claims that the Borrowers may have against the
Administrative Agent or any Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 11.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or any L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or any L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any L/C Issuer that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability, (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document, or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.

Section 11.21    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree that, with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States), in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights

 

138



--------------------------------------------------------------------------------

under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

Section 11.22    Notice of Prepayment and Termination of Existing Credit
Agreement. Each Lender party to this Agreement that is a lender under the
Existing Credit Agreement hereby waives the requirement under Section 2.09 of
the Existing Credit Agreement for three business days’ advance notice of the
termination of the Existing Credit Agreement contemplated by such section.

[signature pages follow]

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:     PERKINELMER, INC.,     a Massachusetts corporation     By:  

/s/ James M. Mock

    Name:   James M. Mock     Title:   Senior Vice President and Chief Financial
Officer BORROWERS:     PERKINELMER HEALTH SCIENCES, INC.,     a Delaware
corporation     By:  

/s/ John L. Healy

    Name:   John L. Healy     Title:   Vice President and Secretary    
PERKINELMER LIFE SCIENCES INTERNATIONAL HOLDINGS,     a company incorporated
under the laws of England and Wales     By:  

/s/ John L. Healy

    Name:   John L. Healy     Title:   Director     PERKINELMER GLOBAL HOLDINGS
S.À R.L.,     a private limited liability company incorporated under the laws of
Luxembourg     By:  

/s/ John L. Healy

    Name:   John L. Healy     Title:   Authorised Signatory     PERKINELMER
HEALTH SCIENCES B.V.,     a private company with limited liability incorporated
under the laws of the Netherlands     By:  

/s/ John L. Healy

    Name:   John L. Healy     Title:   Attorney-in-fact

 

PERKINELMER, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

/s/ Tiffany Lin

    Name:   Tiffany Lin     Title:   Assistant Vice President

 

PERKINELMER, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender, the Swing Line Lender, and
an L/C Issuer     By:  

/s/ Joseph L. Corah                                                         
            

    Name:   Joseph L. Corah     Title:   Director     Jurisdiction of tax
residence: USA     Treaty Passport scheme reference number: 13/B/7418/DTTP

 

PERKINELMER, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    JPMORGAN CHASE BANK, N.A.,     as a Lender and an L/C Issuer     By:  

/s/ David Hyman                                                           
          

    Name:   David Hyman     Title:   Executive Director     Jurisdiction of tax
residence:     USA    

Treaty Passport scheme reference number:

13/M0268710/DTTP

 

PERKINELMER, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    WELLS FARGO BANK, NATIONAL ASSOCIATION,     as a Lender and an L/C Issuer  
  By:  

/s/ Sara Barton                                                           
                      

    Name:   Sara Barton     Title:   Vice President     Jurisdiction of tax
residence: United States of America     Treaty Passport scheme reference number:
13/W/61173/DTTP

 

PERKINELMER, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    MIZUHO BANK, LTD.,     as a Lender     By:  

/s/ Tracy Rahn

    Name:   Tracy Rahn     Title:   Authorized Signatory     Jurisdiction of tax
residence: Japan     Treaty Passport scheme reference number: 43/M/274822/DTTP

 

PERKINELMER, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    TD BANK, N.A.,     as a Lender     By:  

/s/ Betty Chang

    Name:   Betty Chang     Title:   Senior Vice President     Jurisdiction of
tax residence: US     Treaty Passport scheme reference number:     DTTP#
13/T/358618/DTTP

 

PERKINELMER, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    U.S. BANK NATIONAL ASSOCIATION,     as a Lender     By:  

/s/ Joseph M. Schnorr                                                         
                

    Name:   Joseph M. Schnorr     Title:   Senior Vice President    
Jurisdiction of tax residence: USA     Treaty Passport scheme reference number:
    13/U/62184/DTTP

 

PERKINELMER, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    PNC BANK, NATIONAL ASSOCIATION,     as a Lender     By:  

/s/ Steven A. Eberhardt                                                        
     

    Name:   Steven A. Eberhardt     Title:   Vice President     Jurisdiction of
tax residence: United States     Treaty Passport scheme reference number:
13/P/63904/DTTP

 

PERKINELMER, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    CITIBANK, N.A.,     as a Lender     By:  

/s/ Marni McManus

    Name:   Marni McManus     Title:   Vice President     Jurisdiction of tax
residence: United States of America     Treaty Passport scheme reference number:
13/C/62301/DTTP

 

PERKINELMER, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

    HSBC BANK USA, NATIONAL ASSOCIATION,     as a Lender     By:  

/s/ Denise Wicklund                                                          
                       

    Name:   Denise Wicklund     Title:   Senior Vice President     Jurisdiction
of tax residence: USA     Treaty Passport scheme reference number:
13/H/314375/DTTP

 

PERKINELMER, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

 

Letter of

Credit No.

  

Letter of Credit Issuer

  

Beneficiary

   USD Amount  

3043511

   Bank of America, N.A.    AA Shelton LLC, SEP SHELTON LLC and AA Shelton
Investor LLC    $ 463,152.00  

3053245

   Bank of America, N.A.    Liberty Mutual Insurance Company    $ 3,940,505.00  

3053419

   Bank of America, N.A.    Federal Insurance Company    $ 220,000.00  

3054801

   Bank of America, N.A.    Commonwealth of MA Dept. of Public Health Radiation
Control Program    $ 6,796,292.00           

 

 

        TOTAL:    $ 11,419,949.00           

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

LENDER

   COMMITMENT      APPLICABLE PERCENTAGE  

Bank of America, N.A.

   $ 150,000,000.00        15.0 % 

JPMorgan Chase Bank, N.A.

   $ 150,000,000.00        15.0 % 

Wells Fargo Bank, National Association

   $ 150,000,000.00        15.0 % 

Mizuho Bank, Ltd.

   $ 105,000,000.00        10.5 % 

TD Bank, N.A.

   $ 105,000,000.00        10.5 % 

U.S. Bank National Association

   $ 105,000,000.00        10.5 % 

PNC Bank, National Association

   $ 105,000,000.00        10.5 % 

Citibank, N.A.

   $ 90,000,000.00        9.0 % 

HSBC Bank USA, National Association

   $ 40,000,000.00        4.0 %    

 

 

    

 

 

 

TOTAL

   $ 1,000,000,000.00        100.0 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.03

L/C COMMITMENTS

 

L/C ISSUER

   COMMITMENT  

Bank of America, N.A.

   $ 16,666,666.67  

JPMorgan Chase Bank, N.A.

   $ 16,666,666.67  

Wells Fargo Bank, National Association

   $ 16,666,666.66     

 

 

 

TOTAL

   $ 50,000,000.00     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.01

EXISTENCE, QUALIFICATION AND POWER

 

Borrower

   PERKINELMER, INC. Jurisdiction of Organization    Massachusetts Principal
Place of Business   

940 Winter Street

Waltham, MA 02451

Tax Identification Number    04-2052042

Borrower

   PERKINELMER HEALTH SCIENCES, INC. Jurisdiction of Organization    Delaware
Principal Place of Business   

940 Winter Street

Waltham, MA 02451

Tax Identification Number    04-3361624

Borrower

   PERKINELMER LIFE SCIENCES INTERNATIONAL HOLDINGS Jurisdiction of Organization
   England and Wales Principal Place of Business    Chalfont Road, Seer Green,
Beaconsfield, Buckinghamshire, HP9 2FX Unique Identification Number    Company
Number: 04418157

Borrower

   PERKINELMER GLOBAL HOLDINGS S.À R.L. Jurisdiction of Organization   
Luxembourg Principal Place of Business   

9, allée Scheffer,

L-2520 Luxembourg,

Grand Duchy of Luxembourg

Unique Identification Number    RCS Luxembourg: B 217 121

Borrower

   PERKINELMER HEALTH SCIENCES B.V. Jurisdiction of Organization    Netherlands
Principal Place of Business    Groningen, Rigaweg 22 (9723TH), Netherlands
Unique Identification Number    Registered with the Dutch Trade Register of the
Chamber of Commerce under number 02027119



--------------------------------------------------------------------------------

SCHEDULE 5.05

MATERIAL INDEBTEDNESS

3.300% Senior Notes due 2029 issued pursuant to an Indenture dated as of
October 25, 2011 between the Company and the Trustee, as supplemented by the
Fifth Supplemental Indenture dated as of September 12, 2019 between the Company
and the Trustee, with the remaining principal balance of approximately
$847,195,000.



--------------------------------------------------------------------------------

SCHEDULE 5.13

MATERIAL SUBSIDIARIES

PERKINELMER, INC.’S MATERIAL SUBSIDIARIES

 

    

Name of Company

   Jurisdiction   

Name of Parent

1.    Caliper Life Sciences, Inc.    Delaware    PerkinElmer Holdings, Inc. 2.
   PerkinElmer Health Sciences, Inc.    Delaware    PerkinElmer Holdings, Inc.
3.    PerkinElmer Informatics, Inc.    Delaware    PerkinElmer Holdings, Inc. 4.
   ViaCord, LLC    Delaware    PerkinElmer Diagnostics Holdings, Inc. 5.   
PerkinElmer Genetics, Inc.    Pennsylvania    PerkinElmer Diagnostics Holdings,
Inc. 6.    PerkinElmer Health Sciences Canada, Inc.    Canada    PerkinElmer
Life Sciences International Holdings 7.    Beijing OUMENG Biotechnology Co. Ltd.
   China    EUROIMMUN Medizinische Labordiagnostika AG 8.    EUROIMMUN Medical
Diagnostics (China) Co., Ltd.    China    EUROIMMUN Medizinische
Labordiagnostika AG 9.    EUROIMMUN (Tianjin) Medical Diagnostic Technology Co.,
Ltd.    China    EUROIMMUN Medical Diagnostics (China) Co., Ltd. 10.   
PerkinElmer Healthcare Diagnostics (Shanghai) Co., Ltd.    China    PerkinElmer
IVD Pte Ltd. 11.    PerkinElmer Management (Shanghai) Co., Ltd.    China   
PerkinElmer Singapore Pte Ltd. 12.    Wallac Oy    Finland    PerkinElmer Oy 13.
   EUROIMMUN Medizinische Labordiagnostika AG    Germany    PerkinElmer Germany
Diagnostics GmbH 14.    Tulip Diagnostics Pvt Ltd.    India    PerkinElmer
Holding Luxembourg S.à r.l. (99%) 1 15.    Perkin Elmer Italia SpA    Italy   
Wellesley B.V. 16.    PerkinElmer Singapore Pte Ltd.    Singapore    PerkinElmer
International C.V. 17.    Perten Instruments AB    Sweden    PerkinElmer Holding
Luxembourg S.à r.l. (73%) 2

PERKINELMER LIFE SCIENCES INTERNATIONAL HOLDINGS’ MATERIAL SUBSIDIARIES

 

    

Name of Company

   Jurisdiction   

Name of Parent

1.    PerkinElmer Health Sciences Canada, Inc.    Canada    PerkinElmer Life
Sciences International Holdings

PERKINELMER GLOBAL HOLDINGS S.À R.L.’S MATERIAL SUBSIDIARIES

 

    

Name of Company

   Jurisdiction   

Name of Parent

1.    PerkinElmer Singapore Pte Ltd.    Singapore    PerkinElmer International
C.V. 2.    Tulip Diagnostics Pvt Ltd.    India    PerkinElmer Holding Luxembourg
S.à r.l. (99%) 3 3.    Perten Instruments AB    Sweden    PerkinElmer Holding
Luxembourg S.à r.l. (73%) 4 4.    PerkinElmer Management (Shanghai) Co., Ltd.   
China    PerkinElmer Singapore Pte Ltd. 5.    Beijing OUMENG Biotechnology Co.
Ltd.    China    EUROIMMUN Medizinische Labordiagnostika AG 6.    EUROIMMUN
Medical Diagnostics (China) Co., Ltd.    China    EUROIMMUN Medizinische
Labordiagnostika AG

 

1 

Individual shareholders own 1%.

2 

PerkinElmer Diagnostics Global Holdings S.à r.l. owns 27%.

3 

Individual shareholders own 1%.

4 

PerkinElmer Diagnostics Global Holdings S.à r.l. owns 27%.



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

DEBTOR:                 PERKINELMER, INC.

JURISDICTION:     MASSACHUSETTS, SECRETARY OF STATE

 

FILE NUMBER

  

FILE

DATE

  

FILE

TYPE

  

SECURED PARTY

  

COLLATERAL5

200972473130    4/16/2009    UCC    Hewlett- Packard Financial Services Company
   Equipment, software and proceeds 201307892570    11/6/2013    UCC    PNC
Equipment Finance, LLC    Equipment and proceeds 201412677420    06/17/2014   
UCC    Cisco Systems Capital Corporation    Equipment and proceeds 201415087820
   10/08/2014    UCC    Konica Minolta Premier    Equipment and proceeds
201625421070    1/11/2016    UCC    Apple Financial Services    Equipment and
proceeds

DEBTOR:                 VIACORD, LLC

JURISDICTION:     DELAWARE, SECRETARY OF STATE

 

FILE NUMBER

  

FILE

DATE

  

FILE

TYPE

  

SECURED PARTY

  

COLLATERAL

2012 4923829    12/18/2012    UCC    Susquehanna Commercial Finance, Inc.   
Equipment and proceeds

 

5 

Reference is made to each financing statement for a complete description of the
collateral.



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INDEBTEDNESS

 

I.

5.00% Senior Notes due 2021

5.00% Senior Notes due 2021 issued pursuant to an Indenture dated as of
October 25, 2011 between the Company and U.S. Bank National Association, as
trustee (the “Trustee”), as supplemented by the Supplemental Indenture dated as
of October 25, 2011 between the Company and the Trustee, with remaining
principal balance of approximately $499,074,252.

 

II.

1.875% Senior Notes due 2026

1.875% Senior Notes due 2026 issued pursuant to an Indenture dated as of
October 25, 2011 between the Company and the Trustee, as supplemented by the
Third Supplemental Indenture dated as of July 19, 2016 between the Company and
the Trustee, with a remaining principal balance of approximately €496,686,242.

 

III.

0.600% Senior Notes due 2021

0.600% Senior Notes due 2021 issued pursuant to an Indenture dated as of
October 25, 2011 between the Company and the Trustee, as supplemented by the
Fourth Supplemental Indenture dated as of April 11, 2018 between the Company and
the Trustee, with the remaining principal balance of approximately €299,909,389.

 

IV.

3.300% Senior Notes due 2029

3.300% Senior Notes due 2029 issued pursuant to an Indenture dated as of
October 25, 2011 between the Company and the Trustee, as supplemented by the
Fifth Supplemental Indenture dated as of September 12, 2019 between the Company
and the Trustee, with the remaining principal balance of approximately
$847,195,000.

 

V.

Capital Lease Obligations

Capital Lease Obligations in the aggregate amount of $398,974.

 

VI.

Outstanding Letters of Credit

See Schedule 1.01.

 

VII.

Other Debt Facilities

The Company’s other debt facilities include: (1) Euro-denominated bank loans
with an aggregate carrying value of $27.4 million (or €24.1 million) as of
June 30, 2019 and (2) a secured bank loan in the amount of $0.3 million as of
June 30, 2019.



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;CERTAIN ADDRESSES FOR NOTICES

On file with the Administrative Agent.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                                               
[Assignor [is] [is not] a Defaulting Lender]1 2.    Assignee:   
                                                            [and is an
Affiliate/Approved Fund of [identify Lender]2] 3.    Company:    PerkinElmer,
Inc. 4.    Administrative       Agent:    Bank of America, N.A., as the
administrative agent under the Credit Agreement. 5.    Credit       Agreement:
   Credit Agreement dated as of September 17, 2019 among PerkinElmer, Inc.,
PerkinElmer Health Sciences, Inc., PerkinElmer Life Sciences International
Holdings, PerkinElmer Global Holdings S.À R.L., PerkinElmer Health Sciences

 

1 

Select as applicable.

2 

Select as applicable.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

      B.V., the Designated Borrowers party thereto, the Lenders from time to
time party thereto, Bank of America, N.A., as the Administrative Agent, the
Swing Line Lender and an L/C Issuer, and the other L/C Issuers party thereto.

 

6.

Assigned Interest:

 

Aggregate Amount of

Commitments/Loans for all

Lenders

   Amount of Commitment/Loans
Assigned      Percentage Assigned of
Commitments/Loans3  

$

   $          % 

$

   $          % 

$

   $          % 

[7.    Trade Date:                     4]

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Borrowers, and their
respective Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including federal and state
securities laws.

 

 

3 

Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.

[4 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.]

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR] By:  

                                          

Name:   Title:   [NAME OF ASSIGNEE] By:  

                     

Name:   Title:   [Consented to and] Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

                     

Name:   Title:   [Consented to:]

BANK OF AMERICA, N.A.,

as the Swing Line Lender and an L/C Issuer

By:  

                     

Name:   Title:   [Consented to:]

[L/C ISSUER],

as an L/C Issuer

By:  

                     

Name:   Title:   [Consented to:] PERKINELMER, INC. By:  

                     

Name:   Title:  

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, (iv) it is [not] a Defaulting Lender and (v) it has sought
and received confirmation from Dutch counsel that its transfer of the Assigned
Interest to the Assignee will not contravene Section 3:5 of the Dutch Financial
Supervision Act (Wet op het financieel toezicht), if the value of the rights
acquired hereunder by the Assignee is less than €100,000 or, if the competent
authority has published its interpretation of the term ‘public’ as referred to
in article 4.1.(1) of Regulation (EU) No 575/2013 of the European Parliament and
of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms, such other minimum amount as may be required
for the Assignee not to be considered part of the public under such
interpretation; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other

 

Annex 1 – Page 1



--------------------------------------------------------------------------------

amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to the Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by fax transmission or e-mail transmission (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

[4.    [The Assignee confirms for the benefit of the Administrative Agent and
the Borrowers but without liability to any Borrower, that it is [not a UK
Qualifying Lender] [a UK Qualifying Lender (other than a UK Treaty Lender)] [a
UK Treaty Lender]].

5.    [The Assignee confirms that the person beneficially entitled to interest
payable to that Assignee in respect of an advance under a Loan Document is
either (a) a company resident in the United Kingdom for United Kingdom tax
purposes or (b) a partnership each member of which is (i) a company so resident
in the United Kingdom or (ii) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of section 19 of the UK CTA 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
UK CTA 2009 or (c) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the UK CTA 2009) of that
company.]

6.    [The Assignee confirms that it holds a passport under the HM Revenue and
Customs DT Treaty Passport scheme (reference number [                    ]) and
is tax resident in [                    ], so that interest payable to it by
borrowers is generally subject to full exemption from United Kingdom withholding
tax and requests that the Company notify:

(i)    each UK Borrower which is a party to the Credit Agreement as a Borrower
as at the date of this Assignment and Assumption; and

(ii)    each UK Borrower which becomes a Borrower after the date of this
Assignment and Assumption,

that it wishes that scheme to apply to the Credit Agreement.]

 

Annex 1 – Page 2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] AUGMENTING LENDER SUPPLEMENT

THIS AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of September 17, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
PerkinElmer, Inc. (the “Company”), PerkinElmer Health Sciences, Inc.,
PerkinElmer Life Sciences International Holdings, PerkinElmer Global Holdings
S.À R.L., PerkinElmer Health Sciences B.V., the Designated Borrowers party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
the Administrative Agent, the Swing Line Lender and an L/C Issuer, and the other
L/C Issuers party thereto.

W I T N E S E T H

WHEREAS, the Credit Agreement provides in Section 2.15 thereof that, subject to
the terms and conditions set forth in such Section 2.15, any bank, financial
institution or other entity may [extend Commitments] [and] [participate in an
Incremental Term Facility] under the Credit Agreement by executing and
delivering to the Company and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto.

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment of $[        ]] [and] [a
commitment with respect to the Incremental Term Facility established in
connection with this Supplement of $[        ]].

[[                    ].     The undersigned Augmenting Lender confirms for the
benefit of the Administrative Agent and the Borrowers but without liability to
any Borrower, that it is [not a UK Qualifying Lender] [a UK Qualifying Lender
(other than a UK Treaty Lender)] [a UK Treaty Lender].]

[[                    ].     The undersigned Augmenting Lender confirms that the
person beneficially entitled to interest payable to that Augmenting Lender in
respect of an advance under a Loan Document is either (a) a company resident in
the United Kingdom for United Kingdom tax purposes or (b) a partnership each
member of which is (i) a company so resident in the United Kingdom or (ii) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the UK
CTA 2009) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the UK CTA 2009 or (c) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (within the
meaning of section 19 of the UK CTA 2009) of that company.]

[[                    ].     The undersigned Augmenting Lender confirms that it
holds a passport under the HM Revenue and Customs DT Treaty Passport scheme
(reference number [                    ]) and is tax resident in

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

[                    ], so that interest payable to it by borrowers is generally
subject to full exemption from United Kingdom withholding tax and requests that
the Company notify:

(i)    each UK Borrower which is a party to the Credit Agreement as a Borrower
as at the date of this Assignment and Assumption; and

(ii)    each UK Borrower which becomes a Borrower after the date of this
Assignment and Assumption,

that it wishes that scheme to apply to the Credit Agreement.]

2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement, (b) confirms it is
sophisticated with respect to decisions to enter into this Supplement and either
it, or the Person exercising discretion in making its decision to enter into
this Supplement, is experienced in entering into transactions of this type,
(c) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and has reviewed such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement, (d) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto, (e) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto and
(f) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows: [                    ].

4.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

5.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

6.    This Supplement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Supplement by
fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective
as delivery of a manually executed counterpart of this Supplement.

[remainder of this page intentionally left blank]

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date
first above written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

                     

Name:   Title:   Accepted and agreed to as of the date first written above:
PERKINELMER, INC. By:  

                     

Name:   Title:   Acknowledged as of the date first written above: BANK OF
AMERICA, N.A., as Administrative Agent By:  

                     

Name:   Title:   [Acknowledged as of the date first written above:

BANK OF AMERICA, N.A.,

as the Swing Line Lender and an L/C Issuer

By:  

                     

Name:   Title:]   [Acknowledged as of the date first written above:

[L/C ISSUER],

as an L/C Issuer

By:  

                     

Name:   Title:]  

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM] OF COMMITTED LOAN NOTICE

Date:             ,         

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 17,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PerkinElmer, Inc., PerkinElmer Health
Sciences, Inc., PerkinElmer Life Sciences International Holdings, PerkinElmer
Global Holdings S.À R.L., PerkinElmer Health Sciences B.V., the Designated
Borrowers party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as the Administrative Agent, the Swing Line Lender and an L/C
Issuer, and the other L/C Issuers party thereto. Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement.

The undersigned Borrower hereby requests (select one):

☐    A Committed Borrowing

☐    A [conversion][continuation] of Committed Loans

1.    On                      (a Business Day).

2.    In the amount of [$]             .

3.    Comprised of                                         .

[Type of Committed Loan requested]

4.    For Eurocurrency Rate Loans: with an Interest Period of             
months.

[5.    Alternative Currency:                    .]

[With respect to the Committed Borrowing requested herein, the undersigned
Borrower hereby represents and warrants that each of the applicable conditions
specified in Sections 4.02(a) and (b) of the Credit Agreement have been
satisfied on and as of the date of such Committed Borrowing.]

[Signature Page Follows]

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

[BORROWER] By:  

                     

Name:   Title:  

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] COMPLIANCE CERTIFICATE

Financial Statement Date:                    

To:    Bank of America, N.A., as Administrative Agent

Date:                    

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 17,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PerkinElmer, Inc., PerkinElmer Health
Sciences, Inc., PerkinElmer Life Sciences International Holdings, PerkinElmer
Global Holdings S.À R.L., PerkinElmer Health Sciences B.V., the Designated
Borrowers party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as the Administrative Agent, the Swing Line Lender and an L/C
Issuer, and the other L/C Issuers party thereto. Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the [                    ] of the Company, and that, as such, he/she
is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year - end financial statements]

1.    The Company has delivered the year - end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Company ended as of the Financial Statement Date referenced above, together with
the report and opinion of a Registered Public Accounting Firm as required by
such section.

[Use following paragraph 1 for fiscal quarter - end financial statements]

1.    The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Company
ended as of the Financial Statement Date referenced above. Such financial
statements fairly present in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year - end audit adjustments and the absence of
footnotes.

2.    A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all of its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

- - or - -

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

3.    The financial covenant analysis and information (including the
calculations required pursuant to Section 6.02(a) of the Credit Agreement) set
forth on Schedule 1 attached hereto is true and accurate on and as of the date
of this Compliance Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date referenced above.

 

PERKINELMER, INC. By:  

                                                               
                           

Name:   Title:  

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

SCHEDULE 1

to the Compliance Certificate

Capitalized terms used on this Schedule 1 and not defined herein shall have the
meanings provided in the Credit Agreement. In the event of conflict between the
provisions and formulas set forth on this Schedule 1 and the provisions and
formulas set forth in the Credit Agreement, the provisions and formulas set
forth in the Credit Agreement shall prevail.

Financial Statement Date:                     

Debt Ratings:

 

Moody’s    [                    ]

S&P

  

[                     ]

Fitch

  

[                     ]

 

A.

IF DEBT RATINGS ARE INVESTMENT GRADE:

 

1.     Consolidated Total Debt

  

(i)

  all obligations of the Company and its Subsidiaries for borrowed money and all
obligations of the Company and its Subsidiaries evidenced by bonds, debentures,
notes, loan agreements or other similar instruments (including convertible debt
obligations)    $[    ,    ,    ]

(ii)

  all direct or contingent obligations of the Company and its Subsidiaries
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments (other than
(i) trade letters of credit issued in the ordinary course of business to the
extent there is no overdue reimbursement obligation in respect thereof, and
(ii) standby letters of credit and performance letters of credit issued in the
ordinary course of business to the extent there is no overdue reimbursement
obligation in respect thereof)    $[    ,    ,    ]

(iii)

  net obligations of the Company and its Subsidiaries under any Swap Contract   
$[    ,    ,    ]

(iv)

  all obligations of the Company and its Subsidiaries to pay the deferred
purchase price of property or services (other than (i) trade accounts payable in
the ordinary course of business, and (ii) earnouts or other earned deferred
payment obligations measured in whole or in part by events or performance
occurring after the purchase, to the extent such obligations are contingent)   
$[    ,    ,    ]

(v)

  indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by the Company or any Subsidiary (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by the
Company or such Subsidiary or is limited in recourse    $[    ,    ,    ]

 

Schedule 1 – Page 1



--------------------------------------------------------------------------------

(vi)

  Capitalized Leases of the Company and its Subsidiaries, Synthetic Lease
Obligations of the Company and its Subsidiaries and all obligations under any
Receivables Facility entered into by the Company and its Subsidiaries   
$[    ,    ,    ]

(vii)

  all obligations of the Company and its Subsidiaries to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interest
in the Company or any Subsidiary or any parent entity of the Company or any
Subsidiary, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends    $[    ,    ,    ]

(viii)

  all Guarantees provided by the Company and its Subsidiaries with respect to
obligations specified in clauses (i) through (vii) above    $[    ,    ,    ]

(ix)

  Unless already included above, indebtedness of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company, or similar limited liability entity under foreign law) in
which the Company or any Subsidiary is a general partner or a joint venturer,
unless such Indebtedness is expressly made non-recourse to the Company or such
Subsidiary    $[    ,    ,    ]

(x)

  Consolidated Total Debt (the sum of clauses (i) through (ix) above)5   
$[    ,    ,    ] 2.   Consolidated Total Capitalization   

(i)

  Consolidated Total Debt (see the amount set forth in clause A.1.(x) above):   
$[    ,    ,    ]

(ii)

  Consolidated shareholder’s equity for the Company and its Subsidiaries:   
$[    ,    ,    ]

(iii)

  Any non-cash charges or expenses associated with the write-down of goodwill
and/or other intangible assets of the Company and its Subsidiaries6   
$[    ,    ,    ]

(iv)

  Consolidated Total Capitalization (the sum of clauses (i) through (iii) above)
   $[    ,    ,    ]

3.   

  Total Debt/Capitalization Ratio (clause A.1.(x) above divided by clause
A.2.(iv) above):    [    ]%

 

 

5 

The following is a description of any Indebtedness which is excluded from the
calculation of Consolidated Total Debt set forth herein pursuant to the proviso
set forth in the definition of Consolidated Total Debt: [insert description of
any obligations excluded pursuant to such proviso, including the date on which
such irrevocable repayment or redemption notice was given, the amount of the
obligations so excluded and the date on which such obligations will be repaid].

6 

Such aggregate amount shall not exceed the greater of (1) $200,000,000, and (2)
5% of consolidated total intangible assets of the Company and its Subsidiaries,
in each case incurred or booked from and after the Closing Date.

 

Schedule 1 – Page 2



--------------------------------------------------------------------------------

B.

IF DEBT RATINGS ARE NOT INVESTMENT GRADE:

 

1.  Consolidated Total Debt (see the amount set forth in clause A.1.(x) above)

     $[    ,    ,    ]  

2.  Consolidated EBITDA

  

(i)

   Consolidated Net Income:      $[    ,    ,    ]  

(ii)

   the below, without duplication and in each case to the extent deducted in
calculating Consolidated Net Income reflected in clause (i) above:      

(a)   total Federal, state, foreign or other income or franchise taxes:

     $[    ,    ,    ]     

(b)   Consolidated Interest Expense:

     $[    ,    ,    ]     

(c)   depreciation and amortization expense:

     $[    ,    ,    ]     

(d)   non-cash stock-based compensation expense:

     $[    ,    ,    ]     

(e)   any extraordinary, unusual or non-recurring expenses, losses and charges

       

(1)   impairment charges:

     $[    ,    ,    ]       

(2)   any restructuring or consolidation charges or restructuring or
consolidation reversals:

     $[    ,    ,    ]       

(3)   any loss from Dispositions or the sales of assets outside the ordinary
course of business:

     $[    ,    ,    ]       

(4)   acquisition and divestiture-related costs, including charges for the sale
of inventories revalued at the date of acquisition and in-process research and
development acquired, and the amortization of acquisition related intangible
assets:

     $[    ,    ,    ]       

(5)   amortization or write-off of debt discount and debt issuance costs and
commissions, discounts, debt refinancing costs and commissions and other fees
and charges associated with Indebtedness:

     $[    ,    ,    ]       

(6)   expenses related to implementation of cost savings and business
optimization initiatives and operating expense reductions:

     $[    ,    ,    ]       

(7)   non-recurring non-cash expenses that represent an accrual or reserve for a
cash expenditure in a future period (it being understood and agreed that such
cash expenditure in such future period shall be subtracted from Consolidated
EBITDA pursuant to clause (iii)(c) below when paid):

     $[    ,    ,    ]  

 

Schedule 1 – Page 3



--------------------------------------------------------------------------------

  

(f)   all other non-cash charges and expenses including gain or loss adjustment
related to the Company’s pension and post-retirement plans for the difference
between expected and actual actuarial assumptions:

     $[    ,    ,    ]  

(iii)

   the below, without duplication and in each case to the extent included in
calculating Consolidated Net Income reflected in clause (i) above:      

(a)   any extraordinary, unusual or non-recurring income or gains (including any
gain from Dispositions or the sales of assets outside of the ordinary course of
business):

     $[    ,    ,    ]     

(b)   income tax credits (to the extent not netted from income tax expense):

     $[    ,    ,    ]     

(c)   all cash payments made on account of non-recurring non-cash expenses added
back pursuant to clause (ii)(e)(7) above in a previous period (it being
understood that this clause (iii)(c) shall not be utilized in reversing any
non-cash expense added back):

     $[    ,    ,    ]     

(d)   all other non-cash income and gains:

     $[    ,    ,    ]  

(iv)

   Consolidated EBITDA (clause (i) above plus the aggregate amount of all items
specified in clause (ii) above minus the aggregate amount of all items specified
in clause (iii) above:      $[    ,    ,    ]  

3.   Consolidated Leverage Ratio (clause B.1. above divided by clause B.2.(iv)
above):

     [    :    ]  

4.   Consolidated Interest Coverage Ratio (clause B.2.(iv) above divided by
clause B.2.(ii)(b) above):

     [    :    ]  

 

Schedule 1 – Page 4



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF] DESIGNATED BORROWER AGREEMENT

THIS DESIGNATED BORROWER AGREEMENT, dated as of [                    ] (this
“Designated Borrower Agreement”), among PerkinElmer, Inc., a Massachusetts
corporation (the “Company”), [Name of Designated Borrower], a
[                    ] (the “New Designated Borrower”), and Bank of America,
N.A. as Administrative Agent (the “Administrative Agent”).

Reference is made to that certain Credit Agreement, dated as of September 17,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, PerkinElmer Health Sciences,
Inc., PerkinElmer Life Sciences International Holdings, PerkinElmer Global
Holdings S.À R.L., PerkinElmer Health Sciences B.V., the Designated Borrowers
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as the Administrative Agent, the Swing Line Lender and an L/C Issuer, and
the other L/C Issuers party thereto. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement. Under the
Credit Agreement, the Lenders have agreed, upon the terms and subject to the
conditions therein set forth, to make Committed Loans to certain Designated
Borrowers, and the Company and the New Designated Borrower desire that the New
Designated Borrower become a Designated Borrower. In addition, the New
Designated Borrower hereby authorizes the Company to act on its behalf as and to
the extent provided for in Article II of the Credit Agreement.

Each of the Company and the New Designated Borrower represents and warrants that
the representations and warranties of the Company in the Credit Agreement
relating to the New Designated Borrower and this Designated Borrower Agreement
are true and correct in all material respects (or, with respect to
representations and warranties that contain a materiality qualification, true
and correct in all respects) on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (or, with
respect to representations and warranties that contain a materiality
qualification, true and correct in all respects) as of such earlier date, and
except that for purposes of this Designated Borrower Agreement, the
representations and warranties contained in Section 5.05(a) of the Credit
Agreement and Section 5.05(b) of the Credit Agreement shall be deemed to refer
to the most recent statements furnished pursuant to Section 6.01(a) of the
Credit Agreement and Section 6.01(b) of the Credit Agreement, respectively. The
Company agrees that the Guarantee of the Company contained in the Credit
Agreement will apply to the Obligations of the New Designated Borrower. Upon
execution of this Designated Borrower Agreement by each of the Company, the New
Designated Borrower and the Administrative Agent, the New Designated Borrower
shall be a party to the Credit Agreement and shall constitute a “Designated
Borrower” for all purposes thereof, and the New Designated Borrower hereby
agrees to be bound by all provisions of the Credit Agreement.

This Designated Borrower Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Designated Borrower Agreement by fax transmission or e-mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Designated Borrower Agreement. This Designated Borrower
Agreement shall be governed by and construed in accordance with the laws of the
State of New York.

[Signature Pages Follows]

 

Exhibit E-1 – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Agreement to be duly executed by their authorized officers as of the date first
appearing above.

 

PERKINELMER, INC. By:  

                                                              

Name:   Title:   [NAME OF NEW DESIGNATED BORROWER] By:  

 

Name:   Title:  

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

 

Exhibit E-1 – Page 2



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF] DESIGNATED BORROWER TERMINATION

 

To:

Bank of America, as Administrative Agent

 

Date:

[                    ]

Ladies and Gentlemen:

The undersigned, PerkinElmer, Inc., a Massachusetts corporation (the “Company”),
refers to that certain Credit Agreement, dated as of September 17, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, PerkinElmer Health Sciences, Inc.,
PerkinElmer Life Sciences International Holdings, PerkinElmer Global Holdings
S.À R.L., PerkinElmer Health Sciences B.V., the Designated Borrowers party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
the Administrative Agent, the Swing Line Lender and an L/C Issuer, and the other
L/C Issuers party thereto. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.

The Company hereby terminates the status of [                    ] (the
“Terminated Designated Borrower”) as a Designated Borrower under the Credit
Agreement. [The Company represents and warrants that no Committed Loans or
Letters of Credit made to, or issued for the benefit of, the Terminated
Designated Borrower are outstanding as of the date hereof and that all amounts
payable by the Terminated Designated Borrower in respect of interest and/or fees
(and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.] [The Company
acknowledges that the Terminated Designated Borrower shall continue to be a
Borrower until such time as all Committed Loans and Letters of Credit made to,
or issued for the benefit of, the Terminated Designated Borrower shall have been
prepaid and all amounts payable by the Terminated Designated Borrower in respect
of interest and/or fees (and, to the extent notified by the Administrative Agent
or any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement shall have been paid in full; provided that the Terminated
Designated Borrower shall not have the right to request further Committed
Borrowings under the Credit Agreement.]

[Signature Page Follows]

 

Exhibit E-2 – Page 1



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, PERKINELMER, INC. By:  

                                          

Name:   Title:  

 

Exhibit E-2 – Page 2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] INCREASING LENDER SUPPLEMENT

THIS INCREASING LENDER SUPPLEMENT, dated             , 20     (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of September 17, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
PerkinElmer, Inc. (the “Company”), PerkinElmer Health Sciences, Inc.,
PerkinElmer Life Sciences International Holdings, PerkinElmer Global Holdings
S.À R.L., PerkinElmer Health Sciences B.V., the Designated Borrowers party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
the Administrative Agent, the Swing Line Lender and an L/C Issuer, and the other
L/C Issuers party thereto.

W I T N E S E T H

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitments and/or to implement one or more
Incremental Term Facilities, in each case by requesting one or more Lenders to
increase the amount of its Commitment and/or to participate in such Incremental
Term Facility; and

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in the Incremental Term Facility established in connection with
this Supplement] by executing and delivering this Supplement.

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[        ], thereby making the aggregate
amount of its total Commitment equal to $[        ]] [and] [participate in the
Incremental Term Facility established in connection with this Supplement with a
commitment amount equal to $[        ] with respect thereto].

[[                    ]. The undersigned Increasing Lender confirms for the
benefit of the Administrative Agent and the Borrowers but without liability to
any Borrower, that it is [not a UK Qualifying Lender] [a UK Qualifying Lender
(other than a UK Treaty Lender)] [a UK Treaty Lender].]

[[                    ]. The undersigned Increasing Lender confirms that the
person beneficially entitled to interest payable to that Increasing Lender in
respect of an advance under a Loan Document is either (a) a company resident in
the United Kingdom for United Kingdom tax purposes or (b) a partnership each
member of which is (i) a company so resident in the United Kingdom or (ii) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the UK
CTA 2009) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the UK CTA 2009 or (c) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (within the
meaning of section 19 of the UK CTA 2009) of that company.]

[[                    ]. The undersigned Increasing Lender confirms that it
holds a passport under the HM Revenue and Customs DT Treaty Passport scheme
(reference number [                    ]) and is tax resident in

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

[                    ], so that interest payable to it by borrowers is generally
subject to full exemption from United Kingdom withholding tax and requests that
the Company notify:

(i)    each UK Borrower which is a party to the Credit Agreement as a Borrower
as at the date of this Assignment and Assumption; and

(ii)    each UK Borrower which becomes a Borrower after the date of this
Assignment and Assumption,

that it wishes that scheme to apply to the Credit Agreement.]

2.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

3.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

4.    This Supplement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Supplement by
fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective
as delivery of a manually executed counterpart of this Supplement.

[remainder of this page intentionally left blank]

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date
first above written.

 

[INSERT NAME OF INCREASING LENDER] By:  

                     

Name:   Title:   Accepted and agreed to as of the date first written above:
PERKINELMER, INC. By:  

 

Name:   Title:   Acknowledged as of the date first written above:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:   [Acknowledged as of the date first written above:

BANK OF AMERICA, N.A.,

as the Swing Line Lender and an L/C Issuer

By:  

 

Name:   Title:]   [Acknowledged as of the date first written above:

[L/C ISSUER],

as an L/C Issuer

By:  

 

Name:   Title:]  

 

Exhibit F – Page 3



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] LETTER OF CREDIT REPORT

Date:            ,        

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 17,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PerkinElmer, Inc. (the “Company”),
PerkinElmer Health Sciences, Inc., PerkinElmer Life Sciences International
Holdings, PerkinElmer Global Holdings S.À R.L., PerkinElmer Health Sciences
B.V., the Designated Borrowers party thereto, the Lenders from time to time
party thereto, Bank of America, N.A., as the Administrative Agent, the Swing
Line Lender and an L/C Issuer, and the other L/C Issuers party thereto.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of
Section 2.03(r) of the Credit Agreement.

The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].

 

L/C

No. 

   Maximum
Face
Amount7      Current
Face
Amount8      Beneficiary
Name      Issuance
Date      Expiry
Date      Auto
Renewal      Date of
Amendment      Amount of
Amendment                                                                       
                          

[The LC/ Issuer made a payment, with respect to L/C No.                     , on
[insert date] in the amount of $        ].

[The Company failed to reimburse the L/C Issuer for a payment made in the amount
of $         pursuant to L/C No.                      on                     ,
with respect to L/C No.                     .]

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

 

7 

Amount should be the Dollar Equivalent of the Maximum Face Amount.

8 

Amount should be the Dollar Equivalent of the Current Face Amount.

(continued on next page)

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

L/C

No. 

   Maximum
Face
Amount9      Current
Face
Amount10      Beneficiary
Name      Issuance
Date      Expiry
Date      Auto
Renewal                                                                       
  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

9 

Amount should be the Dollar Equivalent of the Maximum Face Amount

10 

Amount should be the Dollar Equivalent of the Current Face Amount.

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the L/C Issuer has caused this Letter of Credit Report to be
duly executed and delivered by its
officer thereunto duly authorized as of the date first above written.

 

[L/C ISSUER] By:  

                     

Name:   Title:  

 

Exhibit G – Page 3



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] NOTE

FOR VALUE RECEIVED, the undersigned Borrower HEREBY UNCONDITIONALLY PROMISES TO
PAY to [NAME OF LENDER] (the “Lender”) the aggregate unpaid principal amount of
all Loans made by the Lender to the undersigned Borrower pursuant to the Credit
Agreement (as defined below) on the Maturity Date or on such earlier date as may
be required by the terms of the Credit Agreement. Capitalized terms used herein
and not otherwise defined herein are as defined in the Credit Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Rate Loans) or the amount of principal paid
or prepaid with respect to such Loan, as applicable; provided that the failure
of the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement, dated as of September 17, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PerkinElmer, Inc., PerkinElmer Health Sciences, Inc.,
PerkinElmer Life Sciences International Holdings, PerkinElmer Global Holdings
S.À R.L., PerkinElmer Health Sciences B.V., the Designated Borrowers party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
the Administrative Agent, the Swing Line Lender and an L/C Issuer, and the other
L/C Issuers party thereto. The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments of the principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include a receiver, trustee
or debtor in possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

*****

 

Exhibit H - Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Borrower has caused this Note to be duly
executed and delivered by its officer thereunto duly authorized.

 

[BORROWER] By:  

                     

Name:   Title:  

 

Exhibit H - Page 2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount of
Loan      Type of
Loan Currency      Interest
Period/Rate      Amount of
Principal
Paid or
Prepaid      Unpaid
Principal
Balance      Notation
Made By                                                                       
                                                                                
                                                                                
                                      

 

Schedule - Page 1



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] NOTICE OF ADDITIONAL L/C ISSUER

Date:             ,         

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 17,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PerkinElmer, Inc. (the “Company”),
PerkinElmer Health Sciences, Inc., PerkinElmer Life Sciences International
Holdings, PerkinElmer Global Holdings S.À R.L., PerkinElmer Health Sciences
B.V., the Designated Borrowers party thereto, the Lenders from time to time
party thereto, Bank of America, N.A., as the Administrative Agent, the Swing
Line Lender and an L/C Issuer, and the other L/C Issuers party thereto.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

[Insert Name of additional L/C Issuer] (the “New L/C Issuer”), a Lender under
the Credit Agreement, and the Company hereby provide notice to the
Administrative Agent pursuant to the terms of Section 2.03(s) of the Credit
Agreement that the New L/C Issuer wishes to become an L/C Issuer under the
Credit Agreement. The L/C Commitment of the New L/C Issuer shall be $[        ]
(the “New L/C Issuer’s L/C Commitment”).

It is hereby agreed that upon receipt by the Administrative Agent of a fully
executed copy of this Notice of Additional L/C Issuer, the New L/C Issuer shall
be deemed an L/C Issuer under the Credit Agreement, and the defined term “L/C
Commitment” set forth in the Credit Agreement shall be deemed amended to reflect
the New L/C Issuer’s L/C Commitment.

This Notice of Additional L/C Issuer may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Notice of Additional L/C Issuer by fax transmission or e-mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Notice of Additional L/C Issuer.

[remainder of this page intentionally left blank]

 

Exhibit I - Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Notice of Additional L/C Issuer
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

[NEW L/C ISSUER] By:  

                     

Name:   Title:   PERKINELMER, INC. By:  

                     

Name:   Title:  

 

Acknowledged and Agreed:

BANK OF AMERICA, N.A.

as Administrative Agent

By:  

                     

Name:   Title:  

 

Exhibit I - Page 2



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF] NOTICE OF LOAN PREPAYMENT

Date:             ,         

 

To:

Bank of America, N.A., as Administrative Agent [and Swing Line Lender]

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 17,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PerkinElmer, Inc. (the “Company”),
PerkinElmer Health Sciences, Inc., PerkinElmer Life Sciences International
Holdings, PerkinElmer Global Holdings S.À R.L., PerkinElmer Health Sciences
B.V., the Designated Borrowers party thereto, the Lenders from time to time
party thereto, Bank of America, N.A., as the Administrative Agent, the Swing
Line Lender and an L/C Issuer, and the other L/C Issuers party thereto.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

The undersigned Borrower hereby notifies the Administrative Agent [and the Swing
Line Lender] that on [date] pursuant to the terms of Section 2.05 of the Credit
Agreement, the undersigned Borrower intends to prepay/repay the following Loans
as more specifically set forth below:

☐  Optional prepayment of Committed Loans in the following amount(s):

☐  Eurocurrency Rate Loans: $        

In the following Alternative Currency:                

Applicable Interest Period:                    

☐  Base Rate Loans: $        

☐  Optional prepayment of Swing Line Loans in the following amount: $        

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit J - Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Borrower has caused this Notice of Loan
Prepayment to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

[BORROWER] By:  

                     

Name:   Title:  

 

Exhibit J - Page 2



--------------------------------------------------------------------------------

EXHIBIT K

[FORM OF] SWING LINE LOAN NOTICE

Date:             ,         

 

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 17,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PerkinElmer, Inc. (the “Company”),
PerkinElmer Health Sciences, Inc., PerkinElmer Life Sciences International
Holdings, PerkinElmer Global Holdings S.À R.L., PerkinElmer Health Sciences
B.V., the Designated Borrowers party thereto, the Lenders from time to time
party thereto, Bank of America, N.A., as the Administrative Agent, the Swing
Line Lender and an L/C Issuer, and the other L/C Issuers party thereto.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

The Company hereby requests a Swing Line Borrowing:

1.    On                      (a Business Day).

2.    In the amount of $        .

The Company hereby represents and warrants that each of the applicable
conditions specified in Sections 4.02(a) and (b) of the Credit Agreement have
been satisfied on and as of the date of such Swing Line Borrowing.

 

PERKINELMER, INC. By:  

                              

Name:   Title:  

 

Exhibit K - Page 1



--------------------------------------------------------------------------------

EXHIBIT L-1

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of September 17,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PerkinElmer, Inc. (the “Company”),
PerkinElmer Health Sciences, Inc., PerkinElmer Life Sciences International
Holdings, PerkinElmer Global Holdings S.À R.L., PerkinElmer Health Sciences
B.V., the Designated Borrowers party thereto, the Lenders from time to time
party thereto, Bank of America, N.A., as the Administrative Agent, the Swing
Line Lender and an L/C Issuer, and the other L/C Issuers party thereto.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent and (2) the undersigned shall
have at all times furnished the Company and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

                                                              

Name:   Title:  

Date:             , 20[    ]

 

Exhibit L-1 - Page 1



--------------------------------------------------------------------------------

EXHIBIT L-2

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of September 17,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PerkinElmer, Inc. (the “Company”),
PerkinElmer Health Sciences, Inc., PerkinElmer Life Sciences International
Holdings, PerkinElmer Global Holdings S.À R.L., PerkinElmer Health Sciences
B.V., the Designated Borrowers party thereto, the Lenders from time to time
party thereto, Bank of America, N.A., as the Administrative Agent, the Swing
Line Lender and an L/C Issuer, and the other L/C Issuers party thereto.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                              

Name:   Title:   Date:             , 20[    ]

 

Exhibit L-2 – Page 1



--------------------------------------------------------------------------------

EXHIBIT L-3

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of September 17,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PerkinElmer, Inc. (the “Company”),
PerkinElmer Health Sciences, Inc., PerkinElmer Life Sciences International
Holdings, PerkinElmer Global Holdings S.À R.L., PerkinElmer Health Sciences
B.V., the Designated Borrowers party thereto, the Lenders from time to time
party thereto, Bank of America, N.A., as the Administrative Agent, the Swing
Line Lender and an L/C Issuer, and the other L/C Issuers party thereto.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                              

Name:   Title:   Date:             , 20[    ]

 

Exhibit L-3 – Page 1



--------------------------------------------------------------------------------

EXHIBIT L-4

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement, dated as of September 17,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PerkinElmer, Inc. (the “Company”),
PerkinElmer Health Sciences, Inc., PerkinElmer Life Sciences International
Holdings, PerkinElmer Global Holdings S.À R.L., PerkinElmer Health Sciences
B.V., the Designated Borrowers party thereto, the Lenders from time to time
party thereto, Bank of America, N.A., as the Administrative Agent, the Swing
Line Lender and an L/C Issuer, and the other L/C Issuers party thereto.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                              

Name:   Title:   Date:             , 20[    ]

 

Exhibit L-4 – Page 1



--------------------------------------------------------------------------------

EXHIBIT M

LIST OF CLOSING DOCUMENTS

 

A.

LOAN DOCUMENTS

 

1.

Credit Agreement, dated as of September 17, 2019 (as amended, amended and
restated, modified, extended, restated, replaced or supplemented from time to
time, and including all schedules, exhibits and annexes thereto, the “Credit
Agreement”), among PerkinElmer, Inc. (the “Company”), PerkinElmer Health
Sciences, Inc., PerkinElmer Life Sciences International Holdings, PerkinElmer
Global Holdings S.À R.L., PerkinElmer Health Sciences B.V., the Designated
Borrowers party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as the Administrative Agent, the Swing Line Lender and an L/C
Issuer, and the other L/C Issuers party thereto, evidencing a revolving credit
facility to the Borrowers from the Lenders in an initial aggregate principal
amount of $1,000,000,000.

SCHEDULES

 

Schedule 1.01    -    Existing Letters of Credit Schedule 2.01    -   
Commitments and Applicable Percentages Schedule 2.03    -    L/C Commitments
Schedule 5.01    -    Existence, Qualification and Power Schedule 5.05    -   
Material Indebtedness Schedule 5.13    -    Subsidiaries Schedule 7.01    -   
Existing Liens Schedule 7.03    -    Existing Indebtedness Schedule 11.02    -
   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

Exhibit A    -    Form of Assignment and Assumption Exhibit B    -    Form of
Augmenting Lender Supplement Exhibit C    -    Form of Committed Loan Notice
Exhibit D    -    Form of Compliance Certificate Exhibit E-1    -    Form of
Designated Borrower Agreement Exhibit E-2    -    Form of Designated Borrower
Termination Exhibit F    -    Form of Increasing Lender Supplement Exhibit G   
-    Form of Letter of Credit Report Exhibit H    -    Form of Note Exhibit I   
-    Form of Notice of Additional L/C Issuer Exhibit J    -    Form of Notice of
Loan Prepayment Exhibit K    -    Form of Swing Line Loan Notice Exhibits L-1-4
   -    Forms of U.S. Tax Compliance Certificates Exhibit M    -    List of
Closing Documents

 

Exhibit M – Page 1



--------------------------------------------------------------------------------

2.

Notes executed by the initial Borrowers in favor of each Lender, if any, which
has requested a Note pursuant to Section 2.11(a) of the Credit Agreement.

 

B.

CORPORATE DOCUMENTS

 

3.

Certificate of the Secretary or an Assistant Secretary of each initial Borrower
(or equivalent officer, manager or director in the case of the UK Borrower, the
Luxembourg Borrower, and the Dutch Borrower) (a) attaching (i) in the case of
the UK Borrower, the certificate of incorporation and the certificate of
re-registration on re-registration of limited company as unlimited company,
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the jurisdiction of its organization (if applicable)
and certified by the Secretary or an Assistant Secretary of the UK Borrower (or
equivalent officer, manager or director) to be true and correct as of the
Closing Date, (ii) the by-laws or other equivalent Organization Document of such
initial Borrower (which (A) in the case of the UK Borrower shall consist of the
memorandum of association and the articles of association, (B) in the case of
the Luxembourg Borrower shall consist of coordinated articles of association,
and (C) in the case of the Dutch Borrower shall consist of the articles of
association) certified by the Secretary or an Assistant Secretary of such
initial Borrower (or equivalent officer, manager or director in the case of the
UK Borrower, the Luxembourg Borrower, and the Dutch Borrower) to be true and
correct as of the Closing Date, (iii) resolutions of the Board of Directors (or
the finance committee thereof) or board of managers of such initial Borrower
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, (iv) the names and true signatures of the incumbent
officers or other authorized persons of such initial Borrower authorized to sign
the Loan Documents to which it is a party, (v) in the case of the Luxembourg
Borrower, an excerpt (extrait) from the Luxembourg Register of Commerce and
Companies and a non-registration certificate (certificat de non-inscription
d’une décision judiciaire), each to be dated the Closing Date, and (vi) in the
case of the Dutch Borrower, a certified copy of the extract of the Chamber of
Commerce relating to it dated no earlier than five (5) Business Days prior to
the date of the Credit Agreement, and (b) with respect to the UK Borrower, the
Luxembourg Borrower and the Dutch Borrower, certifying that borrowing or similar
limits binding on it would not be exceeded in connection with the execution,
delivery and performance of each Loan Document to which it is a party.

 

4.

Good Standing Certificate (or analogous documentation if applicable) for each
initial Borrower from the appropriate Governmental Authority of the jurisdiction
of its organization to the extent generally available in such jurisdiction (for
the avoidance of doubt, such certificate not being available for the UK
Borrower, the Luxembourg Borrower and the Dutch Borrower).

 

C.

OPINIONS

 

5.

Opinion of Wilmer Cutler Pickering Hale and Dorr LLP, U.S. counsel for the
initial Borrowers.

 

6.

Opinion of Maples and Calder (Luxembourg) SA RL, special Luxembourg Counsel for
the Luxembourg Borrower.

 

7.

Opinion of McCarthy Denning Limited, special UK Counsel for the UK Borrower.

 

Exhibit M – Page 2



--------------------------------------------------------------------------------

8.

Opinion of Linklaters LLP, with respect to certain matters relating to the Dutch
Borrower.

 

D.

CLOSING CERTIFICATES AND MISCELLANEOUS

 

9.

A certificate, dated the Closing Date and signed by the President or a Vice
President of the Company, or a Financial Officer, certifying: (a) that the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects (or with respect to
representations and warranties that contain a materiality qualification, are
true and correct in all respects) as of such date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (or, with
respect to representations and warranties that contain a materiality
qualification, are true and correct in all respects) as of such earlier date and
(b) that no Default or Event of Default has occurred and is continuing as of
such date.

 

9.

Payoff Letter in respect of the Existing Credit Agreement.

 

Exhibit M – Page 3